EXHIBIT 24
                      Todd Leonard
                       10/28/2019

                                                          1
             UNITED STATES DISTRICT COURT
                 DISTRICT OF MINNESOTA

-------------------------------------------------------
                             Civ. No. 18-2301 (JRT/KMM)
David W. Lynas, as Trustee for the
next-of-kin of James C. Lynas,

             Plaintiff,

       vs.

Linda S. Stang, et al.,

              Defendants.

----------------------------------------------------

         VIDEOTAPED 30(b)(6) DEPOSITION OF

             MEnD CORRECTIONAL CARE, PLLC
          By: TODD LEONARD, its Designee
                   October 28, 2019
                            at
          Gaskins, Bennett & Birrell, LLP
             333 South Seventh Street
               Minneapolis, MN 55402




              Reporter: Jane T. Doby
             Registered Merit Reporter
         Doby Professional Reporting, Inc.
                 DobyReporting.com
                   952.943.1587



             Doby Professional Reporting, Inc.
                      952-943-1587
                                                                    Todd Leonard
                                                                     10/28/2019
                                                                        2                                                            4
 1   APPEARANCES:                                                             1                     ***
 2     On Behalf of Plaintiff David W. Lynas:
 3      Robert Bennett, Attorney at Law                                       2                   TODD LEONARD,
        rbennett@gaskinsbennett.com                                           3
 4      Marc E. Betinsky, Attorney at Law                                         called as a witness, being first duly sworn, was
        mbetinsky@gaskinsbennett.com                                          4   examined and testified as follows:
 5      GASKINS, BENNETT & BIRRELL, LLP
        333 South Seventh Street
                                                                              5                   EXAMINATION
 6                                                                            6
        Suite 3000
        Minneapolis, MN 55402
                                                                                  BY MR. BENNETT:
 7                                                                            7       Q Dr. Leonard, MEnD is a -- MEnD Correctional
        On Behalf of the Sherburne County Defendants:                         8
 8                                                                                Care, LLCP, is that the --
         Stephanie A. Angolkar, Attorney at Law                               9       A PLLC.
 9       stephanie@irc-law.com
         IVERSON REUVERS CONDON
                                                                             10       Q Okay.
10       9321 Ensign Avenue South                                            11            And the -- is that a member-managed LLC?
         Bloomington, MN 55438
11                                                                           12       A Sole proprietor. I guess, I -- I'm not an
        On Behalf of MEnD Defendants:                                        13
12                                                                                attorney, so I don't have the specific terms as -- as
         Anthony J. Novak, Attorney at Law                                   14   down as you-all. But registered as a PLLC. I work
13       tnovak@larsonking.com                                               15   with my attorneys to ensure that we have proper
         LARSON KING, LLP
14       30 East Seventh Street                                              16   documentation and registration.
         Suite 2800
15       St. Paul, MN 55101                                                  17       Q But it's -- how many members are there?
16
                                                                             18       A One.
        Also Present: Jayme Hogan, Envision Video
17                                                                           19       Q So you manage it?
     NOTE: Pursuant to Minnesota Rule of Civil Procedure                     20
18      30.06, the original transcript will be                                        A I manage it with my team. But I own it.
        delivered to Gaskins, Bennett & Birrell,                             21       Q But the --
19      LLP, the noticing party.
20   NOTE: Exhibit Nos. 52 through 70 were marked for
                                                                             22       A Hundred percent owner.
        identification.                                                      23       Q But the -- in terms of the corporation
21
22                                                                           24   itself, it's a member-managed corporation. Correct?
23
24
                                                                             25       A I'm a sole owner and president. And, I
25



                                                                        3                                                            5
 1                   PROCEEDINGS                                              1   guess, the best I can tell you is I work with my
 2                (The videotaped 30(b)(6) deposition of MEnD                 2   management team to run day-in/day-out business.
 3        Correctional Care, PLLC, by TODD LEONARD, its                       3      Q But I'm talking about the affairs of the
 4        Designee, was commenced at 9:35 a.m. as follows:)                   4   corporation itself under the Minnesota law. You
 5                VIDEOGRAPHER: This is the 30(b)(6)                          5   don't -- you don't know what --
 6        deposition of MEnD Correctional Care, testimony of                  6      A Well, I -- I own the company and I'm
 7        Dr. Leonard.                                                        7   responsible for ensuring that we are registered
 8                Today's date is October 28th, 2019, and the                 8   properly and maintain our licensure and...
 9        time is approximately 9:35 a.m.                                     9          (Sotto voce remarks between plaintiff
10                Would each attorney please state their name                10   counsel.)
11        for the record.                                                    11          (Exhibits 52 and 53 were marked for
12                MR. BENNETT: Robert Bennett, appearing on                  12   identification.)
13        behalf of the plaintiff.                                           13   BY MR. BENNETT:
14                MR. BETINSKY: Marc Betinsky, for the                       14      Q I'm showing you Exhibit 52. Can you
15        plaintiff.                                                         15   identify that for me, please?
16                MS. ANGOLKAR: Stephanie Angolkar for the                   16      A Yeah. MEnD Correctional Care's balance
17        Sherburne County defendants.                                       17   sheet as of December 31st, 2017.
18                MR. NOVAK: Tony Novak for MEnD and the                     18      Q Is that something you prepared, or that --
19        witness.                                                           19   prepared to give us in this case, or is it something
20                VIDEOGRAPHER: Thank you.                                   20   that already existed?
21                Would the court reporter please administer                 21      A I generated this paper report, but it's...
22        the oath.                                                          22      Q Is it on -- is it in a QuickBooks program?
23                (Oath administered.)                                       23      A Accounting software. Yeah. Correct.
24                THE WITNESS: I do.                                         24      Q And Exhibit 53, is that the profit and loss
25                                                                           25   statement from January through December of 2017?


                                                                                                               2 (Pages 2 to 5)
                                                           Doby Professional Reporting, Inc.
                                                                    952-943-1587
                                                 Todd Leonard
                                                  10/28/2019
                                                        6                                                                 8
 1      A Correct.                                            1   work for MEnD Correctional Care that attended our
 2      Q The balance sheet, Exhibit 52, lists a              2   annual nursing conference. But it's a very small
 3   2016 -- is that a Toyota Tundra?                         3   amount.
 4      A Correct.                                            4       Q That paid to do so?
 5      Q Who's the primary driver of that?                   5       A That paid to attend our conference.
 6      A Myself and select people from my corporate          6       Q Wouldn't that be nonmedical income?
 7   office team.                                             7       A Well, I'm -- I'm just saying, it's possible
 8      Q Where is it garaged?                                8   that in -- it -- it -- if there's anything in
 9      A At our corporate office.                            9   fee-for-service income that's non direct medical care
10      Q Does it ever get garaged at your home?             10   related, those would be the possibilities. However,
11      A No.                                                11   most, if not all that, would be a nonmedical income.
12      Q So you drive from your home to the                 12       Q Okay. So the vast majority of the
13   corporate office and then use this vehicle?             13   fee-for-service income is derived from the counties
14      A Correct. And most of the time it's my              14   that you have contracts with? MEnD has --
15   corporate office team that will use the vehicle.        15       A Correct.
16      Q Okay.                                              16       Q -- contracts with?
17         And you say "members equity." There's only        17       A Correct.
18   one member, and that's you?                             18       Q Does MEnD Correctional Care, PLLC make any
19      A Correct.                                           19   payments to you directly, other than the
20      Q So, I guess, technically it would be               20   shareholder -- or other than a shareholder
21   "member equity." Correct?                               21   distribution?
22      A If you want to call it that, that's fine.          22       A To me individually?
23      Q And "shareholder distribution," what was           23       Q Yeah.
24   that?                                                   24       A No. Just as you said, just this
25      A That's just a direct payment to me. It's a         25   shareholder distribution. I don't recall exactly


                                                        7                                                                 9
1    bit unusual. Typically, monies are -- they flow from    1    what that incident was, but...
2    MEnD Correctional Care to Dr. Todd Leonard              2          Again, by and large, money doesn't come to
3    Consulting, and that's where I would draw shareholder   3    me directly from MEnD. It will go to Dr. Todd
4    distributions. Typically. So this is an unusual         4    Leonard Consulting.
5    event. But it was, I'm sure, something very             5       Q And let's just, for purposes of this
6    specific --                                             6    deposition, I'm going to call MEnD Correctional Care,
7       Q Do you remember what?                              7    PLLC "MEnD."
8       A -- in that year.                                   8       A Fine.
9           Specific to that number? No.                     9       Q Is that okay with you?
10      Q And with regard to Exhibit 53.                     10      A Absolutely.
11      A Okay.                                              11      Q Does MEnD pay anything on these -- listed
12      Q I'm going to go through this with you, kind        12   on these expenses to any other entities controlled by
13   of up and down.                                         13   you?
14      A Sure.                                              14      A Yes. Dr. Todd Leonard Consulting.
15      Q Fee-for-service income, is that the income         15      Q That's it?
16   that's paid pursuant to the contracts with the          16      A And then halfway through this year, when we
17   various counties?                                       17   moved into our new corporate location, MEnD
18      A It's -- it's -- it's all the revenue               18   Correctional Care would pay rent expense to TL
19   generated from contracts that involve professional      19   Clearwater Properties, LLC, which owns that building
20   services.                                               20   and land. So MEnD pays rent payments monthly to that
21      Q Are there any that aren't derived from             21   LLC.
22   counties in 2017's number?                              22      Q What's the name of that one again?
23      A It would be a tiny amount that could               23      A TL Clearwater Properties.
24   potentially be from expert witness work. There would    24      Q Okay.
25   be a tiny amount that would be from nurses who didn't   25         What is the advertising and promotion


                                                                                                 3 (Pages 6 to 9)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                 Todd Leonard
                                                  10/28/2019
                                                      10                                                           12
1    expense? Who's that paid to?                             1   have select supervisory nurses that will attend.
2       A By and large, it's -- most of our                   2   Myself. That's the bulk of it.
3    advertising runs through our involvement in              3      Q And your corporate offices are now where?
4    conferences where it's germane that we are present to    4      A Sartell, Minnesota.
5    market, advertise, try and sell our wares, if you        5      Q TL ...
6    will, to our target audience.                            6          And TL Clearwater Properties owns -- LLC
7       Q What kind of conferences?                           7   owns that, that building?
8       A So an example would be a jail                       8      A That building, property.
9    administrators conference held by the Minnesota          9      Q 1908 Kruchten Court South?
10   Sheriffs' Association. We attend many conferences       10      A Exactly.
11   such as that.                                           11      Q And that's -- you're the sole member of
12      Q Do you have a booth or something you --            12   that LLC as well?
13      A Exactly.                                           13      A Correct.
14      Q Okay.                                              14          (Sotto voce remarks between plaintiff
15      A Exactly. And sponsor.                              15   counsel.)
16      Q You're a sponsor of those -- of that               16          (Exhibit 54 was marked for identification.)
17   conference?                                             17   BY MR. BENNETT:
18      A Not sole sponsor, but we're one of the             18      Q Exhibit 54. This is the business record
19   sponsors.                                               19   detail for TL Clearwater Properties, LLC?
20      Q Major -- a major sponsor?                          20      A I believe this is the filings from
21      A Depends on the conference and the level of         21   Secretary of State website.
22   involvement we have.                                    22      Q Okay. You are the sole member of that
23      Q Which are the ones you're a major                  23   corporation?
24   conference -- a major supporter, promoter of?           24      A Correct.
25      A I would say Minnesota Sheriffs' Association        25      Q And you -- MEnD pays rent to that entity?


                                                      11                                                           13
 1   conferences. There's multiple per year. We're a         1        A Correct.
 2   significant sponsor and exhibitor on all of those.      2        Q And how much rent does it pay?
 3          We have significant participation in the         3        A 8,550 a month.
 4   ISSDA, which is the similar organization in Iowa.       4        Q And when in 2017 -- I see this was
 5          And we -- we have a little bit less              5    original -- TL Clearwater Properties was set up in
 6   involvement with Wisconsin-based conferences.           6    July of 2016. When did rent started to be -- did
 7          Excuse me.                                       7    MEnD start paying rent to TL Clearwater Properties?
 8       Q Continuing education. Who is that for?            8        A June or July of 2017.
 9       A It's a variety of sources. We work with           9        Q Who owned the building you were previously
10   the NCCHC closely in getting a wide number of our       10   at?
11   employees personally certified with professional        11       A The name of the company was Evergreen
12   certifications.                                         12   Properties or Evergreen something. It was -- I
13          We have a large number of our nurses that        13   guess, lack of a better word, a strip mall-type
14   attend particular conferences. One in particular is     14   facility in Waite Park, Minnesota.
15   the CHD conference that's -- is a division of the       15       Q So the last half of the year in 2017, there
16   Minnesota Sheriffs' Association that's put on for       16   would be -- that would be the rental expense?
17   correctional health care education.                     17       A The rental expense is the entire year.
18          We have leadership in our company attend         18       Q Yeah.
19   national NCCHC conferences. So it's a wide variety      19       A But from either June or July of that year
20   of educational opportunities that we provide for our    20   to the end of the year, those payments would have
21   staff.                                                  21   went to TL Clearwater Properties and not Evergreen
22       Q And who would be included in the leadership       22   anymore.
23   of your company that attends national NCCHC?            23       Q So seven or six months of 8,550. Right?
24       A Nursing directors; medical providers; our         24       A Correct.
25   director-level staff at corporate. Occasionally, we     25       Q And the balance of that 101,799.70 would


                                                                                            4 (Pages 10 to 13)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                                  Todd Leonard
                                                   10/28/2019
                                                       14                                                          16
 1   have been paid for the either five or six months of      1       Q Where is that officed?
 2   rent to Evergreen?                                       2      A Officed out of the apartment that I have in
 3       A Correct.                                           3   St. Cloud.
 4       Q How much rent did you pay them?                    4       Q You have $129,000 in legal fees. Is that
 5       A I don't recall specifically. I just don't          5   right?
 6   recall the exact amount.                                 6      A Correct.
 7       Q Back on the profit and loss statement. It          7       Q Any of those legal fees devoted to the
 8   says "auto insurance." Is that for the Tacoma?           8   payment of a lawsuit, defense of lawsuits?
 9       A For the Tunrda.                                    9      A Some are.
10       Q For the Tundra, rather.                           10       Q How much of that 129, would you say?
11       A Correct.                                          11      A I don't recall exact dollar amounts.
12       Q What is the equipment rental for, that            12       Q Most?
13   line?                                                   13      A No.
14       A Equipment rental. I mean, literally, is           14       Q The majority?
15   any piece of equipment that we have to rent. For        15      A No.
16   example, we have two printer fax -- or fax copiers in   16       Q Okay. Management --
17   our corporate office. That's a significant piece of     17      A Minority.
18   that.                                                   18       Q Okay. Sorry. I didn't mean to -- I
19       Q In your corporate office, how many people         19   thought you were done with the answer.
20   work?                                                   20          Management fees, who is that paid to?
21       A Regularly? Regularly, eight. But our              21      A That's all the funds that go to Dr. Todd
22   nursing directors can office there, so on varying       22   Leonard Consulting.
23   degrees of involvement can be 14.                       23       Q So that's 421,837.40.
24       Q Are there any other physicians that are           24          Has that increased since 2017?
25   officed at your corporate office?                       25      A Mildly. Mildly.


                                                       15                                                          17
1         A Not regularly.                                   1          All taxes are taken from that amount. MEnD
2         Q Who's the janitorial expense paid to?            2    is a disregarded entity, so for tax purposes all
3         A Just our cleaning company, and any other         3    taxes are paid out of those funds that are provided
4    services where we've had to have somebody come in and   4    to Dr. Todd Leonard Consulting.
5    clean or...                                             5       Q Just like they would be on any fund -- on
6         Q That's not paid to TL Clearwater                 6    any income item, they'd be?
7    Properties?                                             7       A Well, there's federal tax deposits, there's
8         A No.                                              8    state tax deposits.
9         Q And it says "grounds maintenance" on             9          Total taxes in 2017 was approximately
10   page 2. The $16,000. Who's that -- is that paid for     10   200,000.
11   the grounds maintenance at the Evergreen location, or   11      Q For -- for MEnD?
12   is it strictly at the TL --                             12      A MEnD's a disregarded entity, so it's
13        A At Kruchten Court.                               13   basically for me working with MEnD, Dr. Todd Leonard
14        Q So it is just the TL Clearwater Properties?      14   Consulting, and personally.
15        A Correct.                                         15      Q Subcontractor. Who is that payment made
16        Q So is that paid to TL Properties?                16   to?
17        A No. At that time it was Behrendt                 17      A That's Dr. Steve Skurr. I don't -- I don't
18   Contracting.                                            18   recall --
19        Q Are there any other tenants of the Kruchten      19      Q Steve? What's his last name?
20   Court property?                                         20      A Skurr. S-K-U-R-R.
21        A No.                                              21         I don't recall if there's any -- if there's
22        Q Does your other corporate -- limited             22   any other recipient of those funds, it would be a
23   liability corporation, is that officed at the           23   minimal portion of it.
24   Kruchten Court property as well?                        24      Q So most of it is for the other physician
25        A No.                                              25   that MEnD has --


                                                                                           5 (Pages 14 to 17)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                               Todd Leonard
                                                10/28/2019
                                                     18                                                          20
 1       A Dr. Skurr.                                      1   directly with and for MEnD.
 2       Q Let me finish my question, please.              2       Q So for a few hours a week you get
 3         -- the other physician that MEnD had            3   $421,837.40? Is that right?
 4   working part-time in 2017?                            4       A No. That's not correct.
 5       A Yes. It's for the other physician that          5       Q Okay.
 6   works with us. Correct.                               6       A I --
 7       Q Do you know the hourly rate that that is        7         MR. NOVAK: You've answer the question.
 8   paid at?                                              8   Wait until there is another question.
 9       A It's a combination. There is a -- an            9   BY MR. BENNETT:
10   agreement for a portion of his services at a flat    10       Q Well, how do you -- you -- you get that --
11   monthly stipend, and then there's a portion of his   11   that management fee is paid to Dr. Todd Leonard
12   service that is billed at an hourly rate. The        12   Consulting?
13   portion that is billed at an hourly rate is at 100   13       A That is correct.
14   per hour.                                            14       Q Okay. And that's for what kind of work?
15       Q Has that increased over the -- is he still     15       A That's for the work that I do for MEnD
16   employed by you?                                     16   Correctional Care. I don't take a salary for MEnD
17       A He's subcontracted by me. Correct.             17   Correctional Care.
18       Q So as a subcontractor, he would control        18       Q Okay.
19   when and where he works?                             19       A And as I stated earlier, that includes all
20       A He works with me in partnership, but,          20   tax payments that need to be made.
21   ultimately, as a subcontractor.                      21       Q Well, that's sort of -- everybody's check
22       Q But he's not a partner?                        22   includes tax payments. Right?
23       A No.                                            23       A No.
24       Q And you've said -- what's his monthly          24       Q If you're an owner?
25   stipend?                                             25       A This is different. It's -- MEnD is a


                                                     19                                                          21
 1       A So the portion that is set at a monthly        1    disregarded entity. All of its tax payments flow
 2   stipend is 2500 per month.                           2    through my own business.
 3       Q That's times 12?                               3       Q Yeah. So it goes to your personal return.
 4       A Correct.                                       4       A Ultimately.
 5       Q So, for example, the monthly stipend would     5       Q Yeah.
 6   be 30,000 of the 37,775. Right?                      6       A Correct.
 7       A Yeah, sorry. I have to find where you're       7       Q Is Dr. Todd Leonard Consulting also a
 8   at.                                                  8    disregarded entity?
 9       Q The subcontractor.                             9       A No. It's an LLC.
10       A Got it. Yep. Correct.                          10      Q All right.
11       Q And then the 7,007 -- he worked 77 hours in    11         Relocation expense. I assume that was the
12   the course of a year or -- at the $100 rate?         12   move. Right?
13       A Whatever the math comes to. Correct.           13      A No. That was money that we spent moving
14   That's what he would have worked.                    14   one of our medical directors to join our company.
15       Q All right. How many hours a week do you        15      Q Okay.
16   work for MEnD Correctional Care?                     16         Cell phone expense. Who's that? Whose
17       A It varies. I mean, I'm -- I'm full time,       17   phone is that?
18   so I -- it varies per week.                          18      A That's all of our nursing director, office
19       Q Well, you work for MEnD -- Dr. Todd Leonard    19   manager, and other directors' cell phones, work cell
20   Consulting too. How many hours a week do you work    20   phones, in a package.
21   for them?                                            21      Q So by "other directors," you mean who?
22       A Dr. Todd Leonard Consulting is simply          22      A All of our nursing directors, mental health
23   myself. That's a small amount of my time. A few      23   director, human resources director, office manager,
24   hours a week, maximum.                               24   myself.
25          The vast, vast bulk of my time is working     25      Q So -- and the travel expense, is that your


                                                                                         6 (Pages 18 to 21)
                                Doby Professional Reporting, Inc.
                                         952-943-1587
                                                Todd Leonard
                                                 10/28/2019
                                                     22                                                             24
1    travel expense?                                         1       A Likely.
2        A I -- you'd have to be more specific. I'm          2       Q How many today?
3    sorry.                                                  3       A Total, full- and part-time, approximately
4        Q Well, it says, "Travel" -- I'm looking            4   180.
5    under the traveling expense. How would you describe     5       Q And of that 180, there's one full-time
6    those payments, then?                                   6   medical doctor. Correct?
7        A There's a myriad of travel expenses with          7       A Yes.
8    our company. We have expenses for all of our            8       Q That's you?
9    directors for all their travel. Medical providers,      9       A Correct.
10   when they need to travel. Myself, when I need to       10       Q And one part-time medical doctor?
11   travel. Anybody -- float nurses. Anybody in our        11       A Correct.
12   company that needs to have travel either               12       Q In November of 2017, how many were there,
13   reimbursed -- hotel stays. All of it.                  13   do you know?
14       Q Where are the utilities paid? For what           14       A Any -- how many --
15   property are the utilities paid?                       15       Q Employees.
16       A At Kruchten Court.                               16       A I don't -- I don't recall that detail.
17       Q And that's in addition to the 8500 a month?      17       Q And just to be clear, when you refer to
18       A Correct.                                         18   "director," you're not saying they're on the board of
19       Q And the same would be true of the ground         19   directors?
20   maintenance, that's in addition?                       20       A Nope. Nursing directors, mental health
21       A Correct.                                         21   director, director of nursing, training director.
22       Q What's miscellaneous income? And who --          22   Those directors --
23   who makes the miscellaneous income?                    23       Q And your title at MEnD is?
24       A Miscellaneous income is what we invoice our      24       A President and chief medical officer.
25   customers for restocking emergency kit medications.    25       Q And what is your title at Dr. Todd Leonard


                                                     23                                                             25
 1   So we make no money on that. But technically, we        1   Consulting?
 2   have to invoice them for it to be reimbursed.           2       A There's no particular title. I'm the
 3      Q Okay.                                              3   owner.
 4           Has MEnD ever had any other members other       4       Q You talked to the reporters from the Duluth
 5   than you?                                               5   News Tribune. Is that correct? In 2016? Do you
 6      A No.                                                6   remember that?
 7           (Sotto voce remarks between plaintiff           7       A I don't recall when, but I recall speaking
 8   counsel.)                                               8   with a reporter from that paper. Correct.
 9           (Exhibit 55 was marked for identification.)     9       Q And you said that 10 percent of your time
10   BY MR. BENNETT:                                        10   will be clinical, and 90 percent will be -- or -- and
11      Q This is the Secretary of State business           11   90 percent administrative. In 2016.
12   record details for Dr. Todd Leonard Consulting, LLC.   12       A What I meant by that was 10 percent would
13   Correct?                                               13   be --
14      A It appears so, yes.                               14       Q I didn't ask you what you meant. Is
15      Q And its registered office is not an               15   that -- did you say that?
16   apartment in St. Cloud. Is it?                         16       A I don't recall.
17      A No.                                               17           MR. NOVAK: Didn't we cover this in his
18      Q It's your home in Mahtomedi?                      18   individual deposition that you took for several
19      A Correct.                                          19   hours, Counsel?
20      Q When MEnD consulting -- excuse me.                20           MR. BENNETT: No.
21           When MEnD was formed, how many employees       21           MR. NOVAK: Okay. This is a corporate
22   did it have?                                           22   30(b)(6) deposition.
23      A I don't recall, top of my head. It was a          23           MR. BENNETT: Well, I'm trying to figure
24   very low number.                                       24   out what he does and -- I understand.
25      Q Under five?                                       25           (Exhibit 56 was marked for identification.)


                                                                                            7 (Pages 22 to 25)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                                  Todd Leonard
                                                   10/28/2019
                                                       26                                                         28
 1   BY MR. BENNETT:                                        1    in the jail?
 2       Q Do you recall that article?                      2         A It means exactly what I said. Where --
 3       A I do.                                            3    Where I am, you know, chiefly responsible for the
 4       Q And when you're talking about "in our            4    care of patients within a facility. I am the direct
 5   business model," you're talking about MEnD             5    person who's caring for those patients.
 6   Correctional Care. Correct?                            6         Q Well, other than Dr. Skurr, isn't that true
 7       A Yes. Yes.                                        7    all the time?
 8       Q And you're quoted as saying, "In our             8         A No. I have a team of medical providers
 9   business model, 10 percent of my time will be          9    that work for me in all of our facilities.
10   clinical and 90 percent administrative, whereas when   10        Q Physician is the -- is the top of the
11   we started, it was exactly the opposite."              11   medical provider pyramid. Correct?
12          Did you say that?                               12        A Our medical providers, licensed, trained,
13       A I did say that, if it's quoted. Yes.             13   and very capable of providing day-to-day care. I
14       Q Now, it also says that MEnD got started          14   supervise that team.
15   from -- in 2006 when you got a call from a childhood   15        Q Well, you're responsible for the team.
16   friend who had grown up to be sheriff of Sherburne     16        A I'm responsible for managing and overseeing
17   County. Who was that person?                           17   the team.
18       A Well, that's not exactly how it was stated.      18        Q What other physician, other than Dr. Skurr
19   But it was an old friend of mine, Sheriff Bruce        19   and you, would be responsible for the care of the
20   Anderson at the time.                                  20   inmates that you contract to provide medical care
21       Q Okay.                                            21   for?
22          How old -- how much older is Anderson than      22        A Well, our entire medical team is
23   you?                                                   23   responsible for the care of our inmates. And I am
24       A I wouldn't know. I don't know his age.           24   responsible for the supervision, oversight of my
25       Q He was a childhood friend, though?               25   team.


                                                       27                                                         29
 1       A No. He was a friend of mine when I was a         1        Q "Administrative" means what to you?
 2   child.                                                 2        A A whole host of tasks. It can be related
 3       Q Okay. He was older than you?                     3    to the management, consultation, oversight of my
 4       A Correct.                                         4    medical team. It could mean any corporate endeavor
 5       Q And this says in November 1st of 2016, it        5    that I have to pursue that, period of time. Any
 6   says that at that time MEnD served 33 of the 80        6    other tasks that aren't related to my chief
 7   Minnesota counties that have their own jails.          7    responsibility of providing direct care to patients.
 8       A Okay.                                            8        Q That's your chief responsibility?
 9       Q I'm reading. It's the second to last page        9        A No. That's not what I said.
10   of the article. Is that true?                          10       Q Okay. What is your chief responsibility?
11       A It -- yep. If I said that's what we were         11       A My chief responsibility is to -- a number
12   doing at the time.                                     12   of things. To manage our team; to oversee medical
13       Q And you estimated for this article that the      13   care provided by our team; and to provide other
14   company cares for half of the state's county jail      14   administrative duties that are required to manage
15   inmates?                                               15   this company.
16       A It was an estimate, but it was probably          16       Q For MEnD Correctional Care, who gives
17   pretty close.                                          17   physician's orders?
18       Q And the word "clinical" to you, as the           18       A If it's a physician order, it's me.
19   chief medical officer of MEnD, what does that mean?    19       Q Or Dr. Skurr?
20       A In what context? I'm sorry.                      20       A Exactly.
21       Q In the context you used it in -- in this         21       Q And if it isn't a physician's order, it
22   article, Exhibit 56.                                   22   could be anybody else?
23       A Where I would be chiefly responsible for         23       A Any licensed medical provider, if they are
24   the direct care of patients myself.                    24   giving a medical provider order.
25       Q It doesn't necessarily mean in the clinic,       25       Q Well, are there medical provider orders


                                                                                           8 (Pages 26 to 29)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                  Todd Leonard
                                                   10/28/2019
                                                        30                                                      32
1    that you don't have to approve?                          1       A Yeah. I can recall that.
2       A Many.                                               2       Q How many?
3       Q Are the medical -- are there orders that            3       A A low number. Two, maybe three.
4    you approve after the fact, as the administrator or      4       Q How many county board meetings have you
5    as the doctor?                                           5   been to?
6       A No. That's not a -- that's not a mandate.           6       A I don't know the number, offhand. Probably
7       Q Well -- all right.                                  7   8 to 12.
8            Are you ultimately responsible for sales?        8       Q In your lifetime?
9       A A team effort.                                      9       A Yes. Oftentimes, they don't require my
10      Q And I -- ultimately responsible. You               10   presence.
11   the -- are you the person in charge of sales?           11       Q With reference to a contract with a county,
12      A I certainly supervise sales. Sure.                 12   do you always meet with the sheriff?
13      Q Do you make them yourself?                         13       A Not always. Just depends on the county's
14      A What --                                            14   preference.
15      Q Do you talk to the sheriffs and the county         15       Q Who handles your interface with -- MEnD's
16   boards yourself?                                        16   interface with legal, lawyers?
17      A Many times.                                        17       A A team effort. Myself, my HR director, my
18      Q Uh-huh. How often per year?                        18   office manager, my director of nursing.
19      A Depends on the year and the dynamics of the        19   Occasionally, my mental health director.
20   business.                                               20       Q So we have -- I want to go through the
21      Q Are you involved in the formation of every         21   medical staff that MEnD Correctional Care has.
22   contract with every county jail?                        22           We know that in 2017 there was one
23      A I'm always involved. I'm always involved.          23   full-time physician and one part-time physician.
24   To some degree.                                         24   Correct?
25      Q Do you have to sign every one?                     25       A Correct.


                                                        31                                                      33
1        A Correct.                                           1       Q How many psychologists did MEnD employ or
2        Q Okay. Nobody else can sign it?                     2   contract with in 2017?
3        A On my behalf, no.                                  3       A I believe that particular credentialing,
4        Q Well, on behalf of MEnD Correctional Care.         4   one, in 2017.
5        A Well, I've chosen to sign them. Does it            5       Q One full-time and one -- any part-time?
6    have to be me that signs them? No. I've chosen to        6       A No. We have other mental health
7    have myself sign them.                                   7   professionals, they're just not psychologists.
8        Q So you just deal with all the contracts?           8   That's why -- that's a very particular educational
9        A I am involved to some extent. Obviously,           9   credentialing.
10   legal counsel is involved, other staff are involved.    10          (Sotto voce remarks between plaintiff
11       Q Have you ever had anybody other than              11   counsel.)
12   yourself make a presentation to a county board?         12          MR. NOVAK: Do you want to use the ones you
13       A Yes.                                              13   marked the last time you asked him questions? Are
14       Q Who?                                              14   you going to remark them?
15       A I've had my office manager and my director        15          MR. BENNETT: I don't think I -- did I --
16   of nursing do it.                                       16   did I mark them? I didn't see they were marked as
17       Q Have you been involved in every one that          17   exhibits.
18   they've been involved in, in making the presentation    18          MR. NOVAK: I know there was -- I know we
19   to the county board?                                    19   talked about it for quite a while last time.
20       A I'm sure I had some degree of involvement;        20          MR. BENNETT: Well, I want to use the...
21   I just can't recall specifically.                       21          MR. NOVAK: Bob, I need to use the
22       Q Do you ever recall not being at a county          22   restroom. Is this a good time?
23   board meeting where your contract was being discussed   23          MR. BENNETT: Sure.
24   and one of those other people were there in your        24          (Recess taken from 10:23 to 10:29 a.m.)
25   stead?                                                  25          VIDEOGRAPHER: This is file number two. We


                                                                                          9 (Pages 30 to 33)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                     Todd Leonard
                                                      10/28/2019
                                                          34                                                          36
 1    are on the record at 10:30 a.m.                          1        Q Okay. When did that occur?
 2    BY MR. BENNETT:                                          2        A It occurred within the last three months.
 3        Q Page -- just -- I'm referring to -- to the         3        Q And in 2017 you had one psychologist.
 4    "qualified mental health professional" definition in     4    Correct?
 5    the NCCHC 2014 Standards for Health Services in          5        A One psychologist and a team of other mental
 6    Jails.                                                   6    health professionals.
 7        A Okay.                                              7        Q All right. How many psychiatric social
 8        Q And you're NCCHC certified. Correct?               8    workers did you have in 2017?
 9        A Personally certified.                              9        A Psychiatric social workers. I don't know
10        Q Personally. Yeah. And I want to get to             10   if -- I don't recall the specific licensure of each
11    that.                                                    11   mental health professional, so I just can't tell you
12           Are any of the jails that MEnD does               12   which ones may have had that credential versus LBCC
13    correctional medical care for accredited with the        13   versus LMFT. I just don't recall.
14    NCCHC?                                                   14       Q Well, you know, as you sit here today, it
15        A We're pursuing it right now in Sherburne           15   is true that you don't remember having any
16    County Jail.                                             16   psychiatric social worker employed by MEnD in 2017.
17        Q Okay. The answer right now is no. In 2017          17   Correct?
18    none were. Correct?                                      18       A I just don't know if we had someone with
19        A No. Correct.                                       19   those particular credentials in 2017.
20        Q And "none" would be the answer this -- at          20       Q You can't recall any today?
21    this point in time that you and I sit here talking to    21       A I just don't know.
22    each other under oath today?                             22       Q Well, hold it. Can you -- you can't give
23        A Correct.                                           23   me a name today. Right?
24        Q And the process of accreditation can take a        24       A From 2017?
25    while. Can't it?                                         25       Q Yeah.

                                                          35                                                          37
1        A Yeah. I don't have it to that level of               1      A    That's a psychiatric social worker?
2    detail. But it can take months. Correct.                   2      Q    Correct.
3        Q But despite the fact that -- you've been             3      A    I -- I just don't know.
4    NCCHC personally certified for how long?                   4      Q    Okay. I'll take that as a no.
5        A Nine years.                                          5          How about psychiatric nurses?
6        Q And in none of -- in those nine years, none          6      A No.
7    of the counties that you have contracted with have         7      Q How about --
8    been accredited by the NCCHC?                              8      A And, sir, I don't know where you are on
9        A Correct. None of them have.                          9   here.
10       Q And in terms of the NCCH version of                 10      Q You don't -- I'm just asking the question.
11   "qualified mental health professionals" in 2017, did      11      A Okay.
12   MEnD employ, either part-time or full-time, any           12      Q Did you have any other people you employed
13   psychiatrist?                                             13   who, by virtue of their education, credentials and
14       A We did not directly employ a psychiatrist           14   experience, were permitted by law to evaluate and
15   at that time.                                             15   care for the mental health needs of patients?
16       Q Well, did you indirectly employ a                   16      A Many.
17   psychiatrist?                                             17      Q Oh, really? Who?
18       A No. We would -- we would refer to                   18      A I had a team of mental health
19   community providers when we felt like we needed them.     19   professionals, as I stated. And --
20   We just didn't have them in-house.                        20      Q What -- hold on -- team. Which -- what
21       Q Well, you -- you didn't -- you didn't have          21   team and what psychologist?
22   that version of -- you didn't have psychiatrists          22      A And -- 2017 I would have had seven or eight
23   employed in 2017 or now?                                  23   other mental health professionals that all, by virtue
24       A We have a psychiatric provider employed             24   of their licensing, credentialing and education,
25   now.                                                      25   qualified as qualified mental health professionals.


                                                                                            10 (Pages 34 to 37)
                                    Doby Professional Reporting, Inc.
                                             952-943-1587
                                                   Todd Leonard
                                                    10/28/2019
                                                        38                                                           40
1           I also -- all of my medical providers, also      1    BY MR. BENNETT:
2    by virtue of their education and credentialing,         2        Q Have you seen Exhibit 57?
3    qualify as qualified mental health professionals.       3        A Yes.
4           So in total, I probably would have had           4        Q Did you sign it and date it and get it
5    approximately 16 employed at that time.                 5    notarized?
6       Q How many in Sherburne County?                      6        A Yes.
7       A In 2017, it would have been 1.5 FTE,               7        Q And do you see that it states in the middle
8    approximately, working there.                           8    of answer to Interrogatory No. 13, "Notwithstanding
9       Q Who was the other .5?                              9    these objections and subject to them, MEnD does not
10      A I don't remember the name. We would have           10   maintain specific information regarding facility
11   had another mental health professional working in       11   death data."
12   there approximately two days a week.                    12       A And the next sentence explains how --
13      Q Who was that?                                      13       Q Well --
14      A Again, I don't recall the name.                    14       A -- we changed our --
15      Q Do you recall their qualifications?                15       Q -- I didn't ask you about the next
16      A It would have just -- it would have been           16   sentence. I'll ask you about the next sentence
17   mental health professional, as I just laid out a        17   later.
18   short while ago. And then our mental health director    18          You didn't -- this is -- that statement is
19   also worked in there at that time, varying degrees      19   correct, in the middle?
20   each week. Depended on workload and...                  20       A Yeah. And what -- what that statement
21      Q While we're on the NCCHC -- well, let me           21   means is prior to us tracking deaths in 2017, I had
22   ask you this. Did you ever do any review of suicides    22   no death data in our documentation ongoing.
23   at MEnD?                                                23          But in 2017, we began tracking in-custody
24      A I've -- I've reviewed, any time we've had a        24   deaths, the data for each. Whether it was suicide or
25   completed suicide.                                      25   non-suicidal.


                                                        39                                                           41
1        Q Well, you don't keep records of those, I          1           (Sotto voce remarks between plaintiff
2    am -- I'm told. Right?                                  2    counsel.)
3        A I review each case on its own merits. And         3    BY MR. BENNETT:
4    if there is substantive concern of mine, then I would   4        Q What data did you keep?
5    report that to jail administration.                     5        A Just statistical data on where and when a
6        Q I thought -- I thought you were -- isn't          6    particular death occurred, and whether it was
7    the NCCHC, didn't you say that was the best practice,   7    suicidal versus non-suicidal.
8    the standard you want to go by?                         8        Q Anything else, other than that?
9        A We -- we try to mirror our work to them.          9        A Ongoing, no.
10       Q And have you represented to us that MEnD          10       Q The NCCHC has a procedure that you were
11   does not maintain specific information regarding        11   supposed to follow in the event of an inmate death in
12   facility death data?                                    12   the same 2014 Standards for Health Services in Jails.
13           MR. NOVAK: Do you want to show him what         13   You're familiar with that?
14   you're looking at?                                      14       A You'll have to show me where you're at,
15           MR. BENNETT: Well, it's an unsigned --          15   sir.
16   the -- fine.                                            16          MR. BENNETT: Be happy to.
17           Mark this one too.                              17          (Exhibit 58 was marked for identification.)
18           Did you bring the signed copy?                  18   BY MR. BENNETT:
19           MR. NOVAK: It's in the mail. So on its          19       Q Showing you Exhibit 58. Direct your
20   way to me. I mean, I -- we -- I emailed your office     20   attention to the second page, which is standard
21   last week, or somebody emailed your office last week    21   "J-A-10, important."
22   about exactly where this is at. So...                   22          Do you see that?
23           MR. BENNETT: So what number is this? 57,        23       A Yes.
24   then?                                                   24       Q And it says, the -- it sets forth National
25           (Exhibit 57 was marked for identification.)     25   Commission on Correctional Health Care's procedure in


                                                                                           11 (Pages 38 to 41)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
                                                   Todd Leonard
                                                    10/28/2019
                                                        42                                                          44
1    the event of an inmate death. Is that right?             1   prior deposition, the NCCHC standard in -- for
2        A Yes. That's what it says.                          2   correctional health care?
3        Q And it says that all deaths are reviewed to        3      A I believe the NCCHC is -- is the best
4    determine the appropriateness of clinical care; to       4   standards that I've found in correctional health
5    ascertain whether changes to practices, procedures or    5   care.
6    policies are warranted; and to identify issues that      6       Q Well, didn't you actually testify, "In
7    require further study.                                   7   correctional health care, we go by the best practice.
8           Do you see that?                                  8   And by best practice, I go by the NCCHC"? Top of
9        A I -- yes.                                          9   that.
10       Q And this was not a policy you followed in         10      A Sure. We -- and that's -- that's what we
11   2017. Was it?                                           11   try to follow in everything that we do.
12       A So I can explain what we do. And what we          12       Q I haven't been provided any record, any
13   did in 2017 --                                          13   written evidence, that you -- that is MEnD -- did an
14       Q Did you follow this policy in 2017?               14   administrative review on its own of this. Did they?
15          MR. NOVAK: Object to the form. Asked and         15      A Well, as I just mentioned, the
16   answered.                                               16   administrative review for this case in Sherburne
17          Go ahead and answer again.                       17   County would have been supervised and led by jail
18       A So what we did is in Sherburne County in          18   administration. That's who conducts the jail death
19   2017, if there was a death in the facility, the jail    19   investigation.
20   administration conducted a death investigation. We      20       Q And there are three kinds of reviews done
21   would contribute any information that we could, that    21   under this statute -- or under this standard. Excuse
22   would be helpful to their investigation.                22   me. Correct?
23          I also would review the case, personally,        23          There's an administrative review. Right?
24   to ascertain if there's any substantive issues or       24      A Correct.
25   concerns that we had with our care for that             25       Q Then there's a clinical mortality review?


                                                        43                                                          45
1    particular case.                                        1         A Correct.
2    BY MR. BENNETT:                                         2         Q And that's an assessment of the clinical
3        Q I don't see any record of your involvement        3    care provided and the circumstances leading up to a
4    in the review that was completed by Sherburne County.   4    death. Its purpose is to identify areas of patient
5    Did you have any input in that?                         5    care or system policies and procedures that can be
6        A Indirectly. I discussed, as it was going          6    improved.
7    on, with our nursing director, any information she      7         A That's exactly what it says. Correct.
8    needed. She acquired information that they              8         Q Were you part of any clinical mortality
9    requested. And anything that they request from us,      9    review?
10   then we deliver it to them, typically through my        10        A Yes. In -- in --
11   nursing director.                                       11        Q Where is that? Have you got a document
12       Q Well, why don't you take a minute to look         12   that shows -- that verifies that?
13   at J-A-10 and tell me if MEnD Correctional Care         13        A Nope. What I -- what I do is I review the
14   actually followed this policy in 2017.                  14   case with my team; gathering information. And if I
15          You can just tell me a yes or no. Can't          15   find that there's substantive issues or changes that
16   you?                                                    16   are going to be made, then I will delineate that and
17       A Yeah. So we wouldn't -- we did not follow         17   we will put in place whatever we need to put in place
18   this to the letter of this standard because we were     18   to make those changes.
19   not an accredited facility at the time.                 19        Q This is all driven by you, then?
20       Q Well --                                           20        A And my team.
21       A So once we have an accreditation. Also,           21        Q Okay. But it says the standard -- first of
22   this is an "important" but not "essential" standard.    22   all, it says the intent of the standard is that
23   So there will be some discretion of how far we follow   23   preventable deaths are avoided. Do you see that?
24   this once we get accredited.                            24        A I do see that, yes.
25       Q But it certainly is, as you stated in your        25        Q And it says, "A clinical mortality review


                                                                                          12 (Pages 42 to 45)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
                                                   Todd Leonard
                                                    10/28/2019
                                                        46                                                         48
1    is conducted to determine the appropriateness of        1    was provided.
2    clinical care provided and the effectiveness of the     2       Q So you were unconcerned about the care that
3    facility's policies and procedures relevant to the      3    was provided?
4    circumstances surrounding death."                       4           MR. NOVAK: Object to the form.
5            Is that correct?                                5    Argumentative, misstates the testimony.
6        A That is exactly what it says.                     6       A I've already said. I didn't have
7        Q And it also says: Generally, a clinical           7    substantive concerns with the appropriateness of the
8    mortality review asks three key questions: Could the    8    care.
9    medical response at the time of death be improved?      9    BY MR. BENNETT:
10                                                           10      Q Okay.
     Was an earlier intervention possible? And
11                                                           11          Did you do a psychological autopsy?
     independent of the cause of death, is there any way
12                                                           12      A I did not.
     to improve patient care?
13                                                           13          We look at this as just a -- an all-around
             Do you see that?
14                                                           14   review of the medical care of the case. Certainly
         A I see it.
15                                                           15   services and performance by all staff members are
         Q Is there any document that MEnD possesses
16                                                           16   included in that.
     that shows that, in the death of James Lynas or any
                                                             17      Q Well, the -- so -- but a psychological
17   of the other five deaths in -- in 2017?
                                                             18   autopsy, if the death was -- and this death was by
18       A So there's multiple questions there. I'll
                                                             19   suicide -- was not done in the James Lynas case.
19   answer specifically to this case.
                                                             20   Correct?
20           I did my review, and I did not find
                                                             21      A As I was trying to say, it isn't -- it
21   substantive changes that needed to be made in the way
                                                             22   isn't pigeonholed into a separate review. We would
22   care was handled. And so there was no ongoing
                                                             23   just do a complete clinical review of the case as a
23   written response regarding that review that I           24   team, as anyone who's involved in his care.
24   determined that I needed to make, or substantive        25      Q Did you seek input from other people?
25   changes that I had to put in place.


                                                        47                                                         49
 1        Q It says: The clinical mortality review may       1        A Well, I would look at the medical records
 2    be conducted by a unit physician not involved in the   2    that were available. And if I had any additional
 3    patient's treatment, a central office or corporate     3    questions just on substance, on performance, I would
 4    physician, or an outside medical group, and results    4    ask anybody that I needed to ask for clarification.
 5    of the review are to be communicated to the unit       5        Q So you didn't ask Dr. Robertson when he put
 6    staff involved.                                        6    the note -- the note that Lynas could be seen on the
 7        A Uh-huh.                                          7    16th?
 8        Q So did you do that?                              8        A I don't recall specific questions I asked
 9        A I simply told everyone that I spoke to that      9    him, if I did.
10    I did not find substantive issues with the care of     10       Q Well, I think your testimony is you didn't
11    this patient that I felt required changes moving       11   talk to him. You didn't talk to him, did you?
12    forward.                                               12       A I don't recall if I asked him any questions
13        Q Well, you -- did you consider yourself to        13   regarding the case whatsoever.
14    be a unit physician not involved in the patient's      14       Q Okay.
15    treatment?                                             15           Were you involved with the decision to take
16        A I don't know if I would pigeonhole myself        16   down the grates that were used in two of the suicides
17    into that term. No. I wasn't involved in his care.     17   in Sherburne County Jail?
18    But as a corporate physician, I felt like I was well   18       A I'm not sure I understand the question.
19    versed in -- in conducting this review.                19       Q Well, are you aware that they removed any
20        Q You didn't do any of that in writing,            20   grates from the cell?
21    though?                                                21       A I don't recall if I knew that or not at the
22        A I -- I would write it down if I felt like I      22   time.
23    was finding issues that I needed to convey where       23       Q Were you involved in any discussion about
24    there would need to be substantive changes,            24   making the cells that they were housing 15-minute
25    substantive concerns on my part with the care that     25   mental health watch people in safer and less


                                                                                          13 (Pages 46 to 49)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
                                                  Todd Leonard
                                                   10/28/2019
                                                       50                                                          52
 1   available for suicide -- or amenable to suicide?         1   wanted, then.
 2       A I just don't recall specific conversations         2      Q No. You -- I -- this is your answer under
 3   that I would have had with jail administrator            3   oath. So --
 4   regarding that issue.                                    4      A I --
 5       Q Now, in the Exhibit 57, you reduced the            5      Q -- you answered the question as it's
 6   number of counties to 31 in Minnesota. Is that           6   written. Correct?
 7   correct?                                                 7      A I answered as I understood it.
 8       A Reduced the number of counties.                    8      Q What is the difference between the first --
 9       Q If you read the supplement.                        9   35 and 31? The first answer to No. 3 and the
10          MR. NOVAK: What number are you at, Bob?          10   supplement?
11   He's just --                                            11      A Well -- I'm sorry, I'm not following.
12   BY MR. BENNETT:                                         12      Q What is the difference? You took four out.
13       Q The supplement to Interrogatory No. 3.            13      A Because they're Minnesota. The first part
14       A So I'm not -- I don't understand the              14   was Minnesota.
15   question. I'm sorry.                                    15      Q Yeah.
16       Q Well, count the number of counties that was       16      A And then the second part is other states
17   in your original answer.                                17   involved.
18       A There's counties and there's facilities.          18      Q Which I didn't ask. But I got that.
19   So Dakota has an adult and a juvenile center, and       19      A Okay.
20   Olmsted has an adult and a juvenile center. So a        20      Q The -- but the counties in Minnesota --
21   total of facilities is 33, and a total of counties is   21   count the number of counties in this one, count the
22   31, then.                                               22   number of Minnesota counties in this one.
23       Q Well, how many contracts are there?               23      A Oh, okay.
24       A 33.                                               24          This was clarifying --
25       Q Okay. So contracts would be wrong in the          25      Q Which one?


                                                       51                                                          53
 1   present supplement, then?                               1        A The supplement was clarifying previous
 2       A I'm not sure I'm following.                       2    inaccuracy. So the supplement is accurate.
 3       Q It asks, you had contracts with the               3        Q What was inaccurate about the first answer?
 4   following counties. And you reduced it from 35 to       4        A There was a couple of counties that we
 5   31.                                                     5    hadn't contracted with yet.
 6       A I guess you can decide whether you feel           6        Q Well --
 7   there's a separate contract that -- if a county is a    7        A So we hadn't contracted with Jackson yet,
 8   county or --                                            8    and -- I'd have to compare the two to tell you which
 9       Q Well, you have the contracts. I assume you        9    ones, you know.
10   looked at and counted them when you answered this       10          (Exhibit 59 was marked for identification.)
11   interrogatory.                                          11   BY MR. BENNETT:
12       A Well, I -- I answered the question the way        12       Q Let's -- Exhibit 59 is MEnD's own press
13   I thought it should be answered.                        13   release. Right?
14       Q It says --                                        14       A Yes.
15       A -- in terms of these are the counties. And        15       Q Okay.
16   I look at a contract with a county as encompassing      16          And you write in November 23rd, 2016 --
17   for that county. If you look at it differently than     17          That's the date of this. Correct?
18   that, then you look at it differently than that.        18       A Correct.
19       Q No. I just said active Minnesota                  19       Q -- that Story County, Iowa has become the
20   contracts.                                              20   latest county to partner with MEnD Correctional Care.
21       A Yep.                                              21   Right?
22       Q That's what the question says.                    22       A Correct.
23       A Okay.                                             23       Q And that says the collaboration has now
24       Q And you --                                        24   expanded your care model into three states.
25       A I answered in a different context than you        25          (Sotto voce remarks between plaintiff


                                                                                          14 (Pages 50 to 53)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                  Todd Leonard
                                                   10/28/2019
                                                        54                                                          56
 1   counsel.)                                                1       Q Rock Island.
 2            (Exhibit 60 was marked for identification.)     2       A Rock Island would have been very late in
 3   BY MR. BENNETT:                                          3   2017.
 4       Q So 59, if you go to the -- the end of the          4       Q Okay.
 5   second -- end of the first paragraph. It says, "It       5       A And began services in earnest on
 6   is with great pride that we now serve 37 county          6   January 1st, 2018.
 7   facilities within Minnesota, Wisconsin, and now          7       Q The contract was signed in 2017?
 8   Iowa."                                                   8       A It would have been technically signed in
 9            Right?                                          9   2017 for full implementation in January 2018.
10       A That's what it says.                              10         (Exhibit 61 was marked for identification.)
11       Q So how many counties did you have in Iowa         11   BY MR. BENNETT:
12   in 2017? Or -- excuse me. Strike that question.         12       Q Exhibit 61 is a map of the counties that
13            How many counties do you have in Wisconsin     13   you had contracted with in 2017. Correct? By 2017?
14   as of this date?                                        14       A I'd have to go through it county by county
15       A One.                                              15   to ensure accuracy.
16       Q And the 37th county was Story County, Iowa.       16       Q Well, it's more accurate than the 12
17   Right?                                                  17   counties you remembered in your prior deposition
18       A This is inaccurate. The total on this             18   which was under oath. Is that true?
19   press release.                                          19       A I have no idea.
20            MR. NOVAK: Just stick with him. Don't          20         MR. NOVAK: Is that a question? Or just --
21   worry about it. Just stick with him.                    21         MR. BENNETT: Well, it's...
22            THE WITNESS: Okay.                             22         MR. NOVAK: Did your office create this,
23   BY MR. BENNETT:                                         23   or --
24       Q Well, it says, "We now serve 37 county            24         MR. BENNETT: Yes.
25   facilities within Minnesota, Wisconsin, and now         25



                                                        55                                                          57
 1   Iowa."                                                   1   BY MR. BENNETT:
 2         So that would be one in Iowa, one in               2        Q I've never seen another map like this. But
 3   Wisconsin, and 35, as of November 23rd, 2016,            3   this is -- according to your Interrogatory Answer
 4   according to --                                          4   No. 3, submitted under oath, and I guess in --
 5         MR. NOVAK: Object to form.                         5   consistent with Exhibits 59 and 60, this would be the
 6   BY MR. BENNETT:                                          6   list of counties that had been contracted with within
 7      Q -- according to this. Right?                        7   2017. Is that right.
 8      A Yes. If the 37 was correct, Story County            8        A No. This is incorrect.
 9   would be the 37th.                                       9        Q What's incorrect about it?
10      Q Okay.                                              10        A Just offhand, we weren't working at Rock
11         Who writes this?                                  11   Island, Benton --
12      A I don't recall who -- which -- are we              12        Q I didn't say -- I didn't say "working," did
13   talking 59?                                             13   I? The question didn't say "working." It said
14      Q Yeah. 59.                                          14   "contracted." And I just asked you --
15      A I don't recall who wrote this. I just              15        A Contract wasn't signed in Benton in 2017.
16   don't recall.                                           16        Q Okay. When was that signed?
17      Q How about 60?                                      17        A Early this year.
18      A Same idea. I just --                               18        Q Okay. But -- so you take Benton out.
19      Q Do you typically write these?                      19        A Okay.
20      A No. Not typically.                                 20        Q That's the only one that's not signed?
21      Q Story was the first county you served in --        21        A This is why I'd have to review each county.
22   you served in Iowa. Correct?                            22        Q Well, we did them off of your --
23      A That's correct.                                    23        A Yeah. There's counties circled here, sir.
24      Q When did you sign up Rockford, Illinois?           24   If you want me to give you an accurate answer, I'd
25      A Rock Island?                                       25   have to go through each one and ensure that that


                                                                                          15 (Pages 54 to 57)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                  Todd Leonard
                                                   10/28/2019
                                                         58                                                          60
 1   particular county was contracted with in 2017.            1       Q Well, that's not what you signed in --
 2      Q Well, that's what -- didn't you give us now          2   let's just go through it according to --
 3   two answers under oath, plus your own -- your own         3       A And this is why I was trying to explain to
 4   press releases?                                           4   you. This is a correction of --
 5      A I believe I gave you one answer under oath.          5       Q All right. Fine.
 6      Q Which one was that?                                  6           MR. NOVAK: Counsel, the idea of a
 7      A The one I gave you, sir.                             7   supplemental discovery response is not -- can't be
 8      Q I know.                                              8   new to you. So --
 9          (Sotto voce remarks between plaintiff              9           MR. BENNETT: Well --
10   counsel.)                                                10           MR. NOVAK: -- he's trying to get accurate
11      A I just would have to cross-reference the            11   information. So --
12   circles to ensure accuracy, is what I'm saying.          12           MR. BENNETT: It doesn't match up with his
13   BY MR. BENNETT:                                          13   own -- this is 35. If you use --
14      Q Why don't you do it. And we'll use your             14           MR. NOVAK: 35 facilities or counties?
15   Answers to Interrogatories.                              15           MR. BENNETT: County.
16      A Okay.                                               16           THE WITNESS: No. And I tried to explain,
17      Q Okay. Here's the one --                             17   there is an inaccuracy on the press release. I --
18      A I'm using this right here.                          18   BY MR. BENNETT:
19      Q We still don't have a signed one, so I'm            19       Q Did you --
20   going to use this one, which is consistent with          20           MR. NOVAK: If you want him to match up a
21   your -- with your press release in 2016.                 21   map based on an answer that he's telling you he can
22      A I'm using the one that I have right in              22   supplement to be more accurate, you should feel free
23   front of me. That's --                                   23   to do that.
24      Q Well, look at the top one.                          24   BY MR. BENNETT:
25      A I already told you that this was a                  25       Q Did you look at the contract with Becker


                                                         59                                                          61
 1   correction of this.                                      1    County?
 2      Q How do -- who did it? Did you look at the           2        A I did for this answer specifically.
 3   actual contracts?                                        3        Q Which answer?
 4      A Yes.                                                4        A Supplemental response that I gave you. that
 5      Q Did you look at the actual contracts when           5    is 57.
 6   you signed this one, your original answers, under        6        Q What did you look at to give me the one
 7   oath?                                                    7    under oath before? Since I can't see the contracts,
 8      A I don't know what 'this' is. I'm sorry.             8    I gotta rely on you.
 9   You'd have to tell me what "this" is.                    9        A I looked at the list. And we made a
10         MR. BENNETT: Mark this.                            10   mistake and -- and answered the question incorrectly
11         (Sotto voce remarks between plaintiff              11   in terms of using -- instead of using a snapshot in
12   counsel.)                                                12   time, we expanded. And what this answer is right
13         (Exhibit 62 was marked for identification.)        13   here is what you would have had a snapshot in time in
14   BY MR. BENNETT:                                          14   November 2017.
15      Q You signed those, right? Under oath?                15          So I answered the question in the wrong
16   Page 8?                                                  16   context previously. I've corrected it in my
17      A I signed this. Correct.                             17   supplement response.
18      Q Okay.                                               18       Q So what counties are not, as of 2017?
19         Okay. Let's just go through it. I'll go            19       A On the map?
20   through it with you.                                     20       Q Yeah.
21         Akin County, Minnesota. Find that on               21       A Okay.
22   there? Is that circled?                                  22          Becker is incorrect. I already mentioned
23      A Yes.                                                23   Benton County, Iowa is incorrect.
24      Q Becker?                                             24       Q Okay.
25      A No. Becker is after 2017.                           25       A Rock Island. Jackson. Watonwan. And


                                                                                           16 (Pages 58 to 61)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                 Todd Leonard
                                                  10/28/2019
                                                      62                                                            64
 1   Pine.                                                    1   BY MR. BENNETT:
 2       Q Okay. You serve them all now? Is this              2      Q You presently have contracts with Becker
 3   correct as of today?                                     3   County. Correct? MEnD does?
 4       A I don't know this is a complete list as of         4      A Correct.
 5   today. I'd have to redo the exercise for today. But      5      Q Watonwan County?
 6   I'm telling you for 2017, that is what's accurate.       6      A Correct.
 7       Q Okay.                                              7      Q Rock Island?
 8          On Exhibit 57, that's the -- you've got it.       8      A Correct.
 9   The next page.                                           9      Q And Jackson?
10          You stated that you didn't keep any records      10      A Correct.
11   of suicide -- deaths by suicide in facilities prior     11      Q Was there another one you mentioned?
12   to 2017. And it says: At this time, MEnD is aware       12      A Benton County, Iowa.
13   of four deaths of suicide between November of '14 and   13      Q Okay.
14   27 -- and November of 2017.                             14         Are there more than that? Because that
15          How many deaths did -- suicide -- by             15   would be -- then this would encompass -- are there
16   suicide, in hanging, did -- did MEnD experience in      16   any other counties in Minnesota or Wisconsin that
17   2017?                                                   17   you've added?
18       A I don't know if I can give you a specific         18      A We've added -- I'll have to go through the
19   number.                                                 19   map.
20       Q Do you remember their names?                      20         We've added a juvenile center in Clay
21       A Two that I remember offhand are Mr. Lynas         21   County.
22   and Mr. Brenner.                                        22      Q Well, you had a contract with Clay before.
23       Q That's just covered -- those are the fall         23   Right?
24   suicides. Is there a summer suicide?                    24      A Correct.
25       A I believe the death in Beltrami County --         25      Q Just added that to the contract?


                                                      63                                                            65
1       Q Stephanie --                                       1        A Nope. It's a --
2       A -- was 2007.                                       2        Q Separate contract?
3       Q Stephanie Bunker?                                  3        A -- separate contract. It's a regional
4       A Correct.                                           4    juvenile center.
5       Q Okay.                                              5        Q Okay.
6       A And I don't recall if any of those suicides        6        A So you want to know as of today if there's
7    were not by hanging.                                    7    any other counties that we work with on this map?
8       Q Do you have any recollection of any suicide        8        Q Yeah.
9    not being by hanging that MEnD was involved at, other   9        A I want to make sure I'm answering this
10   than Baxter-Jensen?                                     10   correctly.
11      A No. I don't recall any -- any other                11       Q Yeah.
12   suicide that wasn't by hanging, other than that one.    12       A Okay.
13      Q Okay.                                              13          Just for complete accuracy, although it's
14      A I can't say that 100 percent, but that's my        14   not signed yet, we will be signing a contract in the
15   recollection.                                           15   next coming days with St. Croix County, Wisconsin.
16      Q Okay. So when was the one in Nobles                16       Q How big is that facility?
17   County?                                                 17       A Average census is around 110.
18      A I don't recall the exact date.                     18       Q And how many at the regional juvenile
19      Q What was the person's name?                        19   center?
20      A I don't recall.                                    20       A It fluctuates greatly. Average, probably,
21      Q What was the name of the person in Crow            21   40, currently.
22   Wing County in 2015?                                    22       Q And you still have -- the physician usage
23      A I don't recall.                                    23   is you and Dr. Skurr still. Correct?
24         (Sotto voce remarks between plaintiff             24       A Correct.
25   counsel.)                                               25       Q Has Dr. Skurr's hours increased?


                                                                                          17 (Pages 62 to 65)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                                 Todd Leonard
                                                  10/28/2019
                                                       66                                                            68
1        A Yes.                                               1    mentioning, a facility capacity, and then what the
2        Q To what?                                           2    DOC will allow them to hold per their staffing --
3        A It, again, fluctuates. On average, my              3    BY MR. BENNETT:
4    guestimate would be seven hours per week of direct       4        Q What the DOC would approve?
5    care.                                                    5        A -- and those -- and those are -- those
6        Q Okay.                                              6    change all the time, depending on staffing. So I'm
7        A And then --                                        7    not equipped well to answer that part of the
8        Q All right.                                         8    question.
9        A -- I wouldn't be able to quantify the              9            But in terms of average daily population, I
10   amount of time for consultation, discussion, and any    10    can go through quickly and --
11   of that sort of thing. But --                           11            This has got to be extremely close, if
12       Q His monthly stipend, has that gone up?            12    not -- and again, you're trying to take snapshots
13                                                           13    of --
         A The monthly stipend has not. But the
14                                                           14        Q Sure. But I -- the data was derived from
     billable hours has.
15                                                           15    the reporting -- these counties report to the DOC.
         Q How much?
16                                                           16    You know that?
         A I don't have that number, off the top of my
17                                                           17        A Sure. Yeah. No, that's --
     head.
18
                                                             18        Q Does it appear to be in the --
         Q Okay.
19
                                                             19        A I mean --
           So all of these county have -- county jails
                                                             20        Q -- realm of reason, as you understand it?
20   have an improved capacity. Correct?
                                                             21        A Yes. Yes, I -- I agree.
21       A I don't know if that's the term they use.
                                                             22        Q Okay.
22   They have a maximum capacity that they're staffed
                                                             23            For the most part, would it be fair to say
23   for. There's a maximum capacity that their facility
                                                             24    that MEnD's contracts with the counties are generally
24   can hold, and a maximum capacity that they're allowed   25    for a fixed price?
25   by department of corrections to hold because of their

                                                       67                                                            69
 1   staffing model. Correctional staff.                     1        A I guess, it would depend on the context of
 2       Q And they all have average daily inmate            2    our services. Or what are you --
 3   population figures. Right?                              3        Q Your general contract -- I know there's
 4       A Correct.                                          4    some things in the contract for which you -- if you
 5          (Sotto voce remarks between plaintiff            5    do extra you can charge extra. Correct?
 6   counsel.)                                               6        A Correct.
 7          (Exhibits 63 and 64 were marked for              7        Q But the base contract is essentially a
 8   identification.)                                        8    fixed-price contract?
 9   BY MR. BENNETT:                                         9        A Yeah. There's -- there's base services,
10       Q Exhibit 63 would marry up to your first           10   and then if there's additional services that we and
11   interrogatory. And Exhibit 64 would marry up, in        11   our county partner agree are additionally necessary,
12   terms of Minnesota, with your second interrogatory,     12   then we agree to -- to expand those.
13   your supplemental interrogatory. Is that correct?       13       Q And you can -- you can -- there's some
14       A I'd have to look through to ensure that.          14   instances where you get to charge more. But mostly,
15       Q Well, I'll represent to you -- well, that's       15   you charge what is the fixed price base contract?
16   how they were prepared. You can look through, if        16       A It -- it's exactly what I said. It --
17   you'd like.                                             17   there's base services. And if there's other services
18          Do the approved capacities and average           18   that are deemed acceptable that we recommend that the
19   daily inmate population figures appear to be about      19   county sheriff's department, jail administration,
20   what you'd think they'd be?                             20   whoever makes the decision agrees upon, then we'll
21       A You know, approved capacity is --                 21   add those as necessary.
22          MR. NOVAK: I think he's just asking you          22       Q Going back to the profit -- profit and loss
23   about whether the numbers are accurate.                 23   statement. Of the -- of the fee-for-service income
24       A It's -- it's difficult for me to speak to         24   of 8,953,643.98, how much as a percentage would that
25   approved capacity because facilities have, as I was     25   be for the base contract?


                                                                                           18 (Pages 66 to 69)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                 Todd Leonard
                                                  10/28/2019
                                                       70                                                          72
 1       A How much base services would be --                 1   minority of contracts, certainly.
 2       Q In that almost $9 million.                         2       Q You can only remember three?
 3       A I don't know if I can give you a perfect           3       A Off the top of my head.
 4   answer to that. Majority, certainly.                     4       Q Yeah.
 5       Q By "majority," do you mean --                      5       A Correct.
 6       A Large majority.                                    6       Q What is -- Dr. Skurr, is he board certified
 7       Q -- something like 95 percent? 90 percent?          7   in a specialty?
 8       A I -- I don't want to guess. But certainly          8       A Family medicine. But he's a -- I believe
 9   large -- large majority, I think, is accurate.           9   he's a -- technically, a D.O.
10       Q All right. I mean, the purpose of your --         10       Q Doctor of osteopathy?
11   in fact, the selling point to your billing of these     11       A Uh-huh.
12   counties is to give them essentially a fixed-price      12       Q So he's actually not a medical doctor?
13   contract. Right?                                        13       A Just a medical doctor with a different
14       A It's to give them at least a large                14   credential.
15   percentage of that for budgetary purposes. But,         15       Q Do D.O.'s get paid less or more than M.D.s?
16   again, it's -- we communicate frequently on trends,     16   Or the same?
17   issues, concerns. So where we feel like we need to      17       A I wouldn't know specifically. But to the
18   add services, we request it.                            18   best of my knowledge, they're very similar, if not
19       Q Do they always agree to it?                       19   the same.
20       A Not always.                                       20       Q So would a full-time family practice doctor
21       Q So you get some pushback?                         21   expect to make $150,000?
22       A I don't know if I'd call it pushback. Just        22       A I can't tell you with certainty where that
23   they either agree or they don't agree.                  23   number is right now. My recollection is they would
24       Q But would you consider the not agreeing to        24   expect to make more.
25   be pushback?                                            25       Q So if MEnD -- and are MEnD's contracts for


                                                       71                                                          73
1        A I just consider they choose not to accept         1    multiple years or one year, or renewable
2    it. I would say the majority of the time they agree.    2    automatically? Or how does it generally work?
3        Q Okay.                                             3        A Specific to each county. They can state
4        A But not always.                                   4    multiple years with renewals. Most, if not all, of
5        Q Who prepares the contracts?                       5    our contracts have a 90-day out without cause clause.
6        A It always depends on the county.                  6        Q So that -- is that standard in the
7        Q Well, typically, is it -- is it a document        7    industry?
8    that they create or is it a document that you create?   8        A I would say now --
9        A It depends on the county, what their wishes       9        Q Yeah.
10   are. Some are comfortable using a document created      10       A -- it is much more standard in the
11   by us that they review and revise. Some wish to         11   industry. I don't know if I can speak to that from
12   have -- it's just the opposite.                         12   years back. But I can tell you now it seems to be
13       Q How many wish it the other -- to create           13   very standard.
14   their own document?                                     14       Q So family practice doctors cost -- would
15       A I can't give you an exact number.                 15   expect to make more than psychologists? In the
16       Q Tell me the counties you remember that want       16   correctional setting?
17   to do that.                                             17       A I would imagine so.
18       A Just off the top of my head?                      18       Q And as you go down the line through the,
19       Q Uh-huh.                                           19   you know, to physician's assistant, certified nurse
20       A Sherburne, Dakota, and Crow Wing. Those           20   practitioner, all of those things that be -- kind
21   are the ones I remember, just by memory.                21   of -- there's a hierarchy of pay as there is with a
22       Q So something less than 90 -- something in         22   hierarchy of credentialing. Correct?
23   the 10 percent area, as opposed to the 50 percent       23       A I would say on average, P.A.s and nurse
24   area?                                                   24   practitioners make less than physicians.
25       A Certainly not 50. It's less than --               25       Q And R.N.s make less than certified nurse


                                                                                          19 (Pages 70 to 73)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                Todd Leonard
                                                 10/28/2019
                                                     74                                                         76
1    practitioners and P.A.s?                               1       A Last week I was working in Douglas County,
2       A Correct.                                          2    Wisconsin; Pine County, Minnesota; and Olmsted
3       Q And L.P.N.s make less than R.N.s?                 3    County, Minnesota.
4       A Typically.                                        4       Q By "working," you mean you actually went to
5       Q But if you hire more people, and the -- and       5    those facilities?
6    the contracts essentially remain the same, you just    6       A Correct. I was training a new provider in
7    take money off the bottom line for MEnD. Correct?      7    Douglas County and Pine County.
8       A No. If we have to make substantial changes        8       Q Did you see patients at Douglas County and
9    or hires, that sort of thing, that's when we discuss   9    Pine County?
10   that topic with our county client, with our jail       10      A Correct.
11   administrator, sheriff, whoever.                       11      Q How much time did you spend seeing patients
12      Q Well, if you hired another medical doctor,        12   versus training?
13   where would you put him or her?                        13      A I wouldn't be able to give you an exact
14          MR. NOVAK: Object to the form.                  14   amount of time. I guess I just don't calculate it
15      A It would depend on the circumstance. I            15   that way.
16   would need more specifics.                             16      Q 10 percent?
17   BY MR. BENNETT:                                        17      A 10 percent which way?
18      Q Well, would you -- would they -- would that       18      Q Seeing patients doing clinical work.
19   person be at the home office? Could they do their      19      A In that particular day? I --
20   work remotely from their home? Would they have to go   20      Q Last week.
21   to a specific jail institution? That's what I mean.    21      A I -- I'm not following your question. I'm
22      A Again, it would just depend on the                22   sorry.
23   circumstances.                                         23      Q Well, you said you -- well, all right. You
24      Q Well, if it was up to you, where would --         24   went to -- did you go to Pine, Olmsted and Douglas
25      A The context of hiring that physician.             25   County in one day?


                                                     75                                                         77
 1      Q Well, if it was up to you, where would you         1       A No. I did Douglas County and Pine in one
 2   put them if you hired another one?                      2   day, and then one morning in Olmsted County.
 3      A Currently?                                         3       Q Are those the only facilities you were
 4      Q Yeah. Or even made Dr. Skurr full time.            4   actually physically in last week?
 5      A I would -- I would have that person be             5       A No. I had a meeting in Wright County as
 6   based from corporate, and provide some direct           6   well.
 7   services, some oversight services, adjunctive           7       Q With whom?
 8   services that a physician can assist with.              8       A Jail administrative, jail commander.
 9      Q How many patients do you actually see --           9       Q Did you go to the medical clinic?
10   inmates who are patients -- do you actually see in     10       A Stopped by and said hello to the team
11   any given year?                                        11   and -- well wishes, but wasn't involved in direct
12      A In any given year?                                12   patient care.
13      Q Yeah.                                             13       Q Okay.
14      A Are you talking now? 2017?                        14          So you had total revenue in 2017 from
15      Q Yeah.                                             15   contracts of about approximately $9 million.
16      A Now?                                              16   Correct?
17      Q Now.                                              17       A Approximately.
18      A I wouldn't be able to give you an exact           18       Q Has that increased or decreased today?
19   total.                                                 19       A Increased.
20      Q How many did you see last week? In person.        20       Q Do you know what the annual contract income
21   So that you could --                                   21   would be --
22      A On-site?                                          22       A Well --
23      Q Yeah.                                             23       Q -- for services?
24      A Approximately eight, 10.                          24       A -- it's -- it's dynamic because not every
25      Q Where? What institutions?                         25   client, you know, is initiated on January 1st. So


                                                                                        20 (Pages 74 to 77)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                                Todd Leonard
                                                 10/28/2019
                                                     78                                                            80
 1   will be probably an equivalent of 10.9 million now.    1    when you don't?
 2   As we stand today.                                     2        A Just based on needs of the facility; my
 3      Q Okay. How many times were you in Hubbard          3    opinion on when I need to see a particular patient.
 4   County in 2017?                                        4    That's it.
 5      A I -- I would not be able to tell you.             5        Q Did you have any meetings with Carr or
 6      Q This year?                                        6    Frank or the sheriff about the two fall suicides in
 7      A Two times on-site. That's my best guess.          7    2017?
 8      Q Commander Carr testified he sees you about        8        A I don't recall -- I don't remember having
 9   once a quarter. About four times a year. On-site.      9    any face-to-face meeting with them directly. I just
10   At Sherburne. Is that right?                          10    don't remember. I just don't recall.
11      A No. It's more than that.                         11        Q Did you ever see -- well, you never --
12           MR. NOVAK: Are you talking about when he's    12          You never saw James Lynas. Correct?
13   there or when the commander sees him?                 13        A To the best of my recollection, I have not
14           MR. BENNETT: Well, I asked how often he       14    seen that patient.
15   was there. He's -- in his deposition.                 15        Q Dylan Brenner, did you see him?
16           MR. NOVAK: And the commander told you how     16        A No.
17   many times he sees him. Right?                        17        Q Do you remember -- do you remember
18           MR. BENNETT: Uh-huh.                          18    Stephanie Bunker?
19           MR. NOVAK: Okay. And there's a big gap in     19        A I remember Stephanie Bunker.
20   that question.                                        20        Q What race was she?
21   BY MR. BENNETT:                                       21        A I don't recall.
22      Q Well, how many times do you go there -- you      22        Q How did she commit suicide?
23   said it was more than four. Was it less than 10?      23        A I believe, but I'm not certain, I believe
24      A I don't know. I don't know if it's less          24    it was hanging.
25   than 10 or not.                                       25        Q Did you have a nurse at that time, Nurse


                                                     79                                                            81
 1       Q Between four and 10?                            1    Keilwitz?
 2       A I don't know if it's less than 10. So I --      2       A Who?
 3   I just don't know.                                    3       Q It's Keilwitz? K-E-I --
 4       Q Well --                                         4       A Oh. Geoffrey.
 5       A Not every time that I go there I see            5       Q Yeah.
 6   Commander Carr. However --                            6       A Correct. Yes.
 7       Q And not --                                      7       Q Did you --
 8       A -- I believe I seen him more than four          8       A I believe -- well, I don't recall whether
 9   times. Just given duties and meetings and             9    he was working at the time of Stephanie Bunker's
10   presentations and such.                               10   death. I don't recall.
11       Q And you go to Sherburne County and not do       11      Q Did you do a mortality review of that case
12   patient care too. Correct?                            12   on behalf of MEnD?
13       A Only if necessary. Only if there's cross        13      A I would have done a clinical review of the
14   coverage necessary, something of that nature.         14   case.
15       Q I don't know who made -- that question and      15      Q Did you -- was there any psychological
16   answer didn't seem to marry up.                       16   autopsy performed in that case?
17          Every time you go to Sherburne County, do      17      A Again, as I stated earlier, we would just
18   you do clinical care of patients?                     18   encompass that task.
19       A No.                                             19      Q I don't know what you mean, "encompass."
20       Q Okay.                                           20      A We just did an overall clinical review of
21       A No.                                             21   the case.
22       Q Sometimes you do?                               22      Q Was there any written review of that case
23       A Correct.                                        23   by you?
24       Q Okay. What is the determining factor in         24      A As I mentioned earlier, if I had to make
25   when you do clinical care in Sherburne County and     25   substantive changes to the systems and processes that


                                                                                         21 (Pages 78 to 81)
                                Doby Professional Reporting, Inc.
                                         952-943-1587
                                                 Todd Leonard
                                                  10/28/2019
                                                      82                                                            84
1    we had in place at the time, I would have formulated     1       A Male, is my recollection.
2    that report.                                             2       Q And was the suicide by hanging?
3        Q When did you hire Keilwitz?                        3       A My recollection is it's hanging. I can't
4        A I don't recall. I don't know.                      4   say with 100 percent certainty, but that's my
5        Q How much before the death of Bunker in             5   recollection.
6    July?                                                    6       Q Did MEnD conduct any investigation of that
7        A As I stated, I don't know if he was working        7   death?
8    at the time of her death, so I don't know exactly        8       A Again, we would have clinically reviewed
9    when he was hired. I just don't recall.                  9   the case.
10       Q Are you aware of any conditional imposition       10       Q Who is "we"?
11   on his license from the board of nursing?               11       A Myself and anybody else that I deemed
12       A I remember him having some sort of                12   necessary to get information from.
13                                                           13       Q When did you start -- when did MEnD begin
     punishment or something to his license in the past,
14                                                           14   being the health care provider to St. Louis County?
     but I don't recall the specifics.
15                                                           15       A Oh. I don't recall the exact year. But I
         Q Do you know who hired Keilwitz?
16                                                           16   believe it was around 2013.
         A Who in particular at that time?
17                                                           17       Q Okay.
         Q Yeah.
18
                                                             18       A I could be incorrect on that year. But
         A I don't recall who. I would say that it
19
                                                             19   it's around that time.
     was probably a decision with our nursing director,
                                                             20          (Sotto voce remarks between plaintiff
20   James Sweeney; our HR director, Danielle Lacina. And
                                                             21   counsel.)
21   I don't recall if anybody else had any involvement or
                                                             22          THE WITNESS: I am going to have to use the
22   input into his hire.
                                                             23   restroom.
23       Q That's the one you referred to in -- as the
                                                             24          MR. BENNETT: Okay.
24   Beltrami one in --                                      25          THE WITNESS: Soon. Whenever it works for
25       A Correct. The Stephanie Bunker?

                                                      83                                                            85
 1      Q Uh-huh.                                             1   you-all.
 2      A Correct.                                            2           MR. BENNETT: We'll see if lunch came.
 3      Q The DOC findings, did you read those in the         3   Maybe we can even do that.
 4   Bunker case?                                             4           VIDEOGRAPHER: Off the video record at
 5      A I don't recall if I remember -- read their          5   11:49 a.m.
 6   report or not.                                           6           (Recess taken from 11:49 to 11:56 a.m.)
 7      Q Did they find that everything was                   7           VIDEOGRAPHER: This is file number three.
 8   hunkey-dory, okay?                                       8   We're on the record at 11:56 a.m.
 9      A I don't recall.                                     9           (Exhibit 65 was marked for identification.)
10      Q If they did not, would that concern you?           10   BY MR. BENNETT:
11      A I mean, it always concerns me. The DOC             11       Q I'm showing you what's been marked as
12   generally writes their reports based on the             12   Exhibit 65, which is a -- it's from the Internet.
13   correctional performance and functions and such.        13   It's from WDIO. You're -- in 2015, you were
14   But, I mean, that still --                              14   the -- you, as MEnD, were with the correctional care
15      Q They're not --                                     15   provider at St. Louis County?
16      A -- has bearing with us.                            16       A Correct.
17      Q They're not necessarily looking at the             17       Q Does this refresh your recollection as to a
18   medical issues. Correct?                                18   suicide that you did not mention in your supplemental
19      A Well, they don't have the expertise to do          19   interrogatory?
20   so.                                                     20       A Yeah, I don't recall this suicide.
21      Q Okay.                                              21       Q It was a hanging as well. Correct?
22          Nobles County. You mentioned that in your        22       A Correct. Well, it says "asphyxiation," but
23   supplemental answer. Who was that suicide?              23   I'm going to assume that means hanging.
24      A I don't recall the name.                           24       Q Yeah. You can't really choke yourself out,
25      Q Was it a male or a female?                         25   right? I mean...


                                                                                          22 (Pages 82 to 85)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                Todd Leonard
                                                 10/28/2019
                                                      86                                                          88
 1        All right.                                       1    answer to interrogatory, though. Is it?
 2        So Caleb Calton, that name doesn't ring a        2        A No. I -- I just couldn't recall and I
 3   bell?                                                 3    couldn't determine, and I have no access to Stearns
 4      A It doesn't ring a bell.                          4    County anymore.
 5      Q That's the person mentioned in Exhibit 65?       5        Q So how many suicides did -- occurred in the
 6      A Correct.                                         6    Stearns County jail while you were the medical
 7          (Sotto voce remarks between plaintiff          7    provider? While MEnD was the medical provider? In
 8   counsel.)                                             8    other words, Baxter-Jensen, and we know now there was
 9          (Exhibit 66 was marked for identification.)    9    Jarod Jakel. Any others?
10   BY MR. BENNETT:                                       10       A Those are the only two that I'm aware of.
11      Q Exhibit 66 is a -- is from Rochester             11       Q Was there a lawsuit involving Jarod Jakel?
12   News-Talk, listing the information on the 2015 --     12       A No.
13   looks like June of 2015 death of -- suicide by        13           Well, I shouldn't say that. No lawsuit
14   hanging of 55-year-old Sheila Baier.                  14   against MEnD. I don't know if there was any lawsuit
15          Do you see that?                               15   at all. I don't know the answer to that.
16      A Uh-huh.                                          16       Q Okay.
17      Q That wasn't included in your answer either,      17           When were you the medical provider for
18   was it?                                               18   Mille Lacs County?
19      A No. I don't believe we were the medical          19       A I started 2007 or 2008.
20   provider at that time.                                20           (Sotto voce remarks between plaintiff
21      Q You weren't -- when did you become the           21   counsel.)
22   medical provider?                                     22           (Exhibit 68 was marked for identification.)
23      A I believe it was 2016, January.                  23   BY MR. BENNETT:
24      Q When did you become the medical provider in      24       Q So there were two suicides there by
25   Dakota County?                                        25   hanging. One was Holscher, and the other was


                                                      87                                                          89
 1      A We began as nursing services. I don't             1   Wildhirt. And they both took care -- that was both
 2   recall the exact year. And then took over medical      2   under the watch of the jail's for-profit medical
 3   provider and director services last year. And then     3   provider, MEnD Correctional Care of Waite Park,
 4   took over mental health services this year.            4   Minnesota. That's on page -- on the second to last
 5      Q How about Stearns County?                         5   page.
 6      A What about it?                                    6         Do you recall those?
 7      Q You've been -- you've been there --               7      A I recall Holscher quite well.
 8      A We -- we provided our services from 2010 to       8         I -- I recognize Wildhirt, I just don't
 9   2017.                                                  9   remember the specifics of the case.
10      Q And they -- did they terminate MEnD?             10         (Sotto voce remarks between plaintiff
11      A Yes.                                             11   counsel.)
12      Q Was that as a result of the Baxter-Knutson       12         (Exhibit 68 was marked for identification.)
13   suit?                                                 13   BY MR. BENNETT:
14      A All I was told is that we were -- I believe      14      Q Mille Lacs. Do you still provide
15   the term was "political collateral damage in town."   15   medical --
16   But they had no issues with our services, but...      16      A Correct.
17          (Sotto voce remarks between plaintiff          17      Q -- correctional care for them?
18   counsel.)                                             18      A Yes.
19          (Exhibit 67 was marked for identification.)    19      Q What -- who was the person in Crow Wing
20   BY MR. BENNETT:                                       20   County who committed suicide?
21      Q Exhibit 67. August of 2014. Jarod Jakel,         21      A I don't recall the name. My nursing
22   22, of Sauk Rapids, hung himself in Stearns County.   22   director alerted to me that we believe there was a
23   Correct?                                              23   suicide between 2014 and 2017 in Crow Wing.
24      A Yes. This sounds familiar.                       24      Q Were there any suicides involving inmates
25      Q It's not on -- it's not listed in your           25   under the correctional health care of MEnD in 2018?


                                                                                        23 (Pages 86 to 89)
                                Doby Professional Reporting, Inc.
                                         952-943-1587
                                                Todd Leonard
                                                 10/28/2019
                                                     90                                                           92
 1      A Yes.                                            1         A Correct.
 2      Q How many?                                       2         Q How many have on-call versus on-site
 3      A I believe -- I believe there was three.         3    nurses?
 4      Q All by hanging?                                 4         A No. It's the -- it's the same pool of
 5      A Yes.                                            5    nurses, it's just there's a rotating basis of
 6      Q Was --                                          6    on-call. And then during weekdays, specific nurses
 7      A And -- I apologize. It may have been two.       7    are assigned to specific jails. So even if they're
 8   I may be getting confused on if one of those was a   8    not on site, if there's an issue that arises they'll
 9   non-suicide death.                                   9    call that specific nurse that's assigned to them.
10      Q What are you thinking of a non-suicide          10        Q In 2017, how many physician's assistants
11   death. Is that the one in Beltrami County?           11   did you -- did MEnD employ?
12      A No. What I'm saying is I'm just trying to       12        A What I remember is between physician's
13   recall -- it's two or three.                         13   assistants and nurse practitioners, we had eight on
14      Q So what are the ones that you remember in       14   staff, I believe. That's a close approximation.
15   2018?                                                15            MR. BENNETT: Why don't we break.
16      A Oh. I'm trying to remember in that              16            VIDEOGRAPHER: Off the video record at
17   snapshot of time. I don't typically think of these   17   12:15 p.m.
18   in a snapshot of, you know, a calendar.              18            (Lunch recess taken from 12:15 to 12:47
19      Q Well, where were they? Where are the ones       19   p.m.)
20   you're thinking of? You --                           20            VIDEOGRAPHER: This is file four. We're on
21      A I believe there was one in -- I have to         21   the record at approximately 12:47 p.m.
22   review my stats. But I believe one was in Douglas    22   BY MR. BENNETT:
23   County, Wisconsin. Sorry.                            23        Q So in any of the suicides in which MEnD was
24      Q Okay.                                           24   involved that -- either in -- either the ones you
25      A I'm trying to remember if there's any           25   list or the ones before that that I went over, or the


                                                     91                                                           93
 1   others, in that snapshot.                            1    ones in 2019 and 2018. And when you did this review
 2            I just -- I can't remember.                 2    that you do, did you ever find anything that MEnD did
 3       Q How about 2019?                                3    wrong in any case?
 4       A We've had a suicide in Crow Wing by            4        A I guess, that's a difficult question for me
 5   hanging. And I don't recall if there's been any      5    to answer. Are there things where I felt we could
 6   other suicides this year.                            6    tweak or fine tune? Yes.
 7            (Sotto voce remarks between plaintiff       7        Q That's --
 8   counsel.)                                            8        A But I --
 9   BY MR. BENNETT:                                      9        Q Did you ever find that you did anything
10       Q Do each of the facilities have a nurse that    10   wrong?
11   is full time?                                        11       A Well, again, I -- I guess, that's not how I
12       A In regards to?                                 12   approach them. So what I look for is, is there
13       Q Each jail, county, have a nurse full time?     13   substantive systems or processes that we need to
14       A It depends on the jail. Depends on the         14   change.
15   size of the jail.                                    15       Q Let's --
16       Q Well, I -- all right. How many don't have      16       A And -- and also keeping in mind that we're
17   a full-time nurse?                                   17   frequently already reviewing our processes and -- on
18       A I don't have the -- a specific number. But     18   an annual basis. So...
19   if a jail's population size doesn't warrant a        19       Q But with regard to this -- I mean, you've
20   full-time nurse on site, then we'll staff that,      20   never done a review in writing. Right?
21   customized to their size and scope and needs.        21       A I don't recall.
22       Q Well, is there always a nurse on call for a    22       Q Well, do you recall doing one in writing?
23   particular jail?                                     23       A I just -- I just don't recall if I've got
24       A Correct.                                       24   a -- a final written report from any --
25       Q Doesn't mean it's on-site?                     25       Q As you sit here today, --


                                                                                        24 (Pages 90 to 93)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                                  Todd Leonard
                                                   10/28/2019
                                                        94                                                          96
 1       A -- review.                                        1        A Well, I -- I can't remember every specific
 2       Q -- can you name one written report?               2    case.
 3       A I can't name one.                                 3        Q Apparently, because it didn't get on the
 4       Q And the clinical mortality review discussed       4    answer.
 5   by NCCHC includes a review of the incident and          5        A But in terms of the Lynas case, we did not
 6   facility procedures used; training received by          6    find anything that we substantively changed.
 7   involved staff; pertinent medical and mental health     7        Q How about -- how about the Brenner case?
 8   services or reports involving the inmate; and           8        A No.
 9   recommendations, if any, for a change in policy,        9        Q How about the -- how about the Bunker case?
10   training, physical plant, medical or mental health      10       A I don't recall.
11   services, and operational procedures.                   11       Q How about the Holscher case?
12           And for -- for deaths, a modified review        12       A One thing we found there that went into the
13   process that focuses on relevant clinical aspects of    13   sheriff's department side of the investigation was
14   the death and preceding treatment. That follow.         14   improving their prebooking questionnaire. In other
15           Did you -- do you have any -- can you think     15   words, the questionnaire that -- or the documentation
16   of any time that you, when in doing what you think      16   that the arresting officer, who brings the inmate
17   passes for that, that you found anything wrong that     17   into the jail setting, that information that they
18   you corrected, for MEnD?                                18   provide correctional staff. That was one significant
19       A Well, first of all, there's a big chunk of        19   change that came from that case.
20   what you're describing there that is the                20       Q And that was whose -- whose information?
21   responsibility of jail administration and their side    21   Information brought to you or information that you
22   of things. I'll offer any feedback, input that they     22   gave to the --
23   request.                                                23       A Information brought from the outside
24       Q Well, that's the administrative review.           24   arresting officer to the jail when they processed
25   Right?                                                  25   that patient in booking.


                                                        95                                                          97
1         A Yeah.                                            1       Q So it didn't have anything to do with MEnD,
2         Q And it's not what I'm saying is provided.        2    per se?
3    It's what the NCCHC says. Right? That's --              3       A Nothing directly with our health care.
4    Exhibit 58, I just read from that paragraph. That's     4       Q How about the Baxter-Jensen suicide. Did
5    what they expect.                                       5    you find anything in your review of that that was
6         A Yeah. And I've already described my              6    wrong?
7    clinical review that I undertake. But, I guess, what    7       A The only thing that we focused on after
8    I'm trying to explain is, in particular to Sherburne    8    that case was just doing a better job of taking
9    County, they have their own investigation that they     9    credit for our -- our work, in terms of documenting
10   do. And they ask for input and feedback information     10   refusals. But substantive care, no.
11   how they deem fit in regards to that side of things.    11      Q So was that one of the cases that made it
12   I focus on a clinical review of our side of that        12   toxic, MEnD toxic, in Stearns County, though?
13   care.                                                   13      A No. We were never toxic in Stearns County.
14        Q And that's what the NCCHC talks about. A         14      Q Well, what did you say? I mean, I missed
15   clinical review. A clinical mortality review. Not       15   your word, I guess.
16   an administrative review.                               16      A Oh. No. I was just told that our company
17        A I understand.                                    17   ended up being political collateral damage. And that
18        Q The second of three reviews.                     18   they were very satisfied with our services, but based
19          Whatever review you did, have you done           19   on politics in the county, they were going to have
20   anything -- have you made any changes specifically as   20   the hospital system in St. Cloud, CentraCare, take
21   a result of the review?                                 21   over services in the jail.
22        A Of which review? I'm sorry.                      22      Q Well, the Stearns County one, I don't -- I
23        Q Your review.                                     23   only know about Baxter-Jensen. But in that case, the
24        A No. Which case?                                  24   county had to pay $600,000, and MEnD -- and insurer
25        Q A review of any of the cases. In any case.       25   had to pay $850,000. Were they happy about that?


                                                                                          25 (Pages 94 to 97)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                   Todd Leonard
                                                    10/28/2019
                                                        98                                                        100
 1      A I can't speak for them, what they felt             1    regarding an inmate suicide?
 2   about it.                                               2       A Regarding...
 3      Q Okay. Did they mention --                          3       Q An inmate's suicide.
 4      A It was a settlement.                               4       A In what context?
 5      Q -- that when they'd say you were collateral        5       Q Do you have any written policy or protocol?
 6   damage?                                                 6       A Our policies and protocols are what they
 7      A They did not mention any issues with our           7    are. I mean, we have --
 8   services in any way, shape, or form.                    8       Q Fine. Do you have one involving suicide?
 9      Q But otherwise, you thought your care -- the        9       A We have policies and protocols that revolve
10   care that MEnD exhibited in that case,                  10   around suicide prevention, about training. So there
11   Baxter-Jensen's suicide, was good?                      11   are some, yes.
12      A Was reasonable. Absolutely.                        12      Q Are there any about investigation of a
13      Q Okay.                                              13   suicide?
14          And Jerod Jakel, do you -- did you find          14      A No formal protocol regarding that. Just
15   that MEnD's care of him was acceptable as well?         15   that we'll review the case.
16      A I don't recall the case in detail. I -- I          16      Q And that just goes into your regular
17   would have to speculate on the events that led to his   17   duties, in addition to providing clinical care and
18   suicide, and I don't want to give any kind of           18   administrative duties for the company. Correct?
19   erroneous information.                                  19      A They're my duties at this time.
20      Q How about Sheila Baier? B-A-I-E-R. Was             20      Q Well, they have been the entire time at --
21   MEnD -- in Olmsted County, 2015. Did you find MEnD's    21   from the formation in 2006?
22   care of her acceptable too?                             22      A Correct.
23      A We -- we were not providing medical care in        23      Q Where does Dr. Skurr operate from?
24   Olmsted at that time.                                   24      A Iowa.
25      Q How about Caleb Calton in St. Louis County         25      Q Where in Iowa?


                                                        99                                                        101
1    in 2015?                                                 1       A I believe he lives in Marshalltown.
2        A Again, I don't recall the details of the           2       Q Is that in one of the three counties you
3    case.                                                    3   serve?
4        Q Do you remember thinking: Jeez, we did             4       A No. It's just -- it's a -- it's close.
5    something wrong there?                                   5       Q Does he provide clinical services at those
6        A I don't recall saying that or thinking             6   three counties?
7    that.                                                    7       A Yes.
8        Q The cases that we've discussed where MEnD          8       Q Any other counties?
9    was the care provider, are you aware of any of them      9       A I know he also works for Marshall County.
10   being on actual suicide watch?                          10   I don't believe he works with any other county.
11       A I -- I'm sorry. I don't understand the            11       Q Dose he provide clinical services for any
12   question.                                               12   of the counties in Minnesota?
13       Q Were any of the inmates that hung                 13       A No.
14   themselves on actual suicide watch at the time?         14       Q How about Illinois?
15       A At the time of their death?                       15       A Not at this time. He will be in the very
16       Q Yeah.                                             16   near future.
17       A I don't recall.                                   17       Q How about Wisconsin?
18       Q How about on heightened mental health             18       A No.
19   watch, say? Other than -- I mean, that would include    19       Q Where does he see patients?
20   Lynas. Right? 15-minute mental health watch?            20       A In what context?
21       A Yeah, I was going to say, I don't recall          21       Q For MEnD Correctional Care.
22   each individual situation. But I -- I would expect      22       A In the respective jail facilities.
23   that during their incarceration, there were certainly   23       Q How often is he at those county jails?
24   some of those people that were on heightened watches.   24       A He is in Story and Hardin County weekly.
25       Q Does MEnD have a policy and protocol              25       Q Once weekly?


                                                                                        26 (Pages 98 to 101)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
                                                  Todd Leonard
                                                   10/28/2019
                                                      102                                                         104
1       A Once weekly, for direct on-site rounding.           1   that would be rare.
2    He has on-call availability 24/7. And then Benton        2       Q Did Robertson ever see Brenner?
3    County --                                                3       A I don't believe so. It -- it -- well, I
4       Q For what?                                           4   guess, I should qualify that answer. I don't know if
5       A For on-call services. For consultation,             5   Michael Robertson saw Mr. Brenner at any other
6    questions.                                               6   incarcerated time in that facility. All I can recall
7       Q So he can consult in Pennington County?             7   is that he didn't see him the last time.
8       A Nope. You said Iowa. And that's -- Iowa             8       Q Okay.
9    is where he's on call.                                   9       A But I don't know if he had seen him
10      Q Is he licensed in Minnesota?                       10   previously. I don't recall.
11      A No.                                                11       Q Did he ever perform any services for
12      Q Is he licensed in Illinois?                        12   Stephanie Bunker?
13      A I believe he either is right now or is             13       A That would be highly unlikely.
14   about to be.                                            14       Q Okay.
15      Q So that he can see patients?                       15         How many inmate patients would see a
16      A Correct.                                           16   physician on a typical day for MEnD?
17      Q Is he licensed in Minnesota?                       17       A You mean a medical provider?
18      A No.                                                18       Q No. Physician. I'm -- that's not -- a
19      Q So for Minnesota, you're the only medical          19   doctor.
20   doctor for however many counties there are at any       20       A Okay. Well, I wasn't sure what you meant,
21   time?                                                   21   so...
22      A No. We have, again, as I mentioned                 22         I have -- would need some context.
23   earlier, our team of medical providers shares on-call   23       Q Typical day, inmate sits across from
24   responsibilities.                                       24   provider and --
25      Q I'm talking about a doctor.                        25       A In any jail or anywhere we work, or a


                                                      103                                                         105
 1       A I'm the physician who's in that group.            1    specific jail or...
 2       Q Yeah. The only one in Minnesota.                  2       Q No. In any of the jails that you work, how
 3       A I'm the only physician, beyond all the            3    many would see an actual doctor on any given -- on
 4   other medical providers that work with me, yes.         4    any given day?
 5       Q But there's one physician and one                 5       A Oh, my goodness. I'd have to think this
 6   psychologist. Correct?                                  6    through.
 7       A Say that --                                       7          If you averaged it all out, a couple of
 8           MR. NOVAK: Asked and answered over the          8    patients a day would see a physician. And massive
 9   course of a couple of days about 15 times now.          9    multitude would see the rest of the medical
10           MR. BENNETT: Well, I want to -- if he ever      10   providers.
11   gave a straight answer, you might be -- you know, you   11      Q Which I didn't ask you about.
12   might be able to ascertain that. I'm trying to          12         How many would actually see a psychologist?
13   figure this out.                                        13      A Well, in 2017, when Michael Robertson was
14   BY MR. BENNETT:                                         14   working at Sherburne County, he would have seen, I --
15       Q So the --                                         15   I'm guesstimating here. I don't have the specific
16           MR. NOVAK: Bob, if you would read the           16   numbers in front of me. Approximately eight per day.
17   transcript, you'd see this question has been answered   17      Q Okay. And he's supposed to be there five
18   15 ways from Sunday.                                    18   days a week?
19           MR. BENNETT: All right.                         19      A He was there on average five days a week.
20   BY MR. BENNETT:                                         20   And then also had two other days a week for another
21       Q So how many -- does the psychologist work         21   mental health professional, worked in Sherburne to
22   in all states, that you hire?                           22   assist him. And then a varying degree of services
23       A The psychologist that was working for us in       23   on-site from our mental health director as well.
24   2017 worked solely in Sherburne County. Rare            24      Q Is the mental health director a
25   exception, might consult with another county. But       25   psychologist?


                                                                                      27 (Pages 102 to 105)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                 Todd Leonard
                                                  10/28/2019
                                                     106                                                            108
1       A No. She is -- her credentials are LMFT.            1    BY MR. BENNETT:
2       Q Which is?                                          2        Q Well, wouldn't you -- wouldn't you see
3       A Licensed Marriage and Family Therapy.              3    patients who were the sickest first, as a medical
4    She's independently licensed.                           4    doctor?
5       Q What is her name?                                  5          MR. NOVAK: Form, incomplete hypothetical.
6       A Linda Pansky.                                      6        A I mean, I -- you have to -- you have to
7         (Sotto voce remarks between plaintiff              7    customize your plan depending on a number of factors.
8    counsel.)                                               8    And -- and I'm sure that's what Mr. Robertson does
9    BY MR. BENNETT:                                         9    every day he's seeing patients. So he has to
10      Q So in any given nine-day period at                 10   determine, again, the timing and frequency of seeing
11   Sherburne County, would you expect that Robertson       11   patients.
12   would see at least 50 patients?                         12   BY MR. BENNETT:
13      A Have to do the math here. Yeah, I mean, I          13       Q Or never seeing them?
14   guess that -- that would be an expectation.             14       A Determine --
15      Q Okay.                                              15       Q That's his --
16      A Yeah.                                              16       A It would be determined based on his
17        Well, I guess, you know, wait a minute.            17   professional perspective.
18   Does nine days include business days, does nine days    18       Q So apart from clinical work, what are the
19   include weekends. I mean, so...                         19   things you do as head of this 180-person organization
20        Nine working days, yes.                            20   on a given day, for example?
21      Q Well, if it was eight per day, nine would          21         MR. NOVAK: Asked and answered as to this
22   be 72.                                                  22   witness in his personal capacity during a prior
23      A Correct.                                           23   deposition.
24      Q That's what I was trying to --                     24         This is a witness -- a deposition of MEnD
25      A Yep.                                               25   Correctional Care.

                                                     107                                                            109
1        Q -- get what your real expectations were.           1           MR. BENNETT: That's what I'm asking. I
2    In any nine-day period, you pretty much expect him to    2   said aside from his clinical work, which he's already
3    see 50, wouldn't you?                                    3   testified to, the doctor stuff, what does he do. As
4        A I agree. I agree.                                  4   the chief -- the president of MEnD.
5        Q And I take it there weren't 50 inmates on          5           MR. NOVAK: Sure. Covered that too today
6    either suicide watch or 15-minute mental health          6   already. But go ahead and answer.
7    watches at Sherburne County?                             7       A Okay.
8        A I'm sorry. Could you repeat that?                  8           I have involvement in both customer and
9        Q There weren't 50 inmates on either suicide         9   vendor relations. I have involvement in sales. I am
10   watch or a 15-minute mental health watch during that    10   consulted regularly by my leadership team on matters
11   period, November 1 to November 9?                       11   outside of direct medical care.
12       A Yeah, I mean, I don't -- I don't know the         12           Those are just the things that come right
13   specific numbers. But that would be -- that would be    13   off the top of my head. I participate in
14   very surprising to me if there was that many.           14   bookkeeping.
15       Q Would you expect Robertson to be seeing the       15   BY MR. BENNETT:
16   people that were recognized as having risk for          16       Q Check signing?
17   suicide on -- more often than other patients?           17       A Basically. Internet-based, but... Online
18          MR. NOVAK: Object to form. Incomplete            18   banking is the majority of our banking.
19   hypothetical.                                           19           I mean, it's not an all-inclusive list, but
20       A I mean, I would expect Mr. Robertson to           20   those are just the first things that come to mind.
21   determine the timing and frequency of seeing patients   21       Q Hiring and firing?
22   using his professional discretion.                      22       A I don't have a lot of involvement in that,
23   BY MR. BENNETT:                                         23   unless it's directly with medical providers. I am
24       Q I don't think that answered my question.          24   always available for consultation, discussion
25          MR. NOVAK: Sure it did.                          25   regarding other positions.


                                                                                       28 (Pages 106 to 109)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                                   Todd Leonard
                                                    10/28/2019
                                                       110                                                         112
1        Q And I'm not sure which hat you had on, so          1   needed."
2    I'm trying to be mindful of Mr. Novak's point of view    2          Is that -- that's what you approved?
3    here.                                                    3      A I don't recall if I approved this or not.
4            But I understand that some work was done         4   But certainly that's what it says.
5    for NCCHC or some consulting? What consulting work       5      Q You don't disagree with it, do you?
6    did you do for them?                                     6      A The -- I guess, the overall tone of it I
7        A I don't really do any consulting work for          7   agree with. Yeah.
8    NCCHC.                                                   8      Q Well, how about the words?
9        Q Okay.                                              9      A I don't know if I would say it exactly this
10       A So I'm not sure which consulting you're           10   way. But, I guess, in -- in sum, I -- I agree with
11   referencing.                                            11   the overall message.
12       Q Okay. Have you ever been part of an NCCHC         12      Q And you say here: Your jail has a duty to
13   audit committee or audit team?                          13   provide mental health services and to prevent
14       A No. Uh-uh. No. I've had -- I've just had          14   patients from harm even from themselves. This is a
15   conversations and roundtable discussion at NCCHC        15   basic right of any prisoner with a mental health or
16   conferences that I have done.                           16   addictive disorder, and requires extra vigilance to
17           (Exhibit 69 was marked for identification.)     17   properly identify, deal with, and ensure the transfer
18   BY MR. BENNETT:                                         18   process to or from the jail is handled with utmost
19       Q What is Exhibit 69?                               19   care.
20       A It's verbiage that was taken from our             20          Is that -- do you agree with that?
21   website.                                                21      A Again, in general, yes. That -- I can tell
22       Q It's got your MEnD logo on it?                    22   you with certainty, I didn't write this section. But
23       A Correct.                                          23   I agree with its overall tone.
24       Q Who wrote it?                                     24      Q Do you agree with the words?
25       A I don't recall.                                   25      A Yeah. I agree.


                                                       111                                                         113
 1       Q Who typically writes these things for             1         Q Then it says, "Each patient receives custom
 2   MEnD's publications on their website?                   2    care. A mental health care" --
 3      A On the website, it -- it can vary. It can          3             It goes on, quote, "A mental health care
 4   be administrative support team; it can be directors;    4    provider like MEnD will be able to provide each
 5   I can have involvement. That's mainly it.               5    patient the care they need in a timely manner to
 6       Q Do you have to approve it before it goes on       6    prevent liability and to keep the inmate healthy."
 7   the website?                                            7             Do you agree with that?
 8      A Well, typically, I would. It doesn't               8         A Yeah. I mean, again, the overall message,
 9   always happen that way.                                 9    yes.
10       Q Did you approve this?                             10        Q Those words?
11      A I don't recall.                                    11        A Yeah. Again, they're not my words, but
12       Q Okay.                                             12   I -- I, again, agree with the tone.
13          And it says here that, "Across the nation        13        Q You say that, "The medical professionals
14   and here in the upper Midwest over the past three       14   with MEnD are extremely experienced in mental health
15   decades, individuals with mental health issues are      15   care."
16   increasingly being brought to jail as the number of     16            Is that right?
17   mental health facilities continues to dwindle. This     17        A That's -- that's what we wrote, yes.
18   can be an extremely difficult challenge for county      18        Q Now, do you know if any of the individuals
19   employees to handle, as mental health care is an        19   who are employed by MEnD ever considered them -- and
20   entirely different experience from physical health      20   then saw Mr. Lynas, ever considered themselves to be
21   care."                                                  21   qualified mental health professionals?
22          And then you go on to say, "At MEnD, we          22        A Sorry. I have to unwrap that question a
23   provide local, affordable and highly effective mental   23   bit. Can you say it again?
24   health care for your county jail system, bringing       24        Q Who saw -- you know that -- is it Jeanne
25   qualified professionals to see inmates as often as is   25   Thompson?


                                                                                      29 (Pages 110 to 113)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
                                                  Todd Leonard
                                                   10/28/2019
                                                      114                                                         116
1        A Jennie Thompson.                                  1       A I can't recall specific checkmarks, sir.
2        Q Jennie Thompson, Alyssa Pfeifer, saw --           2       Q Did you expect your staff, correctional
3    what was other one.                                     3    staff -- as the medical director, did you expect your
4            MR. BETINSKY: Kretsch.                          4    staff to understand the importance of a BDI score and
5    BY MR. BENNETT:                                         5    the significance of the score itself?
6        Q Yeah. Kretsch. Saw -- actually saw                6       A So which staff are we talking about?
7    Mr. Lynas. None of them consider themselves to be       7       Q The ones at Sherburne County that --
8    qualified mental health professionals. Would you        8       A I expect each individual to work within
9    agree with their own self-assessment?                   9    their scope of work and understand what they need to
10       A Yes. And I believe that those staff               10   do with these tools and the results of these tools.
11   followed their processes and their protocols and saw    11      Q Well, did you -- did you expect them to
12   Mr. Lynas appropriately.                                12   understand what the scoring meant?
13       Q And the P.A. in Brainerd didn't consider          13      A Again, I expected them to understand what
14   herself to be a qualified mental health professional.   14   they needed to do with particular scores.
15   Do you agree with her?                                  15      Q So you expect them to understand on a
16       A No. I believe she is absolutely a                 16   macro-medical level; that if it's above 40, they've
17   qualified mental health professional.                   17   got to call somebody above their pay grade?
18       Q Despite her own testimony under oath?             18      A Correct. They have to consult with a
19       A I can't speak to her testimony.                   19   mental health professional or medical provider --
20       Q Okay. You say your psychiatric team and           20      Q Okay.
21   partnership with many area pharmacies will ensure all   21      A -- if they receive of a BDI score that's
22   inmates are treated with respect and medical            22   above 40.
23   treatment -- and medical treatment they deserve.        23      Q But you don't expect them to know what a
24           There is no psychiatrist, is there?             24   BDI score of above 40 means?
25       A Yeah, I don't know if I would have used the       25      A Oh, I -- I think they have some general


                                                      115                                                         117
1    word "psychiatric."                                     1    idea of what it means. But what's most important is
2        Q But MEnD did.                                     2    that they know what they need to do with that result.
3        A Somebody from my team wrote that word.            3         Q If you look at Exhibit 20.
4           Because I don't -- I don't look at it that       4         A From here?
5    way. I look at it as a mental health team in            5         Q Yes. And this indicates that MEnD
6    general. Everybody has a part to play.                  6    copyrighted this in 2017. This form.
7        Q Well, you talk about tools and process            7         A Copyrighted the form. Correct.
8    and -- is that what you set up for -- as -- as          8         Q So is it a form that MEnD developed itself?
9    constituting mental health care as indicated in -- on   9         A I don't remember the specifics of its
10   this exhibit?                                           10   origin. I recall getting some of the information for
11       A Well, it's always a team effort with our          11   these questions from another source, but some of the
12   company and our leadership. So we all initiate,         12   other details of the form are certainly ours
13   implement, and review and revise all of our processes   13   specifically.
14   and tools and systems related to providing mental       14        Q Did you expect -- is it Andrea Kretsch?
15   health care for our patients.                           15        A Andrea Kretsch. Correct.
16       Q Did you ever look at Lynas's BDI test in          16        Q -- or Jennie Thompson or Alyssa Pfeifer --
17   your review?                                            17   now, those are the three suicide risk screening form
18       A I can't remember the specifics, but I --          18   filler-outers. Did you expect that they would
19   I'm sure I would have reviewed that.                    19   understand, for example, the difference in feeling
20       Q And you've looked at BDI questionnaires           20   low or bad and mild depression?
21   before?                                                 21        A What I can tell you is that our staff are
22       A Correct.                                          22   trained specifically on this form. And it would be
23       Q Do you recall Lynas's BDI questionnaire and       23   my expectation that they would have a working
24   that he checked yes to the following boxes: "I am       24   knowledge of that difference.
25   sad all the time and can't snap out of it"?             25        Q Well, what -- what would you expect them to


                                                                                      30 (Pages 114 to 117)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                  Todd Leonard
                                                   10/28/2019
                                                      118                                                         120
1    know between feeling low and bad and mild depression?    1   was a person who said yes to: I am sad all the time
2        A It depends on patient disclosure and what          2   and can't snap out of it.
3    they're willing to submit verbally to our staff. If      3           He said yes to: I feel the future is
4    they're willing to -- they literally go through these    4   hopeless and things cannot improve.
5    questions with each inmate.                              5           He said yes to: As I look back on my life,
6        Q What are they supposed to say? "Are you            6   all I see is a lot of failures.
7    feeling low or bad?"                                     7           He said yes to: I'm dissatisfied and bored
8        A Have you been diagnosed with depression.           8   with everything.
9    If so, is it mild depression. They have their own        9           He said yes to: I feel guilty all the
10   way of asking the questions, but that's what they're    10   time.
11   trying to elicit from them.                             11           He said yes to: I feel I'm being punished.
12       Q They're not trained in how to ask the             12           He said yes to: I'm disgusted with myself.
13   questions?                                              13           He said yes to: I blame myself for
14       A To an extent. Correct. Yes, they are.             14   killing -- for everything bad that happens to me.
15       Q Tell me how it is you expect them to make a       15           He said yes to: I've thought of killing
16   quantitative decision, and qualitative decision,        16   myself, but I would not carry that -- them out.
17   about whether they get two points for feeling low or    17           I said -- he said yes to: I cry all the
18   blue, or six points for chronic depression, or eight    18   time now.
19   points for major depression, or eight points for        19           He said yes to: I'm quite annoyed and
20   major depression with hopelessness?                     20   irritated a great deal of time.
21       A So, first of all, this is not an                  21           He said yes to: I've lost most of my
22   evaluation. This is a screening tool. So they use       22   interest in other people.
23   the best information that they can get from the         23           He said I have to punish myself -- yes to:
24   patient, or if they happen to have other sources of     24   I have to push myself very hard to do anything.
25   information that will improve their knowledge of        25           He said yes to: I wake up several hours


                                                      119                                                         121
1    their case.                                              1   earlier than I used to and cannot get back to sleep.
2        Q Well, how are they supposed to make the            2          He said yes to: I get tired more easily
3    determination if they don't know the difference?         3   than I used to.
4        A Determination of what? I'm sorry.                  4          He said yes to: My appetite -- excuse me.
5        Q Whether they get two points for feeling low        5   He said I'm very -- yes to: I'm very worried about
6    and bad, or six points for chronic depression, eight     6   my physical problems and it's hard to think of
7    points for major depression, or eight points for         7   anything else.
8    major depression with hopelessness?                      8          So how would they -- if a person said that,
9        A So what they do is they do their best that         9   you know, how would you --
10   they can get of ascertaining this information. They     10       A They go by what their --
11   score it appropriately. And they submit either way      11          MR. NOVAK: Wait until the question is
12   for review. But if this number is 36 or higher, then    12   done.
13   they have to immediately consult with somebody          13   BY MR. BENNETT:
14   regarding the case.                                     14       Q How would you score it?
15       Q But, I mean, the score is important, if           15       A So when they're doing this piece, they're
16   you're -- if you're going to give it that kind of --    16   using self-disclosure, but they also know what has
17   if you're going to give it that kind of power.          17   been written down on the BDI. And that's why my
18       A It's one piece of what we do. This goes           18   staff promptly referred this person to our mental
19   hand in hand with the BDI. It goes hand in hand with    19   health professional. Because it's not an either/or.
20   their observations, with information -- it's just one   20   It can be any of the tools that are used when you
21   piece of the entire collection of information that      21   find those kind of responses and find that kind of
22   they get --                                             22   scoring.
23       Q Well, what --                                     23       Q Well, but Andrea --
24       A -- on any given day.                              24       A It's all it takes.
25       Q But this is a person who -- you know, Lynas       25       Q -- Kretsch scored him as a two.


                                                                                      31 (Pages 118 to 121)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                 Todd Leonard
                                                  10/28/2019
                                                     122                                                           124
1        A And that is what this person gave her that         1   dates of --
2    day when she screened him.                               2        Q Well, he went down to 12. The third page.
3            However, our staff also understand that his      3   The one that was given four days before his attempted
4    BDI score is what it is, and that may change things.     4   hanging -- or his attempted suicide. His suicide.
5            So again, this is one piece, one tool that       5        A These can change. These can change on a
6    they use to help try and garner information from each    6   day-by-day basis, based on what the patient is
7    patient.                                                 7   telling us and what they are admitting to.
8        Q Wouldn't withdrawal from drugs and alcohol         8        Q Alyssa Pfeifer scored the BDI. Right?
9    be an acute illness?                                     9        A On the last one, you mean?
10       A I don't know if you would consider it an          10        Q Yeah.
11   illness. It's a medical issue that may need to be       11        A Alyssa Pfeifer is the one that conducted
12   addressed.                                              12   this screening.
13       Q So --                                             13        Q And she scored the BDI?
14       A It all depends on the patient.                    14        A I don't recall. I'm sorry.
15       Q If a person is actively in withdrawal --          15        Q Okay.
16   well...                                                 16        A I know one of the nurses scored it and
17           If you don't know the difference between        17   referred it to the mental health professional
18   chronic depression, major depression, and major         18   promptly.
19   depression with hopelessness, how are you going to      19          (Exhibit 70 was marked for identification.)
20   properly score this -- this screen?                     20   BY MR. BENNETT:
21       A No. The issue -- I've been trying to              21        Q Now, that form -- that's Exhibit 70? What
22   explain this. This is self-disclosure. They are         22   is it?
23   literally putting down on paper what they're            23          That form does not have, obviously, a
24   garnering from that patient. But we have different      24   copyright, because it's seven years before. Where
25   ways of garnering information from patients. And        25   did you get this form?


                                                     123                                                           125
 1   that's where a BDI comes in. Sometimes they'll          1        A Well, we created this form. And again, the
 2   answer differently on that and they'll answer           2    information from this table, I don't remember the
 3   differently on this. We try to find the most useful     3    specifics. But we got some of this information from
 4   information from these different sources of             4    other sources, and then created the form specifically
 5   information so that we can put this together for our    5    for our needs.
 6   mental health professional.                             6        Q Well, the...
 7       Q Well, that doesn't -- if you keep looking         7           This has a -- Exhibit 70 has "Potential for
 8   at Exhibit 28, though, that doesn't make any sense.     8    suicide/self-harm." At the top.
 9   If you look at the first one -- excuse me. It's         9        A Yep. That's --
10   Exhibit 20.                                             10       Q And yours has --
11          The reason these -- the box checked is           11       A Sorry.
12   "altered mental status." Right?                         12       Q -- "Indication for screening."
13       A Okay.                                             13          So where did you get the table?
14       Q For information and from -- for screening.        14       A Again, I just don't recall specifically
15          And the next one is done by Jennie               15   where we got this information. I just recall working
16   Thompson. And, again, it's "abnormal health             16   with my team on identifying helpful tools for us.
17   assessment screen" is checked. Right? And he gets a     17   And I just don't remember where we got this from.
18   16 that day.                                            18       Q Now, with regard to Lynas, did you happen
19       A Yep.                                              19   to notice in all three suicide risk screening forms
20       Q On this form. Is that true?                       20   his mood was listed as "alert and oriented times
21       A That's what she wrote on here. Correct.           21   three"? Right?
22       Q And then the BDI score of 40, greater than        22       A Okay.
23   40, which indicates severe depression, as we've         23       Q Is that true?
24   discussed. He actually got better.                      24       A True.
25       A I -- I'm sorry. I don't know the exact            25       Q The other choices are: Coherent,


                                                                                       32 (Pages 122 to 125)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                 Todd Leonard
                                                  10/28/2019
                                                     126                                                          128
 1   intoxicated/hallucinating, distressed/hurtful [sic],    1       Q They don't connect, do they?
 2   depressed/angry, and -- or paranoid and -- or -- and    2       A I can go through it line by line and do
 3   delusional. Right?                                      3    that, if you'd like. But what I can tell you is what
 4          How would somebody with a BDI score of 43        4    she did was she used this information that she
 5   not be distressed or fearful [sic] or depressed or      5    received from the patient in both contexts. She
 6   angry, given the answers I've read for you?             6    consulted with our medical provider promptly, that
 7       A Again, these staff members are not doing a        7    day. And our medical provider gave the orders that
 8   mental health evaluation on this patient. They're       8    they gave.
 9   putting their best observation that they're getting     9       Q And then nothing else happened. Right? He
10   from that patient at that time on that day.             10   was never given another suicide risk screening form,
11       Q All right.                                        11   never saw a medical provider. Right? That was what
12          But we know what she -- he said on that day      12   your review as a --
13   at that time to Pfeifer.                                13      A I believe the next -- I don't remember the
14          MR. NOVAK: At what time?                         14   date specifically, but I believe the next day is a
15          MR. BENNETT: The same day she did the            15   Monday. That referral was reviewed by our mental
16   suicide risk screening.                                 16   health professional, and he determined when he was
17          MR. NOVAK: The same time or the same day?        17   going to see that patient.
18          MR. BENNETT: I believe the same time.            18      Q He never saw the patient.
19          THE WITNESS: Okay.                               19      A But he had a plan of seeing the patient.
20   BY MR. BENNETT:                                         20      Q That note -- well, we won't argue about
21       Q If you look at Exhibit 26.                        21   that again.
22       A Okay.                                             22           There was no notation about when that note
23       Q And if you go to the history of present           23   was made. Right?
24   illness.                                                24      A We've already discussed this.
25       A On the first page?                                25      Q Yeah.


                                                     127                                                          129
 1       Q No. On the 11/5 note from Pfeifer.                1        A I think I've answered that.
 2       A I very much apologize. I forgot my                2        Q But he didn't make a notation that day.
 3   readers.                                                3    That's as simple as that.
 4       Q Well, even with the readers it's hard to          4        A I'm -- I'm sorry. I didn't --
 5   read. But...                                            5        Q He didn't -- Robertson didn't note when he
 6          Do you remember, he was asked how he was         6    put that note on the -- on the paper.
 7   currently coping. He said, "Honestly, I'm suffering     7        A Again, I'm -- we've discussed this before.
 8   and not coping with it."                                8    I've answered this question.
 9          And reports that he's definitely depressed,      9        Q Yeah.
10   feeling -- "definitely feeling depressed and 'my        10       A I fully expected that he reviewed this case
11   anxiety is through the roof.'" Reports that he --       11   on Monday and made a determination of when he was
12   his insomnia is maddening and his mind is going crazy   12   going to see the patient.
13   with -- with thoughts.                                  13       Q Who determined that the level of 36 was the
14          On that page?                                    14   point in which -- on the suicide risk screening form?
15       A I just want to make sure I'm on the right         15   Why 36?
16   one. Sorry.                                             16       A I don't remember the specifics of that
17          MR. NOVAK: Is there an exhibit or Bates or       17   conversation. But I think part of it was what we had
18   something, Bob?                                         18   found when we discovered this table. And then we
19       A I found it. I found it.                           19   tried to, in essence, customize it for our uses and
20   BY MR. BENNETT:                                         20   we felt --
21       Q What I'm getting at is how is that, that          21       Q So --
22   note, consistent with the suicide screening form that   22       A I don't remember the specifics of the
23   Pfeifer filled out?                                     23   conversation.
24       A I can't answer for why she filled this out        24       Q I'm not -- was it you who determined 36?
25   in this way versus her narrative here.                  25       A I was part of that conversation. I just


                                                                                      33 (Pages 126 to 129)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                                  Todd Leonard
                                                   10/28/2019
                                                      130                                                         132
 1   don't recall if 36 was set by the previous originator   1        Q Exhibit 22.
 2   of this table, or if we took their information and      2        A All right. Okay. And I'm sorry, what was
 3   customized it to this number. I just don't recall.      3    the question?
 4       Q I'd like to know who was the decider on 36.       4        Q Who developed -- what's the chemical
 5   Was that you?                                           5    flow -- the flow sheet for chemical withdrawal?
 6       A Again, it was group effort. But I was             6        A That was a -- that was based on the CIWA,
 7   certainly a part of it.                                 7    revised CIWA that we used, and customized it a bit
 8       Q Who made the decision that goes on your           8    for our -- our use.
 9   form and gets copyrighted that way?                     9        Q And again, you get a score. And if you get
10          MR. NOVAK: Asked and answered.                   10   a higher score, a score of 10 or more, you're
11   BY MR. BENNETT:                                         11   supposed to contact the doctor for further --
12       Q Well, does anybody else make a decision but       12       A Medical provider.
13   you?                                                    13       Q It says "M.D."
14       A In what way? I'm sorry.                           14       A Then it's -- just hasn't been changed yet.
15       Q I mean, I -- I didn't ask about                   15   It's always "medical provider." And it even says the
16   conversations. I'm talking about decisions.             16   next line, "medical provider contacted."
17          Did you decide that 36 was the number?           17       Q I know. There's two lines. It says, "a
18          MR. NOVAK: Asked and answered.                   18   score of 10 or more, contact M.D. for further
19       A I've already said this. We -- we work as a        19   orders." Right?
20   team and -- oftentimes in these kind of matters, and    20       A Well, it -- it's supposed to mean medical
21   we all agree on a course of action. I was certainly     21   provider because that's exactly what the next
22   a part of it. Absolutely.                               22   question is. "Did you contact the medical provider."
23   BY MR. BENNETT:                                         23       Q Well, that's what I mean. There's a
24       Q But it doesn't happen without you approving       24   separate line for medical provider. Right?
25   it. Right?                                              25       A No. It's all the same context and same


                                                      131                                                         133
1       A I have the power of veto.                           1   conversation that they have. And our staff
2       Q All right.                                          2   understand that.
3            Who is allowed by MEnD to fill out that          3       Q I'm reading the form, and I have a
4    form?                                                    4   reasonable amount of education. I can -- it says
5       A Which form?                                         5   "M.D." I couldn't -- I assume "M.D." means doctor.
6       Q Exhibit 20.                                         6       A So those letters just haven't been changed,
7       A Suicide risk scoring form?                          7   sir, from the beginning. It's "medical provider."
8       Q Yeah.                                               8   They all know that's who they contact. That's who
9       A Nurses or above.                                    9   they contact. That's why they say -- ask -- they're
10      Q Okay.                                              10   asked, the next line, if they're contacted.
11           Do you expect those nurses to actually know     11       Q Is that one of the documents that you
12   the difference between these various things?            12   provide to prevent liability?
13      A I expect them to have working knowledge. I         13          MR. NOVAK: Object to the form of the
14   don't expect them to be mental health professionals     14   question.
15   or to perform mental health evaluations on patients.    15          THE WITNESS: Answer?
16      Q So is this one of the things you do in a           16          MR. NOVAK: Go ahead and answer. Yeah.
17   timely manner to prevent liability? That you talk       17       A Again, it's one of the multitude of pieces
18   about in this mental health care --                     18   of tools and systems process that we use.
19      A It's one piece. One piece of everything            19   BY MR. BENNETT:
20   that we do.                                             20       Q Has there been a problem with the eMDs
21      Q Okay.                                              21   system where your signature has been electronically
22           How about the flow sheet, where did you get     22   affixed to the document without you having read it?
23   that?                                                   23          MR. NOVAK: Hang on.
24      A I'm sorry. You have to let me know what            24          Can you show me where that's covered in the
25   you're --                                               25   30(b)(6) notice that you served on our office?


                                                                                      34 (Pages 130 to 133)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                   Todd Leonard
                                                    10/28/2019
                                                       134                                                        136
 1            MR. BENNETT: It's a policy.                     1           MR. BENNETT: I think it's number nine.
 2            MR. NOVAK: How? Just because you say it         2   The eMDs deal is a -- their -- that's how he --
 3   is, doesn't mean it is. If that was something you        3           MR. NOVAK: They have an electronic medical
 4   wanted to cover with the witness, it should be on the    4   records system. Just like many, many other people
 5   notice.                                                  5   do. Where in the Schedule A that you served on our
 6            MR. BENNETT: Well, I think it's -- so           6   office, that we were to present this witness to
 7   you're instructing him not to answer?                    7   testify on, is the electronic medical records system
 8            MR. NOVAK: I want an answer -- I want an        8   covered as a topic? And it's not in the context of
 9   answer to my inquiry first.                              9   other areas. You're about to ask him specifically
10            MR. BENNETT: Okay.                             10   about the electronic medical record system. Show me
11   BY MR. BENNETT:                                         11   where that's on Schedule A.
12        Q Let me ask you a couple of preliminary           12           MR. BENNETT: Well, I think it's -- I mean,
13   questions.                                              13   I don't think I have to use the word.
14            EMDs is one of the --                          14           MR. NOVAK: This isn't hide the ball,
15            MR. NOVAK: Hang on. For what purpose?          15   either. If you wanted to the ask him about this, all
16            MR. BENNETT: Well, I'm going to -- I'll        16   you had to do was put it on the list. He's not
17   talk to you about --                                    17   prepared to testify about the topic because it's not
18            MR. NOVAK: Yeah. No, I --                      18   on Schedule A.
19            MR. BENNETT: I'll show you which ones it       19           MR. BENNETT: Well, we don't know if he's
20   falls under.                                            20   not prepared to testify about the topic.
21            MR. NOVAK: Just explain to me which ones       21           MR. NOVAK: Well, he's not here to testify
22   it falls under.                                         22   about it because you didn't designate it as a topic.
23            MR. BENNETT: Well, I think it's -- I think     23           MR. BENNETT: Okay.
24   it falls under lawsuits, because it's -- he's           24           MR. NOVAK: So I don't -- I don't know
25   supposed to be knowledgable about lawsuits. It's        25   where that leaves us, but it's a topic that's not on


                                                       135                                                        137
 1   been -- it's been in another --                         1    your list and you want to ask him about it. So I'm
 2           MR. NOVAK: All right. This isn't a word         2    not -- we're not here to present him on that topic.
 3   game, stretch it as far as you can. If you wanted to    3           MR. BENNETT: All right.
 4   talk to him about that topic, all you had to do was     4    BY MR. BENNETT:
 5   add it to the notice, and you didn't.                   5       Q How many times has MEnD been sued?
 6           MR. BENNETT: Well, I think --                   6       A I don't have the exact number, offhand.
 7   BY MR. BENNETT:                                         7       Q Isn't that one of the topics you were
 8        Q Is the eMD system one of the systems you         8    supposed to be schooled on?
 9   use to --                                               9           MR. NOVAK: Why don't you read topic six.
10           MR. NOVAK: Hang on. We're not --                10   Ask him about from 2014 to the present.
11   BY MR. BENNETT:                                         11   BY MR. BENNETT:
12        Q -- to assess inmates' suicidality and            12      Q From 2014 to the present, how many times
13   mental health problems?                                 13   did you -- lawsuits have you been involved with?
14           MR. NOVAK: Bob, you and I are having a          14      A I don't have the exact number committed to
15   conversation right now that relates to whether or not   15   memory.
16   this line is going to go forward or not.                16      Q Did you -- did you look before today?
17           MR. BENNETT: I think -- first -- I think        17      A Yes.
18   if he answers that question, the answer is it goes      18      Q And could you --
19   forward.                                                19      A I just don't have the number committed to
20           MR. NOVAK: So now what you -- I think you       20   memory. There's been several frivolous lawsuits over
21   floated about three topics that you purported that      21   the course of that time, from 2014 to now. But I
22   it's under. Can you pick one --                         22   don't have the exact number, again, just committed to
23           MR. BENNETT: Well, I think I --                 23   memory.
24           MR. NOVAK: -- and tell me where you think       24      Q Would a frivolous lawsuit be one that you
25   you get to ask these questions?                         25   paid 850,000 bucks to settle?


                                                                                      35 (Pages 134 to 137)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
                                                 Todd Leonard
                                                  10/28/2019
                                                    138                                                          140
 1       A I would not consider that frivolous.             1        Q Well, did -- what was the highest score in
 2       Q So you don't consider the Baxter-Knutson         2    Brenner? I know what the highest score in -- what
 3   suit frivolous. Do you?                                3    was the highest score that Brenner received, do you
 4       A No. As I understand it, that -- didn't           4    remember?
 5   that originate before 2014?                            5        A You know, I -- I don't recall if and when
 6       Q Not the lawsuit.                                 6    he would have gotten a screen of this nature. And
 7       A Oh, okay. My apologizes. I didn't recall         7    I'm a little uncomfortable answering questions about
 8   that.                                                  8    a case that's an active lawsuit.
 9           MR. NOVAK: The topic is: "Lawsuits naming      9           MR. NOVAK: If you know, you know.
10   MEnD as a defendant in connection with the provision   10          THE WITNESS: I don't recall a number.
11   of medical or mental health service care to inmates    11   BY MR. BENNETT:
12   from 2014 to the present."                             12       Q Have you changed your training with regard
13           Was Mr. Baxter-Jensen provided medical         13   to the scoring of this form?
14   services between 2014 and the present, Dr. Leonard?    14       A Of the suicide risk scoring form?
15           THE WITNESS: No, he was not.                   15       Q Uh-huh.
16           MR. NOVAK: Bob, we didn't draft the            16       A I believe there's been more emphasis on
17   notice.                                                17   particular questions that have been brought up over
18           MR. BENNETT: All right.                        18   the years from our staff. This is just one of them.
19           All right.                                     19   I don't recall the specifics on how it changed. But
20   BY MR. BENNETT:                                        20   it has evolved a bit.
21       Q How does MEnD train its employees to             21       Q But you can't tell me how?
22   distinguish the items listed on your suicide risk      22       A I just don't remember the -- the exact
23   screening form?                                        23   details of how they've changed.
24       A I need to unpackage that again a little          24          I mean, one of the things that was changed
25   bit. I'm sorry.                                        25   was, as you've already noticed, was how the form is


                                                    139                                                          141
1        Q How do you tell them how to make it so it's      1    used. That we put an emphasis on documenting our
2    a two or a four or a six or an eight or a ten?         2    reasoning for using the form. We've now changed to
3        A Again, they're given general training on         3    where every inmate that receives a health assessment
4    the nature of that form, on -- on just general         4    automatically gets a suicide risk screen. So there's
5    knowledge about that form. They are not trained to     5    been some changes over the years on -- on training on
6    become mental health professionals and try to          6    it.
7    decipher what they are able to garner from the         7           We are also, actually, reviewing this table
8    patient. That is done specifically during their        8    as part of our review of our policies and protocols
9    initial training, and any other trainings along the    9    this year as well.
10   way where this particular issue comes up.              10       Q Did you find that this form was an
11       Q Well, how is this form helpful if it's not       11   effective or an ineffective guide to the actual risk
12   completed accurately?                                  12   of suicide?
13       A Well, you hope that it's completed as            13       A I would say what we're trying to do is
14   accurate as possible. But you're also dealing with     14   anything we can do to make things more useful, more
15   patients and subjective information. You're dealing    15   meaningful. So we're always looking to do that with
16   with a soft science.                                   16   all of our forms and policies and protocols, so --
17          So they used the information the best that      17   and this is -- this year is no different.
18   they can. But it's, again, one piece in all the        18       Q Well, did you find this form to be an
19   number of things that we use.                          19   effective tool against suicidality for your company?
20       Q What do you do with the piece, if it's a --      20       A I feel like it's -- again, in -- in its own
21   how many over 36 do you get, for example?              21   context of being one piece of what we do, yes.
22       A It's not uncommon. I wouldn't say it's           22       Q Does the psychiatrist ever do the training
23   common. I wouldn't say it's rare. It -- it's --        23   on this form?
24   occasionally they come up that high. Just depends on   24       A Does a psychiatrist --
25   the individual patient and case.                       25       Q Yeah.


                                                                                     36 (Pages 138 to 141)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                                   Todd Leonard
                                                    10/28/2019
                                                       142                                                         144
1        A -- ever do training?                              1        A I understand that.
2        Q Do you ever bring in a psychiatrist?              2        Q So --
3        A To do training on this form, no.                  3        A Again, I'm not an attorney. The idea was
4        Q Psychologist?                                     4    to copyright the form. The table can be used by
5        A I don't recall if Michael was a part of any       5    anybody who discovers it themselves. But -- and the
6    of our training related to this or not. I just don't    6    idea was to have just some reasonable screening
7    recall.                                                 7    answers and scoring in this that can allow us to --
8        Q Who determined the questions to be asked on       8    at least assist us, with all the other things that we
9    this form?                                              9    do, in determining patients' health.
10       A In what context? In the table?                    10       Q What are the other things that you do,
11       Q Yeah.                                             11   then?
12       A Yeah, this is what I was answering                12       A We do BDI. We do health assessment. We do
13   previously. We -- we got this information from          13   observations. We get information from all our
14   another source. I just don't recall the source.         14   sources that we can; whether it's correctional staff,
15   It's been quite some time.                              15   attorneys, family, collateral records. We have our
16       Q Did the source -- was the magic number 36         16   own MHP assessments and clinic visits. Our own
17   in the source?                                          17   medical provider visits. There's just a number of
18       A Again, I answered this. I don't recall if         18   things that we use.
19   36 was the number specifically or if we changed that    19       Q But this, you really can't tell me what
20   number to better suit what we were trying to            20   this form really means or what any numbers actually
21   accomplish. I just don't remember.                      21   signify?
22       Q Who determined what scores would be               22       A That's not what I said at all.
23   assigned to what answers? Is that just you copy the     23       Q Well, can you?
24   form? Is that the answer?                               24       A Yeah. What I can tell you is we use this
25       A I think by and large, yes. I just don't           25   form as a screening tool to try to determine high


                                                       143                                                         145
1    recall if we made any tweaks or changes.                1    level of risk, and it is taken into context with
2        Q Well, why would a suicide method of carbon        2    everything else that we do.
3    monoxide or gas be worth six points, and hanging or     3        Q Why do the categories jump by two-point
4    jumping would be worth ten points, or a gun -- or       4    intervals?
5    eight points, and -- or a gun for ten points?           5        A I don't know originally why that was.
6    What -- how -- why that scoring differential?           6        Q Why did they on your copyrighted form?
7        A You know, again, we got this information          7        A We -- we did not change that scoring
8    from other sources. And I don't think that is as        8    system. What we tried to do is instead, how can we
9    much of a clinical issue from this form. For us it's    9    take the information from this in the best way
10   more of this is a screen to try and determine their     10   possible.
11   level of risk in conjunction with all the other tools   11       Q But you don't know where you copied it
12   and things that we use. So...                           12   from, is that what I'm -- that's kind of what I'm --
13       Q Yeah, but I just don't -- I'm having              13       A I don't recall. It's -- it's been a
14   trouble figuring out what -- why the difference is,     14   significant amount of time.
15   and what clinical difference it would make. Do you      15       Q Did it have anything to do with suicide
16   know as a medical doctor?                               16   risk screening?
17       A I can't give you -- I can't give you              17       A Well, certainly. Yeah. That's what --
18   specifics on every -- the difference of every box and   18   that's what the whole context of the table is about.
19   why they were initially placed that way.                19   So...
20       Q So you copyrighted it, but you don't know         20       Q Well, I mean --
21   really what it means either?                            21       A I just don't recall the source.
22       A I didn't copyright the table. I                   22       Q In its original state, did it have anything
23   copyrighted a form that goes with this.                 23   to do with suicide risk?
24       Q Well, it's in the four corners of the             24       A Sure. Yes.
25   copyrighted material. Right?                            25       Q How do you know if you don't know where


                                                                                       37 (Pages 142 to 145)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
                                                  Todd Leonard
                                                   10/28/2019
                                                      146                                                           148
1    it's from?                                               1   us.
2         A Because we didn't change much of the form,        2   BY MR. BENNETT:
3    and that was the whole idea of this, was to score        3      Q Did the one you -- does the CIWA form say
4    suicidality.                                             4   "contact medical M.D. for further orders"?
5         Q Who determines the intervention/follow-up         5      A I don't recall those specifics.
6    plan?                                                    6      Q Only an M.D. can give orders, though.
7         A In what context?                                  7   Right?
8         Q Well --                                           8      A That's incorrect.
9         A Oh. Okay.                                         9      Q Okay.
10        Q It says, "Intervention/follow-up plan."          10      A All medical providers can give orders.
11        A So this is just their area for them, if --       11      Q Exhibit -- okay.
12   if they don't have electronic medical record, that      12         Is there a version two or three for the
13   they can document what they did with this               13   chemical withdrawal questionnaire?
14   information, any additional notes or information they   14      A I don't recall specific to that form. We
15   want to share, and if there does need to be a           15   review these every year, so I just don't recall if we
16   particular follow-up plan, especially if it's a 36 or   16   made any substantive changes since the 2017.
17   higher.                                                 17         MR. BENNETT: Why don't we take a short
18        Q Did you seek any outside involvement in          18   break.
19   creating this form in Exhibit 20?                       19         VIDEOGRAPHER: Off the video record at
20        A I just don't recall.                             20   2:12 p.m.
21        Q How about the chemical withdrawal                21         (Recess taken from 2:12 to 2:20 p.m.)
22   questionnaire, Exhibit 23. Did -- again, that's         22         VIDEOGRAPHER: This is file number five.
23   MEnD's copyrighted form.                                23   We're on the record at approximately 2:20 p.m.
24        A No. I -- I -- other than using information       24   BY MR. BENNETT:
25   that was already published, this was just doing a       25      Q Is the Sherburne County contract, is that


                                                      147                                                           149
1    mild tweak to their revised CIWA scoring.               1    up this year?
2        Q What's CIWA?                                      2        A I believe we have annual renewals unless
3        A Oh, goodness. I knew you were going to ask        3    they request changes.
4    me that. CIWA. I don't remember the exact words         4        Q Are they requiring the accreditation, NCCHC
5    that go with those letters. Just everybody knows it     5    accreditation?
6    and I just use CIWA. And there's a revised CIWA, and    6        A No. We -- we recommended it. They already
7    this is -- we took the revised CIWA and just            7    have ACA accreditation, and then they have -- I
8    customized it slightly for our purposes.                8    always forget the name of the accreditation for their
9        Q So you tried to make it look like it was          9    road deputies. So they want to get --
10   yours? Took a form from somebody else and tried to      10       Q The patrol?
11   make it look like it was MEnD's?                        11       A Yeah.
12       A No. We just tried to tweak the form so it         12       Q Okay.
13   would be more useful for us.                            13       A So now they've agreed to work with us on
14       Q What did you do?                                  14   getting NCCHC accredited.
15       A Just changed a little bit of the scoring.         15       Q To do that you had to do those three
16       Q That's the "Flow Sheet - Chemical                 16   reviews under that review policy. Correct? Actual
17   Withdrawal" on this one.                                17   written reviews?
18          You say you changed the scoring a little         18       A I'm sure that will be a part of it. It's
19   bit. So it doesn't look like a complete knockoff?       19   an "important" standard, but I'm -- I'm sure it will
20       A No.                                               20   be a part of it.
21          MR. NOVAK: Object to the form.                   21       Q Well, what are they, "essential" and
22   Argumentative.                                          22   "important," and --
23          Go ahead and answer, if you can.                 23       A I don't think there's anything other than
24       A I -- I -- it's the same answer. We -- we          24   "essential" and "important."
25   revised it slightly so it would be more useful for      25       Q All right.


                                                                                       38 (Pages 146 to 149)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                Todd Leonard
                                                 10/28/2019
                                                    150                                                                      152
 1                                                         1
              Do you do most of your advertising, either   2              REPORTER'S CERTIFICATE
 2   would be on the website or in the booths at the       3
                                                           4       I, Jane T. Doby, Registered Merit Reporter, a
 3   conferences? Do you do any other print advertising?        Notary Public in and for the County of Hennepin,
 4      A No. We just have our brochures and flyers        5    State of Minnesota, certify that the foregoing is
                                                                a true record of the testimony given by TODD LEONARD,
 5   and -- I mean, vast majority of advertising is all    6    who was first duly sworn by me, having been taken on
 6   done at conferences. And, obviously, individual            October 28, 2019, at Gaskins, Bennett & Birrell, LLP,
                                                           7    333 South Seventh Street, Suite 3000, Minneapolis,
 7   meetings after that.                                       Minnesota, in my presence and reduced to writing in
                                                           8    accordance with my stenographic and computerized notes
 8      Q I asked you about consulting with the                 made at said time and place;
 9   NCCHC. But you mentioned that you -- in your          9

10                                                                     I further certify that I am not a
     deposition that -- I just want to be sure. You --     10   relative or employee or attorney or counsel of any
11      A I'm not formerly hired by them.                       of the parties or a relative or employee of such
                                                           11   attorney or counsel;
12      Q Okay.                                            12          That I am not financially interested in
13                                                              the action and have no contract with the parties,
        A Just --                                          13   attorneys, or persons with an interest in the
14      Q And you're not in one of their voluntary              action that affects or has a substantial tendency
                                                           14   to affect my impartiality;
15   auditor positions?                                    15          That the cost of the original has been
16      A No.                                                   charged to the party who noticed the deposition,
                                                           16   and that all parties who ordered copies have been
17      Q Have they ever done an audit of any of your           charged at the same rate for such copies;
18                                                         17
     facilities?                                           18         That the witness DID request an opportunity to
19      A They will be. In Sherburne.                           review the transcript.
                                                           19
20      Q They have not done it before, though?                       WITNESS MY HAND AND SEAL this 29th day of
21      A No. You have to apply for accreditation to       20   October, 2019.
                                                           21
22   have...                                               22                 _______________________________
23            MR. BENNETT: That's all the questions I                         Jane T. Doby
                                                           23                 Registered Merit Reporter
24   have.                                                                    Notary Public
                                                           24                 Hennepin County, Minnesota
25            MS. ANGOLKAR: I have no questions.           25




                                                    151                                                                      153
 1         MR. NOVAK: We will read and sign.                1
 2         VIDEOGRAPHER: This concludes the video           2                 ERRATA SHEET
 3                                                          3             I, TODD LEONARD, certify that I have read and
     deposition. It is 2:26 p.m.
 4                                                          4      examined the typewritten transcript of the deposition
           (The deposition of TODD LEONARD was
                                                            5      taken of me in the matter of David W. Lynas, as Trustee
 5   concluded at 2:26 p.m.)                                6      for the next-of-kin of James C. Lynas vs. LINDA S.
 6
                                                            7      STANG, ET AL., on October 28, 2019, consisting of the
 7
                                                            8      preceding pages, and find the same to be true and
 8
                                                            9      correct.
 9                                                         10                 (Except as follows):
10                                                         11                                  Reason
11
                                                                   Page Line Correction               for Change
12                                                         12
13                                                         13      _____ _____          _____________________________ _________
14                                                         14      _____ _____          ____________________________ _________
15                                                         15      _____ _____          ____________________________ _________
16                                                         16      _____ _____          ____________________________ _________
17                                                         17      _____ _____          ____________________________ _________
18                                                         18      _____ _____          ____________________________ _________
19                                                         19      _____ _____          ____________________________ _________
                                                           20      _____ _____          ____________________________ _________
20
                                                           21      _____ _____          ____________________________ _________
21
                                                           22
22
                                                           23         Dated this _______ day of _______________________
23
                                                           24                    _______________________________
24
                                                                                 TODD LEONARD
25                                                         25



                                                                                                       39 (Pages 150 to 153)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                                                        Todd Leonard
                                                                         10/28/2019
                                                                          154                                                      156
1                   EXAMINATION INDEX                                            1
2    By Mr. Bennett: 3-150                                                            Exhibit 69: "Mental Health Appraisals &
3    -------------------------------------------------------                                    Evaluations," from Mend website
4                     EXHIBIT INDEX                                              2
5    Exhibit 20: Suicide risk screening forms                                         marked/reviewed                        109
     reviewed                               116,121,123,129                      3    Exhibit 70: Suicide status form
6
     Exhibit 22: Flow Sheets - Chemical Withdrawal form,                              marked/reviewed                        123
7              7/6/17                                                             4
     reviewed                      130,146
8                                                                                 5
     Exhibit 23: Chemical withdrawal questionnaire form,                          6
9              7/17
     reviewed                         145                                         7
10
     Exhibit 26: Electronic charting forms                                        8
11   reviewed                            125                                      9
12   Exhibit 27: MEnD Beck Depression Inventory form
     reviewed                            118                                     10
13
                                                                                 11
     Exhibit 52: MEnD Correctional Care, PLLC Balance
14            Sheet as of December 31, 2017                                      12
     marked/reviewed                        5
15                                                                               13
     Exhibit 53: MEnD Correctional Care, PLLC Profit &                           14
16             Loss, January through December 2017
     marked/reviewed                    5,7,14,69                                15
17
                                                                                 16
     Exhibit 54: TL Clearwater Properties, LLC business
18             record details                                                    17
     marked/reviewed                        12
19
                                                                                 18
     Exhibit 55: Dr. Todd Leonard Consulting, LLC                                19
20             business record details
     marked/reviewed                       23                                    20
21
                                                                                 21
     Exhibit 56: Duluth New Tribune article, "The Doctor
22             is in (Jail): Minnesota doc's company                             22
               provides medical are to inmates in                                23
23             St. Louis, Douglas Counties."
     marked/reviewed                            25                               24
24
25                                                                               25



                                                                          155
 1   Exhibit 57: The MEnD Defendants Supplemental Answers
              to Plaintiff's Interrogatories
 2   marked/reviewed                         39,50,61
 3   Exhibit 58: Standards for Health Services in Jails,
              2014 - NCCHC
 4   marked/reviewed                          41,93
 5   Exhibit 59: MEnD press release, 11/23/2016, "Now
              Serving 37 County Facilities in MN, WI
 6            and IA"
     marked/reviewed                            53
 7
     Exhibit 60: MEnD press release, 11/23/2016, "We Are
 8            Now Serving Story County, Iowa"
     marked/reviewed                       53
 9
     Exhibit 61: Map of participant counties
10   marked/reviewed                          56
11   Exhibit 62: Answers to Plaintiff's First Set of
              Interrogatories to The MEnD Defendants
12   marked/reviewed                          59
13   Exhibit 63: MEnD All Counties (per answer to
              Interrogatory #3 signed on 2/11/19)
14   marked/reviewed                          66
15   Exhibit 64: MEnD Minnesota Counties November 2017
              (per 10/14/19 email from MEnD's counsel)
16   marked/reviewed                          66
17   Exhibit 65: "inmate Commits Suicide at St. Louis Co.
              Jail"
18   marked/reviewed                          84
19   Exhibit 66: Olmsted Jail Inmate Death Ruled Suicide"
     marked/reviewed                          85
20
     Exhibit 67: "Man jailed for drug-related robbery
21            hangs himself"
     marked/reviewed                        86
22
     Exhibit 68: Mille Lacs County jail in spotlight over
23            suicides
     marked/reviewed                         87
24
25




                                                                                                          40 (Pages 154 to 156)
                                                               Doby Professional Reporting, Inc.
                                                                        952-943-1587
                                                            Todd Leonard
                                                             10/28/2019
                                                                                                                           Page 157
             A               alcohol 122:8                approximation 92:14             83:12 97:18 108:16         bit 7:1 11:5 113:23 132:7
a.m 3:4,9 33:24 34:1 85:5    alert 125:20                 area 71:23,24 114:21            124:6 132:6                   138:25 140:20 147:15
   85:6,8                    alerted 89:22                   146:11                    basic 112:15                     147:19
able 66:9 75:18 76:13 78:5   all-around 48:13             areas 45:4 136:9             basically 17:13 109:17        blame 120:13
   103:12 113:4 139:7        all-inclusive 109:19         argue 128:20                 basis 92:5 93:18 124:6        Bloomington 2:10
abnormal 123:16              allow 68:2 144:7             Argumentative 48:5           Bates 127:17                  blue 118:18
absolutely 9:10 98:12        allowed 66:24 131:3             147:22                    Baxter-Jensen 63:10 88:8      board 24:18 31:12,19,23
   114:16 130:22             altered 123:12               arises 92:8                     97:4,23 138:13                32:4 72:6 82:11
ACA 149:7                    Alyssa 114:2 117:16 124:8    arresting 96:16,24           Baxter-Jensen's 98:11         boards 30:16
accept 71:1                     124:11                    article 26:2 27:10,13,22     Baxter-Knutson 87:12          Bob 33:21 50:10 103:16
acceptable 69:18 98:15       amenable 50:1                   154:21                       138:2                         127:18 135:14 138:16
   98:22                     amount 7:23,25 8:3 14:6      ascertain 42:5,24 103:12     BDI 115:16,20,23 116:4,21     booking 96:25
access 88:3                     17:1 19:23 66:10 76:14    ascertaining 119:10             116:24 119:19 121:17       bookkeeping 109:14
accomplish 142:21               133:4 145:14              aside 109:2                     122:4 123:1,22 124:8,13    booth 10:12
Accounting 5:23              amounts 16:11                asked 33:13 42:15 49:8,12       126:4 144:12               booths 150:2
accreditation 34:24 43:21    Anderson 26:20,22               57:14 78:14 103:8         bearing 83:16                 bored 120:7
   149:4,5,7,8 150:21        Andrea 117:14,15 121:23         108:21 127:6 130:10,18    Beck 154:12                   bottom 74:7
accredited 34:13 35:8        Angolkar 2:8 3:16,16            133:10 142:8 150:8        Becker 59:24,25 60:25         box 123:11 143:18
   43:19,24 149:14              150:25                    asking 37:10 67:22 109:1        61:22 64:2                 boxes 115:24
accuracy 56:15 58:12         angry 126:6                     118:10                    began 40:23 56:5 87:1         Brainerd 114:13
   65:13                     annoyed 120:19               asks 46:8 51:3               beginning 133:7               break 92:15 148:18
accurate 53:2 56:16 57:24    annual 8:2 77:20 93:18       aspects 94:13                behalf 2:2,7,11 3:13 31:3     Brenner 62:22 80:15 96:7
   60:10,22 62:6 67:23          149:2                     asphyxiation 85:22              31:4 81:12                    104:2,5 140:2,3
   70:9 139:14               answer 16:19 20:7 34:17      assess 135:12                Behrendt 15:17                bring 39:18 142:2
accurately 139:12               34:20 40:8 42:17 46:19    assessment 45:2 123:17       believe 12:20 33:3 44:3       bringing 111:24
acquired 43:8                   50:17 52:2,9 53:3 57:3       141:3 144:12                 58:5 62:25 72:8 79:8       brings 96:16
action 130:21 152:12,13         57:24 58:5 60:21 61:2,3   assessments 144:16              80:23,23 81:8 84:16        brochures 150:4
active 51:19 140:8              61:12 68:7 70:4 79:16     assigned 92:7,9 142:23          86:19,23 87:14 89:22       brought 96:21,23 111:16
actively 122:15                 83:23 86:17 88:1,15       assist 75:8 105:22 144:8        90:3,3,21,22 92:14            140:17
actual 59:3,5 99:10,14          93:5 96:4 103:11 104:4    assistant 73:19                 101:1,10 102:13 104:3      Bruce 26:19
   105:3 141:11 149:16          109:6 123:2,2 127:24      assistants 92:10,13             114:10,16 126:18           bucks 137:25
acute 122:9                     133:15,16 134:7,8,9       Association 10:10,25            128:13,14 140:16 149:2     budgetary 70:15
add 69:21 70:18 135:5           135:18 142:24 147:23         11:16                     bell 86:3,4                   building 9:19 12:7,8 13:9
added 64:17,18,20,25            147:24 155:13             assume 21:11 51:9 85:23      Beltrami 62:25 82:24          bulk 12:2 19:25
addictive 112:16             answered 42:16 51:10,12         133:5                        90:11                      Bunker 63:3 80:18,19 82:5
addition 22:17,20 100:17        51:13,25 52:5,7 61:10     attempted 124:3,4            Bennett 1:16 2:3,5,18 3:12       82:25 83:4 96:9 104:12
additional 49:2 69:10           61:15 103:8,17 107:24     attend 8:5 10:10 11:14,18       3:12 4:6 5:13 12:17 20:9   Bunker's 81:9
   146:14                       108:21 129:1,8 130:10        12:1                         23:10 25:20,23 26:1        business 5:2 12:18 21:2
additionally 69:11              130:18 142:18             attended 8:1                    33:15,20,23 34:2 39:15        23:11 26:5,9 30:20
addressed 122:12             answering 65:9 140:7         attends 11:23                   39:23 40:1 41:3,16,18         106:18 154:17,20
adjunctive 75:7                 142:12                    attention 41:20                 43:2 48:9 50:12 53:11
administer 3:21              answers 58:3,15 59:6         attorney 2:3,4,8,12 3:10        54:3,23 55:6 56:11,21                   C
administered 3:23               126:6 135:18 142:23          4:13 144:3 152:10,11         56:24 57:1 58:13 59:10     C 1:4 3:1 153:6
administration 39:5 42:20       144:7 155:1,11            attorneys 4:15 144:15           59:14 60:9,12,15,18,24     calculate 76:14
   44:18 69:19 94:21         Anthony 2:12                    152:13                       64:1 67:9 68:3 74:17       Caleb 86:2 98:25
administrative 25:11         anxiety 127:11               audience 10:6                   78:14,18,21 84:24 85:2     calendar 90:18
   26:10 29:1,14 44:14,16    anybody 22:11,11 29:22       audit 110:13,13 150:17          85:10 86:10 87:20 88:23    call 6:22 9:6 26:15 70:22
   44:23 77:8 94:24 95:16       31:11 49:4 82:21 84:11    auditor 150:15                  89:13 91:9 92:15,22           91:22 92:9 102:9 116:17
   100:18 111:4                 130:12 144:5              August 87:21                    103:10,14,19,20 106:9      called 4:3
administrator 30:4 50:3      anymore 13:22 88:4           auto 14:8                       107:23 108:1,12 109:1      Calton 86:2 98:25
   74:11                     apart 108:18                 automatically 73:2 141:4        109:15 110:18 114:5        capable 28:13
administrators 10:9          apartment 16:2 23:16         autopsy 48:11,18 81:16          121:13 124:20 126:15       capacities 67:18
admitting 124:7              apologize 90:7 127:2         availability 102:2              126:18,20 127:20           capacity 66:20,22,23,24
adult 50:19,20               apologizes 138:7             available 49:2 50:1 109:24      130:11,23 133:19 134:1        67:21,25 68:1 108:22
advertise 10:5               Apparently 96:3              Avenue 2:10                     134:6,10,11,16,19,23       carbon 143:2
advertising 9:25 10:3        appear 67:19 68:18           average 65:17,20 66:3           135:6,7,11,17,23 136:1     care 1:12 3:3,6 4:8 7:2 8:1
   150:1,3,5                 APPEARANCES 2:1                 67:2,18 68:9 73:23           136:12,19,23 137:3,4,11       8:9,18 9:6,18 11:17
affairs 5:3                  appearing 3:12                  105:19                       138:18,20 140:11 148:2        19:16 20:16,17 26:6
affect 152:14                appears 23:14                averaged 105:7                  148:17,24 150:23 152:6        27:24 28:4,13,19,20,23
affixed 133:22               appetite 121:4               avoided 45:23                   154:2                         29:7,13,16 31:4 32:21
affordable 111:23            apply 150:21                 aware 49:19 62:12 82:10      Benton 57:11,15,18 61:23         34:13 37:15 42:4,25
age 26:24                    Appraisals 156:1                88:10 99:9                   64:12 102:2                   43:13 44:2,5,7 45:3,5
ago 38:18                    approach 93:12                                            best 5:1 39:7 44:3,7,8           46:2,12,22 47:10,17,25
agree 68:21 69:11,12         appropriately 114:12                     B                   72:18 78:7 80:13 118:23       48:2,8,14,24 53:20,24
   70:19,23,23 71:2 107:4       119:11                    B-A-I-E-R 98:20                 119:9 126:9 139:17            66:5 77:12 79:12,18,25
   107:4 112:7,10,20,23,24   appropriateness 42:4         back 14:7 69:22 73:12           145:9                         84:14 85:14 89:1,3,17
   112:25 113:7,12 114:9        46:1 48:7                   120:5 121:1                Betinsky 2:4 3:14,14             89:25 95:13 97:3,10
   114:15 130:21             approve 30:1,4 68:4 111:6    bad 117:20 118:1,7 119:6        114:4                         98:9,10,15,22,23 99:9
agreed 149:13                   111:10                      120:14                     better 13:13 97:8 123:24         100:17 101:21 108:25
agreeing 70:24               approved 67:18,21,25         Baier 86:14 98:20               142:20                        109:11 111:19,21,24
agreement 18:10                 112:2,3                   balance 5:16 6:2 13:25       beyond 103:3                     112:19 113:2,2,3,5,15
agrees 69:20                 approving 130:24               154:13                     big 65:16 78:19 94:19            115:9,15 131:18 138:11
ahead 42:17 109:6 133:16     approximately 3:9 17:9       ball 136:14                  billable 66:14                   154:13,15
   147:23                       24:3 38:5,8,12 75:24      banking 109:18,18            billed 18:12,13               Care's 5:16 41:25
Akin 59:21                      77:15,17 92:21 105:16     base 69:7,9,15,17,25 70:1    billing 70:11                 cares 27:14
al 1:7 153:7                    148:23                    based 60:21 75:6 80:2        Birrell 1:16 2:5,18 152:6     caring 28:5



                                              Doby Professional Reporting, Inc.
                                                       952-943-1587
                                                             Todd Leonard
                                                              10/28/2019
                                                                                                                           Page 158
Carr 78:8 79:6 80:5           clarifying 52:24 53:1        conjunction 143:11             24:9,11 25:5,8 26:6 27:4   couple 53:4 103:9 105:7
carry 120:16                  clause 73:5                  connect 128:1                  28:11 31:1 32:24,25           134:12
case 5:19 39:3 42:23 43:1     Clay 64:20,22                connection 138:10              34:8,18,19,23 35:2,9       course 19:12 103:9
   44:16 45:14 46:19 48:14    clean 15:5                   consider 47:13 70:24 71:1      36:4,17 37:2 40:19            130:21 137:21
   48:19,23 49:13 81:11,14    cleaning 15:3                  114:7,13 122:10 138:1,2      44:22,24 45:1,7 46:5       court 1:1 3:21 12:9 15:13
   81:16,21,22 83:4 84:9      clear 24:17                  considered 113:19,20           48:20 50:7 52:6 53:17         15:20,24 22:16
   89:9 93:3 95:24,25 96:2    Clearwater 9:19,23 12:6      consistent 57:5 58:20          53:18,22 55:8,22,23        cover 25:17 134:4
   96:5,7,9,11,19 97:8,23        12:19 13:5,7,21 15:6,14     127:22                       56:13 59:17 62:3 63:4      coverage 79:14
   98:10,16 99:3 100:15          154:17                    consisting 153:7               64:3,4,6,8,10,24 65:23     covered 62:23 109:5
   119:1,14 129:10 139:25     client 74:10 77:25           constituting 115:9             65:24 66:20 67:4,13           133:24 136:8
   140:8                      clinic 27:25 77:9 144:16     consult 102:7 103:25           69:5,6 72:5 73:22 74:2,7   crazy 127:12
cases 95:25 97:11 99:8        clinical 25:10 26:10 27:18     116:18 119:13                76:6,10 77:16 79:12,23     create 56:22 71:8,8,13
categories 145:3                 42:4 44:25 45:2,8,25      consultation 29:3 66:10        80:12 81:6 82:25 83:2      created 71:10 125:1,4
cause 46:11 73:5                 46:2,7 47:1 48:23 76:18     102:5 109:24                 83:18 85:16,21,22 86:6     creating 146:19
cell 21:16,19,19 49:20           79:18,25 81:13,20 94:4    consulted 109:10 128:6         87:23 89:16 91:24 92:1     credential 36:12 72:14
cells 49:24                      94:13 95:7,12,15,15       consulting 7:3 9:4,14          100:18,22 102:16 103:6     credentialing 33:3,9
census 65:17                     100:17 101:5,11 108:18      16:22 17:4,14 19:20,22       106:23 110:23 115:22          37:24 38:2 73:22
center 50:19,20 64:20            109:2 143:9,15              20:12 21:7 23:12,20          116:18 117:7,15 118:14     credentials 36:19 37:13
   65:4,19                    clinically 84:8                25:1 110:5,5,7,10 150:8      123:21 149:16 153:9           106:1
CentraCare 97:20              close 27:17 68:11 92:14        154:19                     corrected 61:16 94:18        credit 97:9
central 47:3                     101:4                     contact 132:11,18,22         correction 59:1 60:4         Croix 65:15
certain 80:23                 closely 11:10                  133:8,9 148:4                153:11                     cross 79:13
certainly 30:12 43:25         Cloud 16:3 23:16 97:20       contacted 132:16 133:10      correctional 1:12 3:3,6      cross-reference 58:11
   48:14 70:4,8 71:25 72:1    Coherent 125:25              context 27:20,21 51:25         4:7 5:16 7:2 8:1,18 9:6    Crow 63:21 71:20 89:19
   99:23 112:4 117:12         collaboration 53:23            61:16 69:1 74:25 100:4       9:18 11:17 19:16 20:16        89:23 91:4
   130:7,21 145:17            collateral 87:15 97:17         101:20 104:22 132:25         20:17 26:6 29:16 31:4      cry 120:17
certainty 72:22 84:4             98:5 144:15                 136:8 141:21 142:10          32:21 34:13 41:25 43:13    currently 65:21 75:3 127:7
   112:22                     collection 119:21              145:1,18 146:7               44:2,4,7 53:20 67:1        custom 113:1
CERTIFICATE 152:2             combination 18:9             contexts 128:5                 73:16 83:13 85:14 89:3     customer 109:8
certifications 11:12          come 9:2 15:4 109:12,20      continues 111:17               89:17,25 96:18 101:21      customers 22:25
certified 11:11 34:8,9 35:4      139:24                    Continuing 11:8                108:25 116:2 144:14        customize 108:7 129:19
   72:6 73:19,25              comes 19:13 123:1 139:10     contract 28:20 30:22           154:13,15                  customized 91:21 130:3
certify 152:5,9 153:3         comfortable 71:10              31:23 32:11 33:2 51:7      corrections 66:25               132:7 147:8
challenge 111:18              coming 65:15                   51:16 56:7 57:15 60:25     correctly 65:10
change 68:6 93:14 94:9        commander 77:8 78:8,13         64:22,25 65:2,3,14 69:3    cost 73:14 152:15                        D
   96:19 122:4 124:5,5           78:16 79:6                  69:4,7,8,15,25 70:13       counsel 5:10 12:15 23:8      D 3:1
   145:7 146:2 153:11         commenced 3:4                  77:20 148:25 152:12          25:19 31:10 33:11 41:2     D.O 72:9
changed 40:14 96:6            Commission 41:25             contracted 35:7 53:5,7         54:1 58:10 59:12 60:6      D.O.'s 72:15
   132:14 133:6 140:12,19     commit 80:22                   56:13 57:6,14 58:1           63:25 67:6 84:21 86:8      daily 67:2,19 68:9
   140:23,24 141:2 142:19     Commits 155:17               Contracting 15:18              87:18 88:21 89:11 91:8     Dakota 50:19 71:20 86:25
   147:15,18                  committed 89:20 137:14       contracts 7:16,19 8:14,16      106:8 152:10,11 155:15     damage 87:15 97:17 98:6
changes 42:5 45:15,18            137:19,22                   31:8 50:23,25 51:3,9,20    count 50:16 52:21,21         Danielle 82:20
   46:21,25 47:11,24 74:8     committee 110:13               59:3,5 61:7 64:2 68:24     counted 51:10                data 39:12 40:11,22,24
   81:25 95:20 141:5 143:1    common 139:23                  71:5 72:1,25 73:5 74:6     counties 7:17,22 8:13          41:4,5 68:14
   148:16 149:3               communicate 70:16              77:15                        27:7 35:7 50:6,8,16,18     date 3:8 40:4 53:17 54:14
charge 30:11 69:5,14,15       communicated 47:5            contribute 42:21               50:21 51:4,15 52:20,21       63:18 128:14
charged 152:15,16             community 35:19              control 18:18                  52:22 53:4 54:11,13        Dated 153:23
charting 154:10               company 5:6 11:18,23         controlled 9:12                56:12,17 57:6,23 60:14     dates 124:1
CHD 11:15                        13:11 15:3 21:14 22:8     conversation 129:17,23         61:18 64:16 65:7 68:15     David 1:4 2:2 153:5
check 20:21 109:16               22:12 27:14 29:15 97:16     129:25 133:1 135:15          68:24 70:12 71:16 101:2    day 76:19,25 77:2 104:16
checked 115:24 123:11,17         100:18 115:12 141:19      conversations 50:2             101:6,8,12 102:20            104:23 105:4,8,16
checkmarks 116:1                 154:22                      110:15 130:16                154:23 155:9,13,15           106:21 108:9,20 119:24
chemical 132:4,5 146:21       compare 53:8                 convey 47:23                 county 2:7 3:17 26:17          122:2 123:18 126:10,12
   147:16 148:13 154:6,8      complete 48:23 62:4          copied 145:11                  27:14 30:15,22 31:12,19      126:15,17 128:7,14
chief 24:24 27:19 29:6,8         65:13 147:19              copiers 14:16                  31:22 32:4,11 34:16          129:2 152:19 153:23
   29:10,11 109:4             completed 38:25 43:4         copies 152:16,16               38:6 42:18 43:4 44:17      day-by-day 124:6
chiefly 27:23 28:3               139:12,13                 coping 127:7,8                 49:17 51:7,8,16,17         day-in/day-out 5:2
child 27:2                    computerized 152:8           copy 39:18 142:23              53:19,20 54:6,16,16,24     day-to-day 28:13
childhood 26:15,25            concern 39:4 83:10           copyright 124:24 143:22        55:8,21 56:14,14 57:21     days 38:12 65:15 103:9
choices 125:25                concerns 42:25 47:25           144:4                        58:1 59:21 60:15 61:1        105:18,19,20 106:18,18
choke 85:24                      48:7 70:17 83:11          copyrighted 117:6,7            61:23 62:25 63:17,22         106:18,20 124:3
choose 71:1                   concluded 151:5                130:9 143:20,23,25           64:3,5,12,21 65:15         deal 31:8 112:17 120:20
chosen 31:5,6                 concludes 151:2                145:6 146:23                 66:19,19 69:11,19 71:6       136:2
chronic 118:18 119:6          conditional 82:10            corners 143:24                 71:9 73:3 74:10 76:1,2,3   dealing 139:14,15
   122:18                     CONDON 2:9                   corporate 6:6,9,13,15          76:7,7,8,9,25 77:1,2,5     death 39:12 40:11,22 41:6
chunk 94:19                   conduct 84:6                   9:17 11:25 12:3 14:17        78:4 79:11,17,25 83:22       41:11 42:1,19,20 44:18
circled 57:23 59:22           conducted 42:20 46:1           14:19,25 15:22 25:21         84:14 85:15 86:25 87:5       45:4 46:4,9,11,16 48:18
circles 58:12                    47:2 124:11                 29:4 47:3,18 75:6            87:22 88:4,6,18 89:20        48:18 62:25 81:10 82:5
circumstance 74:15            conducting 47:19             corporation 4:23,24 5:4        90:11,23 91:13 95:9          82:8 84:7 86:13 90:9,11
circumstances 45:3 46:4       conducts 44:18                 12:23 15:23                  97:12,13,19,22,24 98:21      94:14 99:15 155:19
   74:23                      conference 8:2,5 10:9,17     correct 4:24 5:23 6:1,4,14     98:25 101:9,10,23,24       deaths 40:21,24 42:3
Civ 1:3                          10:21,24 11:15              6:19,21 8:15,17 12:13        102:3,7 103:24,25            45:23 46:17 62:11,13,15
Civil 2:17                    conferences 10:4,7,10          12:24 13:1,24 14:3,11        105:14 106:11 107:7          94:12
CIWA 132:6,7 147:1,2,4,6         11:1,6,14,19 110:16         15:15 16:6 18:6,17 19:4      111:18,24 116:7 148:25     decades 111:15
   147:6,7 148:3                 150:3,6                     19:10,13 20:4,13 21:6        152:4,24 155:5,8,22        December 5:17,25 154:14
clarification 49:4            confused 90:8                  22:18,21 23:13,19 24:6     county's 32:13                 154:16



                                               Doby Professional Reporting, Inc.
                                                        952-943-1587
                                                             Todd Leonard
                                                              10/28/2019
                                                                                                                           Page 159
decide 51:6 130:17              123:3                      drug-related 155:20          equivalent 78:1              expert 7:24
decider 130:4                difficult 67:24 93:4 111:18   drugs 122:8                  erroneous 98:19              expertise 83:19
decipher 139:7               direct 6:25 8:9 27:24 28:4    Duluth 25:4 154:21           especially 146:16            explain 42:12 60:3,16 95:8
decision 49:15 69:20            29:7 41:19 66:4 75:6       duly 4:3 152:6               essence 129:19                 122:22 134:21
   82:19 118:16,16 130:8        77:11 102:1 109:11         duties 29:14 79:9 100:17     essential 43:22 149:21,24    explains 40:12
   130:12                    directly 8:19 9:3 20:1          100:18,19                  essentially 69:7 70:12       extent 31:9 118:14
decisions 130:16                35:14 80:9 97:3 109:23     duty 112:12                     74:6                      extra 69:5,5 112:16
decreased 77:18              director 21:18,23,23 24:18    dwindle 111:17               estimate 27:16               extremely 68:11 111:18
deem 95:11                      24:21,21,21 31:15 32:17    Dylan 80:15                  estimated 27:13                113:14
deemed 69:18 84:11              32:18,19 38:18 43:7,11     dynamic 77:24                et 1:7 153:7
defendant 138:10                82:19,20 87:3 89:22        dynamics 30:19               evaluate 37:14                             F
defendants 1:8 2:7,11           105:23,24 116:3                                         evaluation 118:22 126:8      face-to-face 80:9
   3:17 155:1,11             director-level 11:25                        E              evaluations 131:15 156:1     facilities 28:9 50:18,21
defense 16:8                 directors 11:24 14:22         E 2:4 3:1,1 153:2,2,2        event 7:5 41:11 42:1             54:7,25 60:14 62:11
definitely 127:9,10             21:14,21,22 22:9 24:19     earlier 20:19 46:10 81:17    events 98:17                     67:25 76:5 77:3 91:10
definition 34:4                 24:20,22 111:4                81:24 102:23 121:1        Evergreen 13:11,12,21            101:22 111:17 150:18
degree 30:24 31:20           directors' 21:19              Early 57:17                     14:2 15:11                    155:5
   105:22                    disagree 112:5                earnest 56:5                 everybody 115:6 147:5        facility 13:14 28:4 39:12
degrees 14:23 38:19          disclosure 118:2              easily 121:2                 everybody's 20:21                40:10 42:19 43:19 65:16
delineate 45:16              discovered 129:18             East 2:14                    evidence 44:13                   66:23 68:1 80:2 94:6
deliver 43:10                discovers 144:5               education 11:8,17 37:13      evolved 140:20                   104:6
delivered 2:18               discovery 60:7                   37:24 38:2 133:4          exact 14:6 16:11 63:18       facility's 46:3
delusional 126:3             discretion 43:23 107:22       educational 11:20 33:8          71:15 75:18 76:13 84:15   fact 30:4 35:3 70:11
department 66:25 69:19       discuss 74:9                  effective 111:23 141:11         87:2 123:25 137:6,14,22   factor 79:24
   96:13                     discussed 31:23 43:6             141:19                       140:22 147:4              factors 108:7
depend 69:1 74:15,22            94:4 99:8 123:24 128:24    effectiveness 46:2           exactly 8:25 10:13,15        failures 120:6
Depended 38:20                  129:7                      effort 30:9 32:17 115:11        12:10 26:11,18 28:2       fair 68:23
depending 68:6 108:7         discussion 49:23 66:10           130:6                        29:20 39:22 45:7 46:6     fall 62:23 80:6
depends 10:21 30:19             109:24 110:15              eight 14:21 37:22 75:24         69:16 82:8 112:9 132:21   falls 134:20,22,24
   32:13 71:6,9 91:14,14     disgusted 120:12                 92:13 105:16 106:21       EXAMINATION 4:5 154:1        familiar 41:13 87:24
   118:2 122:14 139:24       disorder 112:16                  118:18,19 119:6,7 139:2   examined 4:4 153:4           family 72:8,20 73:14 106:3
deposition 1:10 3:2,6 9:6    disregarded 17:2,12 21:1         143:5                     example 10:8 14:16 19:5          144:15
   25:18,22 44:1 56:17          21:8                       either 13:19 14:1 22:12         108:20 117:19 139:21      far 43:23 135:3
   78:15 108:23,24 150:10    dissatisfied 120:7               35:12 70:23 86:17 92:24   exception 103:25             fax 14:16,16
   151:3,4 152:15 153:4      distinguish 138:22               92:24 102:13 107:6,9      excuse 11:7 23:20 44:21      fearful 126:5
deposits 17:7,8              distressed 126:5                 119:11 136:15 143:21         54:12 121:4 123:9         federal 17:7
depressed 126:5 127:9,10     distressed/hurtful 126:1         150:1                     exercise 62:5                fee 20:11
depressed/angry 126:2        distribution 6:23 8:21,25     either/or 121:19             exhibit 2:20 5:14,24 6:2     fee-for-service 7:15 8:9
depression 117:20 118:1      distributions 7:4             electronic 136:3,7,10           7:10 12:16,18 23:9            8:13 69:23
   118:8,9,18,19,20 119:6    DISTRICT 1:1,1                   146:12 154:10                25:25 27:22 39:25 40:2    feedback 94:22 95:10
   119:7,8 122:18,18,19      division 11:15                electronically 133:21           41:17,19 50:5 53:10,12    feel 51:6 60:22 70:17
   123:23 154:12             Doby 1:22,23 152:4,22         elicit 118:11                   54:2 56:10,12 59:13           120:3,9,11 141:20
deputies 149:9               DobyReporting.com 1:23        email 155:15                    62:8 67:10,11 85:9,12     feeling 117:19 118:1,7,17
derived 7:21 8:13 68:14      DOC 68:2,4,15 83:3,11         emailed 39:20,21                86:5,9,11 87:19,21            119:5 127:10,10
describe 22:5                doc's 154:22                  eMD 135:8                       88:22 89:12 95:4 110:17   fees 16:4,7,20
described 95:6               doctor 24:6,10 30:5 72:10     eMDs 133:20 134:14              110:19 115:10 117:3       felt 35:19 47:11,18,22 93:5
describing 94:20                72:12,13,20 74:12             136:2                        123:8,10 124:19,21            98:1 129:20
deserve 114:23                  102:20,25 104:19 105:3     emergency 22:25                 125:7 126:21 127:17       female 83:25
designate 136:22                108:4 109:3 132:11         emphasis 140:16 141:1           131:6 132:1 146:19,22     figure 25:23 103:13
Designee 1:13 3:4               133:5 143:16 154:21        employ 33:1 35:12,14,16         148:11 154:4,5,6,8,10     figures 67:3,19
despite 35:3 114:18          doctors 73:14                    92:11                        154:12,13,15,17,19,21     figuring 143:14
detail 12:19 24:16 35:2      document 45:11 46:15          employed 18:16 35:23,24         155:1,3,5,7,9,11,13,15    file 33:25 85:7 92:20
   98:16                        71:7,8,10,14 133:22           36:16 37:12 38:5 113:19      155:17,19,20,22 156:1,3       148:22
details 23:12 99:2 117:12       146:13                     employee 152:10,10           exhibited 98:10              filings 12:20
   140:23 154:18,20          documentation 4:16            employees 11:11 23:21        exhibitor 11:2               fill 131:3
determination 119:3,4           40:22 96:15                   24:15 111:19 138:21       exhibits 5:11 33:17 57:5     filled 127:23,24
   129:11                    documenting 97:9 141:1        encompass 64:15 81:18           67:7                      filler-outers 117:18
determine 42:4 46:1 88:3     documents 133:11                 81:19                     existed 5:20                 final 93:24
   107:21 108:10,14          doing 27:12 76:18 93:22       encompassing 51:16           expand 69:12                 financially 152:12
   143:10 144:25                94:16 97:8 121:15 126:7    endeavor 29:4                expanded 53:24 61:12         find 19:7 45:15 46:20
determined 46:24 108:16         146:25                     ended 97:17                  expect 72:21,24 73:15            47:10 59:21 83:7 93:2,9
   128:16 129:13,24 142:8    dollar 16:11                  Ensign 2:10                     95:5 99:22 106:11 107:2       96:6 97:5 98:14,21
   142:22                    Dose 101:11                   ensure 4:15 56:15 57:25         107:15,20 116:2,3,8,11        121:21,21 123:3 141:10
determines 146:5             Douglas 76:1,7,8,24 77:1         58:12 67:14 112:17           116:15,23 117:14,18,25        141:18 153:8
determining 79:24 144:9         90:22 154:23                  114:21                       118:15 131:11,13,14       finding 47:23
developed 117:8 132:4        Dr 3:7 4:7 7:2 9:3,14 16:21   ensuring 5:7                 expectation 106:14           findings 83:3
devoted 16:7                    17:4,13,17 18:1 19:19      entire 13:17 28:22 100:20       117:23                    fine 6:22 9:8 39:16 60:5
diagnosed 118:8                 19:22 20:11 21:7 23:12        119:21                    expectations 107:1               93:6 100:8
difference 52:8,12 117:19       24:25 28:6,18 29:19        entirely 111:20              expected 116:13 129:10       finish 18:2
   117:24 119:3 122:17          49:5 65:23,25 72:6 75:4    entities 9:12                expense 9:18 10:1 13:16      firing 109:21
   131:12 143:14,15,18          100:23 138:14 154:19       entity 12:25 17:2,12 21:1       13:17 15:2 21:11,16,25    first 4:3 45:21 52:8,9,13
different 20:25 51:25        draft 138:16                     21:8                         22:1,5                        53:3 54:5 55:21 67:10
   72:13 111:20 122:24       draw 7:3                      Envision 2:16                expenses 9:12 22:7,8             94:19 108:3 109:20
   123:4 141:17              drive 6:12                    equipment 14:12,14,15        experience 37:14 62:16           118:21 123:9 126:25
differential 143:6           driven 45:19                  equipped 68:7                   111:20                        134:9 135:17 152:6
differently 51:17,18 123:2   driver 6:5                    equity 6:17,21               experienced 113:14               155:11



                                              Doby Professional Reporting, Inc.
                                                       952-943-1587
                                                             Todd Leonard
                                                              10/28/2019
                                                                                                                           Page 160
fit 95:11                                  G               halfway 9:16                 hourly 18:7,12,13            ineffective 141:11
five 14:1 23:25 46:17         G 3:1                        hand 119:19,19,19,19         hours 19:11,15,20,24 20:2    information 39:11 40:10
    105:17,19 148:22          game 135:3                      152:19                      25:19 65:25 66:4,14            42:21 43:7,8 45:14
fixed 68:25 69:15             gap 78:19                    handle 111:19                  120:25                         60:11 84:12 86:12 95:10
fixed-price 69:8 70:12        garaged 6:8,10               handled 46:22 112:18         housing 49:24                    96:17,20,21,21,23 98:19
flat 18:10                    garner 122:6 139:7           handles 32:15                HR 32:17 82:20                   117:10 118:23,25
float 22:11                   garnering 122:24,25          Hang 133:23 134:15           Hubbard 78:3                     119:10,20,21 122:6,25
floated 135:21                gas 143:3                       135:10                    human 21:23                      123:4,5,14 125:2,3,15
flow 7:1 21:1 131:22 132:5    Gaskins 1:16 2:5,18 152:6    hanging 62:16 63:7,9,12      Hundred 4:22                     128:4 130:2 139:15,17
    132:5 147:16 154:6        gathering 45:14                 80:24 84:2,3 85:21,23     hung 87:22 99:13                 142:13 143:7 144:13
fluctuates 65:20 66:3         general 69:3 112:21 115:6       86:14 88:25 90:4 91:5     hunkey-dory 83:8                 145:9 146:14,14,24
flyers 150:4                     116:25 139:3,4               124:4 143:3               hypothetical 107:19 108:5    initial 139:9
focus 95:12                   generally 46:7 68:24 73:2    hangs 155:21                                              initially 143:19
focused 97:7                     83:12                     happen 111:9 118:24                        I              initiate 115:12
focuses 94:13                 generated 5:21 7:19             125:18 130:24             IA 155:6                     initiated 77:25
follow 41:11 42:14 43:17      Geoffrey 81:4                happened 128:9               idea 55:18 56:19 60:6        inmate 41:11 42:1 67:2,19
    43:23 44:11 94:14         germane 10:4                 happens 120:14                   117:1 144:3,6 146:3          94:8 96:16 100:1 104:15
follow-up 146:16              getting 11:10 90:8 117:10    happy 41:16 97:25            identification 2:20 5:12         104:23 113:6 118:5
followed 42:10 43:14             126:9 127:21 149:14       hard 120:24 121:6 127:4          12:16 23:9 25:25 39:25       141:3 155:17,19
    114:11                    give 5:19 36:22 57:24 58:2   Hardin 101:24                    41:17 53:10 54:2 56:10   inmate's 100:3
following 51:2,4 52:11           61:6 62:18 70:3,12,14     harm 112:14                      59:13 67:8 85:9 86:9     inmates 27:15 28:20,23
    76:21 115:24                 71:15 75:18 76:13 98:18   hat 110:1                        87:19 88:22 89:12            75:10 89:24 99:13 107:5
follows 3:4 4:4 153:10           119:16,17 143:17,17       head 23:23 66:17 71:18           110:17 124:19                107:9 111:25 114:22
for-profit 89:2                  148:6,10                     72:3 108:19 109:13        identify 5:15 42:6 45:4          138:11 154:22
foregoing 152:5               given 75:11,12 79:9 105:3    health 11:17 21:22 24:20         112:17                   inmates' 135:12
forget 149:8                     105:4 106:10 108:20          32:19 33:6 34:4,5 35:11   identifying 125:16           input 43:5 48:25 82:22
forgot 127:2                     119:24 124:3 126:6           36:6,11 37:15,18,23,25    Illinois 55:24 101:14            94:22 95:10
form 42:15 48:4 55:5             128:10 139:3 152:5           38:3,11,17,18 41:12,25        102:12                   inquiry 134:9
    74:14 98:8 107:18 108:5   gives 29:16                     44:2,4,7 49:25 84:14      illness 122:9,11 126:24      insomnia 127:12
    117:6,7,8,12,17,22        giving 29:24                    87:4 89:25 94:7,10 97:3   imagine 73:17                instances 69:14
    123:20 124:21,23,25       go 7:12 9:3 16:21 32:20         99:18,20 105:21,23,24     immediately 119:13           institution 74:21
    125:1,4 127:22 128:10        39:8 42:17 44:7,8 54:4       107:6,10 111:15,17,19     impartiality 152:14          institutions 75:25
    129:14 130:9 131:4,5,7       56:14 57:25 59:19,19         111:20,24 112:13,15       implement 115:13             instructing 134:7
    133:3,13 138:23 139:4,5      60:2 64:18 68:10 73:18       113:2,3,14,21 114:8,14    implementation 56:9          insurance 14:8
    139:11 140:13,14,25          74:20 76:24 77:9 78:22       114:17 115:5,9,15         importance 116:4             insurer 97:24
    141:2,10,18,23 142:3,9       79:5,11,17 109:6 111:22      116:19 121:19 123:6,16    important 41:21 43:22        intent 45:22
    142:24 143:9,23 144:4        118:4 121:10 126:23          124:17 126:8 128:16           117:1 119:15 149:19,22   interest 120:22 152:13
    144:20,25 145:6 146:2        128:2 133:16 135:16          131:14,15,18 135:13           149:24                   interested 152:12
    146:19,23 147:10,12,21       147:5,23                     138:11 139:6 141:3        imposition 82:10             interface 32:15,16
    148:3,14 154:6,8,12       goes 21:3 100:16 111:6          144:9,12 155:3 156:1      improve 46:12 118:25         Internet 85:12
    156:3                        113:3 119:18,19 130:8     healthy 113:6                    120:4                    Internet-based 109:17
formal 100:14                    135:18 143:23             heightened 99:18,24          improved 45:6 46:9 66:20     Interrogatories 58:15
formation 30:21 100:21        going 7:12 9:6 33:14 43:6    held 10:9                    improving 96:14                  155:1,11
formed 23:21                     45:16 58:20 69:22 84:22   hello 77:10                  in-custody 40:23             interrogatory 40:8 50:13
formerly 150:11                  85:23 97:19 99:21         help 122:6                   in-house 35:20                   51:11 57:3 67:11,12,13
forms 125:19 141:16              119:16,17 122:19          helpful 42:22 125:16         inaccuracy 53:2 60:17            85:19 88:1 155:13
    154:5,10                     127:12 128:17 129:12         139:11                    inaccurate 53:3 54:18        intervals 145:4
formulated 82:1                  134:16 135:16 147:3       Hennepin 152:4,24            incarcerated 104:6           intervention 46:10
forth 41:24                   good 33:22 98:11             hide 136:14                  incarceration 99:23          intervention/follow-up
forward 47:12 135:16,19       goodness 105:5 147:3         hierarchy 73:21,22           incident 9:1 94:5                146:5,10
found 44:4 94:17 96:12        gotta 61:8                   high 139:24 144:25           include 99:19 106:18,19      intoxicated/hallucinating
    127:19,19 129:18          gotten 140:6                 higher 119:12 132:10         included 11:22 48:16             126:1
four 52:12 62:13 78:9,23      grade 116:17                    146:17                        86:17                    Inventory 154:12
    79:1,8 92:20 124:3        grates 49:16,20              highest 140:1,2,3            includes 20:19,22 94:5       investigation 42:20,22
    139:2 143:24              great 54:6 120:20            highly 104:13 111:23         income 7:15,15 8:6,9,11          44:19 84:6 95:9 96:13
Frank 80:6                    greater 123:22               hire 74:5 82:3,22 103:22         8:13 17:6 22:22,23,24        100:12
free 60:22                    greatly 65:20                hired 74:12 75:2 82:9,15         69:23 77:20              invoice 22:24 23:2
frequency 107:21 108:10       ground 22:19                    150:11                    incomplete 107:18 108:5      involve 7:19
frequently 70:16 93:17        grounds 15:9,11              hires 74:9                   incorrect 57:8,9 61:22,23    involved 30:21,23,23 31:9
friend 26:16,19,25 27:1       group 47:4 103:1 130:6       hiring 74:25 109:21              84:18 148:8                  31:10,10,17,18 47:2,6
frivolous 137:20,24 138:1     grown 26:16                  history 126:23               incorrectly 61:10                47:14,17 48:24 49:15,23
    138:3                     guess 4:12 5:1 6:20 13:13    Hogan 2:16                   increased 16:24 18:15            52:17 63:9 77:11 92:24
front 58:23 105:16               51:6 57:4 69:1 70:8       hold 36:22 37:20 66:24,25        65:25 77:18,19               94:7 137:13
FTE 38:7                         76:14 78:7 93:4,11 95:7      68:2                      increasingly 111:16          involvement 10:3,22 11:6
full 19:17 56:9 75:4 91:11       97:15 104:4 106:14,17     Holscher 88:25 89:7 96:11    independent 46:11                14:23 31:20 43:3 82:21
    91:13                        112:6,10                  home 6:10,12 23:18 74:19     independently 106:4              109:8,9,22 111:5 146:18
full- 24:3                    guesstimating 105:15            74:20                     INDEX 154:1,4                involving 88:11 89:24
full-time 24:5 32:23 33:5     guestimate 66:4              Honestly 127:7               indicated 115:9                  94:8 100:8
    35:12 72:20 91:17,20      guide 141:11                 hope 139:13                  indicates 117:5 123:23       Iowa 11:4 53:19 54:8,11
fully 129:10                  guilty 120:9                 hopeless 120:4               Indication 125:12                54:16 55:1,2,22 61:23
functions 83:13               gun 143:4,5                  hopelessness 118:20          indirectly 35:16 43:6            64:12 100:24,25 102:8,8
fund 17:5                                                     119:8 122:19              individual 25:18 99:22           155:8
funds 16:21 17:3,22                                        hospital 97:20                   116:8 139:25 150:6       irritated 120:20
further 42:7 132:11,18                    H                host 29:2                                                 Island 55:25 56:1,2 57:11
                              H 153:2                                                   individually 8:22
    148:4 152:9                                            hotel 22:13                  individuals 111:15 113:18        61:25 64:7
future 101:16 120:3           half 13:15 27:14             hour 18:14                                                ISSDA 11:4
                                                                                        industry 73:7,11



                                                 Doby Professional Reporting, Inc.
                                                          952-943-1587
                                                               Todd Leonard
                                                                10/28/2019
                                                                                                                             Page 161
issue 50:4 92:8 122:11,21       79:3,15 81:19 82:4,7,8       listed 9:11 87:25 125:20      map 56:12 57:2 60:21        memory 71:21 137:15,20
   139:10 143:9                 82:15 88:8,14,15 90:18           138:22                      61:19 64:19 65:7 155:9      137:23
issues 42:6,24 45:15            97:23 101:9 103:11           listing 86:12                 Marc 2:4 3:14               MEnD 1:12 2:11 3:2,6,18
   47:10,23 70:17 83:18         104:4,9 106:17 107:12        lists 6:2                     mark 33:16 39:17 59:10        4:7,7 5:16 7:2 8:1,14,18
   87:16 98:7 111:15            112:9 113:18,24 114:25       literally 14:14 118:4         marked 2:20 5:11 12:16        9:3,6,7,11,17,20 12:25
item 17:6                       116:23 117:2 118:1               122:23                      23:9 25:25 33:13,16         13:7 17:1,11,13,25 18:3
items 138:22                    119:3,25 121:9,16            little 11:5 138:24 140:7        39:25 41:17 53:10 54:2      19:16,19 20:1,15,16,25
IVERSON 2:9                     122:10,17 123:25                 147:15,18                   56:10 59:13 67:7 85:9       23:4,20,21 24:23 26:5
                                124:16 126:12 130:4          lives 101:1                     85:11 86:9 87:19 88:22      26:14 27:6,19 29:16
              J                 131:11,24 132:17 133:8       LLC 4:11 9:19,21 12:6,12        89:12 110:17 124:19         31:4 32:21 33:1 34:12
J 2:12                          136:19,24 140:2,5,9,9            12:19 21:9 23:12 154:17   marked/reviewed 154:14        35:12 36:16 38:23 39:10
J-A-10 41:21 43:13              143:7,16,20 145:5,11,25          154:19                      154:16,18,20,23 155:2,4     40:9 43:13 44:13 46:15
Jackson 53:7 61:25 64:9         145:25                       LLCP 4:8                        155:6,8,10,12,14,16,18      53:20 62:12,16 63:9
jail 10:8 27:14 28:1 30:22    knowledgable 134:25            LLP 1:16 2:5,13,19 152:6        155:19,21,23 156:2,3        64:3 72:25 74:7 81:12
    34:16 39:5 42:19 44:17    knowledge 72:18 117:24         LMFT 36:13 106:1              market 10:5                   84:6,13 85:14 87:10
    44:18 49:17 50:3 69:19      118:25 131:13 139:5          local 111:23                  Marriage 106:3                88:7,14 89:3,25 92:11
    74:10,21 77:8,8 88:6      knows 147:5                    location 9:17 15:11           marry 67:10,11 79:16          92:23 93:2 94:18 97:1
    91:13,14,15,23 94:21      Kretsch 114:4,6 117:14,15      logo 110:22                   Marshall 101:9                97:12,24 98:10,21 99:8
    96:17,24 97:21 101:22       121:25                       long 35:4                     Marshalltown 101:1            99:25 101:21 104:16
    104:25 105:1 111:16,24    Kruchten 12:9 15:13,19         look 43:12 48:13 49:1         massive 105:8                 108:24 109:4 110:22
    112:12,18 154:22            15:24 22:16                      51:16,17,18 58:24 59:2    match 60:12,20                111:22 113:4,14,19
    155:17,19,22                                                 59:5 60:25 61:6 67:14     material 143:25               115:2 117:5,8 131:3
jail's 89:2 91:19                           L                    67:16 93:12 115:4,5,16    math 19:13 106:13             137:5 138:10,21 154:12
jailed 155:20                 L.P.N.s 74:3                       117:3 120:5 123:9         matter 153:5                  154:13,15 155:1,5,7,11
jails 27:7 34:6,12 41:12      Lacina 82:20                       126:21 137:16 147:9,11    matters 109:10 130:20         155:13,15 156:1
    66:19 92:7 101:23 105:2   lack 13:13                         147:19                    maximum 19:24 66:22,23      MEnD's 17:12 32:15 53:12
    155:3                     Lacs 88:18 89:14 155:22        looked 51:10 61:9 115:20        66:24                       68:24 72:25 98:15,21
Jakel 87:21 88:9,11 98:14     laid 38:17                     looking 22:4 39:14 83:17      mbetinsky@gaskinsbe...        111:2 146:23 147:11
James 1:4 46:16 48:19         land 9:20                          123:7 141:15                2:4                         155:15
    80:12 82:20 153:6         large 9:2 10:2 11:13 70:6      looks 86:13                   mean 14:14 16:18 19:17      mental 21:22 24:20 32:19
Jane 1:22 152:4,22                70:9,9,14 142:25           loss 5:24 14:7 69:22            21:21 27:19,25 29:4         33:6 34:4 35:11 36:5,11
janitorial 15:2               LARSON 2:13                        154:16                      39:20 68:19 70:5,10         37:15,18,23,25 38:3,11
January 5:25 56:6,9 77:25     late 56:2                      lost 120:21                     74:21 76:4 81:19 83:11      38:17,18 49:25 87:4
    86:23 154:16              latest 53:20                   lot 109:22 120:6                83:14 85:25 91:25 93:19     94:7,10 99:18,20 105:21
Jarod 87:21 88:9,11           law 2:3,4,8,12 5:4 37:14       Louis 84:14 85:15 98:25         97:14 99:19 100:7           105:23,24 107:6,10
Jayme 2:16                    lawsuit 16:8 88:11,13,14           154:23 155:17               104:17 106:13,19            111:15,17,19,23 112:13
Jeanne 113:24                     137:24 138:6 140:8         low 23:24 32:3 117:20           107:12,20 108:6 109:19      112:15 113:2,3,14,21
Jeez 99:4                     lawsuits 16:8 134:24,25            118:1,7,17 119:5            113:8 119:15 124:9          114:8,14,17 115:5,9,14
Jennie 114:1,2 117:16             137:13,20 138:9            lunch 85:2 92:18                130:15 132:20,23 134:3      116:19 121:18 123:6,12
    123:15                    lawyers 32:16                  Lynas 1:4,4 2:2 46:16           136:12 140:24 145:20        124:17 126:8 128:15
Jerod 98:14                   LBCC 36:12                         48:19 49:6 62:21 80:12      150:5                       131:14,15,18 135:13
job 97:8                      leadership 11:18,22                96:5 99:20 113:20 114:7   meaningful 141:15             138:11 139:6 156:1
join 21:14                        109:10 115:12                  114:12 119:25 125:18      means 28:2 29:1 40:21       mention 85:18 98:3,7
JRT/KMM 1:3                   leading 45:3                       153:5,6                     85:23 116:24 117:1        mentioned 44:15 61:22
July 13:6,8,19 82:6           leaves 136:25                  Lynas's 115:16,23               133:5 143:21 144:20         64:11 81:24 83:22 86:5
jump 145:3                    led 44:17 98:17                                              meant 25:12,14 104:20         102:22 150:9
jumping 143:4                 legal 16:4,7 31:10 32:16                   M                   116:12                    mentioning 68:1
June 13:8,19 86:13            Leonard 1:13 3:3,7 4:2,7       M.D 132:13,18 133:5,5         medical 8:9 11:24 21:14     Merit 1:22 152:4,23
juvenile 50:19,20 64:20           7:2 9:4,14 16:22 17:4,13     148:4,6                       22:9 24:6,10,24 27:19     merits 39:3
    65:4,18                       19:19,22 20:11 21:7        M.D.s 72:15                     28:8,11,12,20,22 29:4     message 112:11 113:8
                                  23:12 24:25 138:14         macro-medical 116:16            29:12,23,24,25 30:3       method 143:2
                                  151:4 152:5 153:3,24       maddening 127:12                32:21 34:13 38:1 46:9     MHP 144:16
              K                                                                              47:4 48:14 49:1 72:12     Michael 104:5 105:13
K-E-I 81:3                        154:19                     magic 142:16
                              let's 9:5 53:12 59:19 60:2     Mahtomedi 23:18                 72:13 74:12 77:9 83:18      142:5
keep 39:1 41:4 62:10                                                                         86:19,22,24 87:2 88:6,7   middle 40:7,19
    113:6 123:7                   93:15                      mail 39:19
                              letter 43:18                   maintain 5:8 39:11 40:10        88:17 89:2,15 94:7,10     Midwest 111:14
keeping 93:16                                                                                98:23 102:19,23 103:4     mild 117:20 118:1,9 147:1
Keilwitz 81:1,3 82:3,15       letters 133:6 147:5            maintenance 15:9,11
                              level 10:21 35:1 116:16          22:20                         104:17 105:9 108:3        Mildly 16:25,25
key 46:8                                                                                     109:11,23 113:13          Mille 88:18 89:14 155:22
killing 120:14,15                 129:13 143:11 145:1        major 10:20,20,23,24
                              liability 15:23 113:6            118:19,20 119:7,8             114:22,23 116:3,19        million 70:2 77:15 78:1
kind 7:12 10:7 20:14 73:20                                                                   122:11 128:6,7,11         mind 93:16 109:20 127:12
    98:18 119:16,17 121:21        131:17 133:12                122:18,18
                              license 82:11,13               majority 8:12 16:14 70:4,5      132:12,15,16,20,22,24     mindful 110:2
    121:21 130:20 145:12                                                                     133:7 136:3,7,10 138:11   mine 26:19 27:1 39:4
kinds 44:20                   licensed 28:12 29:23             70:6,9 71:2 109:18
                                  102:10,12,17 106:3,4         150:5                         138:13 143:16 144:17      minimal 17:23
KING 2:13                                                                                    146:12 148:4,10 154:22    Minneapolis 1:17 2:6
kit 22:25                     licensing 37:24                making 31:18 49:24
                              licensure 5:8 36:10            male 83:25 84:1               medications 22:25             152:7
knew 49:21 147:3                                                                           medicine 72:8               Minnesota 1:1 2:17 5:4
knockoff 147:19               life 120:5                     mall-type 13:13
                              lifetime 32:8                  Man 155:20                    meet 32:12                    10:9,25 11:16 12:4
know 5:5 18:7 24:13 26:24                                                                  meeting 31:23 77:5 80:9       13:14 27:7 50:6 51:19
    26:24 28:3 32:6,22        limited 15:22                  manage 4:19,20 29:12,14
                              Linda 1:7 106:6 153:6          management 5:2 16:16,20       meetings 32:4 79:9 80:5       52:13,14,20,22 54:7,25
    33:18,18 36:9,14,18,21                                                                   150:7                       59:21 64:16 67:12 76:2
    37:3,8 47:16 53:9 58:8    line 14:13 73:18 74:7            20:11 29:3
                                  128:2,2 132:16,24          manager 21:19,23 31:15        member 6:18,21 12:11,22       76:3 89:4 101:12 102:10
    59:8 62:4,18 65:6 66:21                                                                member-managed 4:11           102:17,19 103:2 152:5,7
    67:21 68:16 69:3 70:3         133:10 135:16 153:11         32:18
                              lines 132:17                   managing 28:16                  4:24                        152:24 154:22 155:15
    70:22 72:17 73:11,19                                                                   members 4:17 6:17 23:4      minority 16:17 72:1
    77:20,25 78:24,24 79:2    list 57:6 61:9 62:4 92:25      mandate 30:6
                                  109:19 136:16 137:1        manner 113:5 131:17             48:15 126:7               minute 43:12 106:17




                                                Doby Professional Reporting, Inc.
                                                         952-943-1587
                                                            Todd Leonard
                                                             10/28/2019
                                                                                                                          Page 162
mirror 39:9                   non-suicidal 40:25 41:7     occur 36:1                   originally 145:5             payment 6:25 16:8 17:15
miscellaneous 22:22,23        non-suicide 90:9,10         occurred 36:2 41:6 88:5      originate 138:5              payments 8:19 9:20 13:20
  22:24                       nonmedical 8:6,11           October 1:14 3:8 152:6,20    originator 130:1                20:20,22 21:1 22:6
missed 97:14                  Nope 24:20 45:13 65:1          153:7                     osteopathy 72:10             pays 9:20 12:25
misstates 48:5                  102:8                     offer 94:22                  outside 47:4 96:23 109:11    Pennington 102:7
mistake 61:10                 Nos 2:20                    offhand 32:6 57:10 62:21        146:18                    people 6:6 14:19 31:24
MN 1:17 2:6,10,15 155:5       notarized 40:5                 137:6                     overall 81:20 112:6,11,23       37:12 48:25 49:25 74:5
model 26:5,9 53:24 67:1       Notary 152:4,23             office 6:7,9,13,15 14:17        113:8                        99:24 107:16 120:22
modified 94:12                notation 128:22 129:2          14:19,22,25 21:18,23      oversee 29:12                   136:4
Monday 128:15 129:11          note 2:17,20 49:6,6 127:1      23:15 31:15 32:18 39:20   overseeing 28:16             percent 4:22 25:9,10,11
money 9:2 21:13 23:1            127:22 128:20,22 129:5       39:21 47:3 56:22 74:19    oversight 28:24 29:3 75:7       25:12 26:9,10 63:14
  74:7                          129:6                        133:25 136:6              owned 13:9                      70:7,7 71:23,23 76:16
monies 7:1                    notes 146:14 152:8          officed 14:25 15:23 16:1,2   owner 4:22,25 20:24 25:3        76:17 84:4
monoxide 143:3                notice 125:19 133:25        officer 24:24 27:19 96:16    owns 9:19 12:6,7             percentage 69:24 70:15
month 13:3 19:2 22:17           134:5 135:5 138:17           96:24                                                  perfect 70:3
monthly 9:20 18:11,24         noticed 140:25 152:15       offices 12:3                              P               perform 104:11 131:15
  19:1,5 66:12,13             noticing 2:19               oftentimes 32:9 130:20       P 3:1                        performance 48:15 49:3
months 13:23 14:1 35:2        Notwithstanding 40:8        Oh 37:17 52:23 81:4 84:15    P.A 114:13                      83:13
  36:2                        Novak 2:12 3:18,18 20:7        90:16 97:16 105:5         P.A.s 73:23 74:1             performed 81:16
mood 125:20                     25:17,21 33:12,18,21         116:25 138:7 146:9        p.m 92:17,19,21 148:20,21    period 29:5 106:10 107:2
morning 77:2                    39:13,19 42:15 48:4          147:3                        148:23 151:3,5               107:11
mortality 44:25 45:8,25         50:10 54:20 55:5 56:20    okay 4:10 6:16 7:11 8:12     package 21:20                permitted 37:14
  46:8 47:1 81:11 94:4          56:22 60:6,10,14,20          9:9,24 10:14 12:22        page 15:10 27:9 34:3         person 26:17 28:5 30:11
  95:15                         67:22 74:14 78:12,16,19      16:16,18 20:5,14,18          41:20 59:16 62:9 89:4,5      63:21 74:19 75:5,20
move 21:12                      103:8,16 107:18,25           21:15 23:3 25:21 26:21       124:2 126:25 127:14          86:5 89:19 119:25 120:1
moved 9:17                      108:5,21 109:5 121:11        27:3,8 29:10 31:2 34:7       153:11                       121:8,18 122:1,15
moving 21:13 47:11              126:14,17 127:17             34:17 36:1 37:4,11        pages 153:8                  person's 63:19
multiple 11:1 46:18 73:1,4      130:10,18 133:13,16,23       45:21 48:10 49:14 50:25   paid 7:16 8:4,5 10:1 14:1    personal 21:3 108:22
multitude 105:9 133:17          134:2,8,15,18,21 135:2       51:23 52:19,23 53:15         15:2,6,10,16 16:20 17:3   personally 11:11 17:14
myriad 22:7                     135:10,14,20,24 136:3        54:22 55:10 56:4 57:16       18:8 20:11 22:14,15          34:9,10 35:4 42:23
                                136:14,21,24 137:9           57:18,19 58:16,17 59:18      72:15 137:25              persons 152:13
            N                   138:9,16 140:9 147:21        59:19 61:21,24 62:2,7     Pansky 106:6                 perspective 108:17
N 3:1                           151:1                        63:5,13,16 64:13 65:5     paper 5:21 25:8 122:23       pertinent 94:7
name 3:10 9:22 13:11          Novak's 110:2                  65:12 66:6,18 68:22          129:6                     Pfeifer 114:2 117:16 124:8
   17:19 36:23 38:10,14       November 24:12 27:5            71:3 77:13 78:3,19        paragraph 54:5 95:4             124:11 126:13 127:1,23
   63:19,21 83:24 86:2          53:16 55:3 61:14 62:13       79:20,24 83:8,21 84:17    paranoid 126:2               pharmacies 114:21
   89:21 94:2,3 106:5           62:14 107:11,11 155:15       84:24 88:16 90:24 98:3    Park 13:14 89:3              phone 21:16,17
   149:8                      number 7:9,22 11:10,13         98:13 104:8,14,20         part 45:8 47:25 52:13,16     phones 21:19,20
names 62:20                     23:24 29:11 32:3,6           105:17 106:15 109:7          68:7,23 110:12 115:6      physical 94:10 111:20
naming 138:9                    33:25 39:23 50:6,8,10        110:9,12 111:12 114:20       129:17,25 130:7,22           121:6
narrative 127:25                50:16 52:21,22 62:19         116:20 123:13 124:15         141:8 142:5 149:18,20     physically 77:4
nation 111:13                   66:16 71:15 72:23 85:7       125:22 126:19,22          part-time 18:4 24:3,10       physician 17:24 18:3,5
national 11:19,23 41:24         91:18 108:7 111:16           131:10,21 132:2 134:10       32:23 33:5 35:12             28:10,18 29:18 32:23,23
nature 79:14 139:4 140:6        119:12 130:3,17 136:1        136:23 138:7 146:9        participant 155:9               47:2,4,14,18 65:22
NCCH 35:10                      137:6,14,19,22 139:19        148:9,11 149:12 150:12    participate 109:13              74:25 75:8 103:1,3,5
NCCHC 11:10,19,23 34:5          140:10 142:16,19,20       old 26:19,22                 participation 11:3              104:16,18 105:8
   34:8,14 35:4,8 38:21         144:17 148:22             older 26:22 27:3             particular 11:14,14 25:2     physician's 29:17,21
   39:7 41:10 44:1,3,8 94:5   numbers 67:23 105:16        Olmsted 50:20 76:2,24           33:3,8 36:19 41:6 43:1       73:19 92:10,12
   95:3,14 110:5,8,12,15        107:13 144:20                77:2 98:21,24 155:19         58:1 76:19 80:3 82:16     physicians 14:24 73:24
   149:4,14 150:9 155:3       nurse 73:19,23,25 80:25     on-call 92:2,6 102:2,5,23       91:23 95:8 116:14         pick 135:22
near 101:16                     80:25 91:10,13,17,20,22   on-site 75:22 78:7,9 91:25      139:10 140:17 146:16      piece 14:15,17 119:18,21
necessarily 27:25 83:17         92:9,13                      92:2 102:1 105:23         parties 152:10,12,16            121:15 122:5 131:19,19
necessary 69:11,21 79:13      nurses 7:25 11:13 12:1      once 43:21,24 78:9 101:25    partner 18:22 53:20 69:11       139:18,20 141:21
   79:14 84:12                  22:11 37:5 92:3,5,6          102:1                     partnership 18:20 114:21     pieces 133:17
need 20:20 22:10,10 33:21       124:16 131:9,11           ones 10:23 33:12 36:12       party 2:19 152:15            pigeonhole 47:16
   45:17 47:24 70:17 74:16    nursing 8:2 11:24 14:22        53:9 71:21 90:14,19       passes 94:17                 pigeonholed 48:22
   80:3 93:13 104:22 113:5      21:18,22 24:20,21 31:16      92:24,25 93:1 116:7       patient 45:4 46:12 47:11     Pine 62:1 76:2,7,9,24 77:1
   116:9 117:2 122:11           32:18 43:7,11 82:11,19       134:19,21                    77:12 79:12 80:3,14       place 45:17,17 46:25 82:1
   138:24 146:15                87:1 89:21                ongoing 40:22 41:9 46:22        96:25 113:1,5 118:2,24       152:8
needed 35:19 43:8 46:21                                   Online 109:17                   122:7,14,24 124:6 126:8   placed 143:19
   46:24 47:23 49:4 112:1                 O               operate 100:23                  126:10 128:5,17,18,19     plaintiff 1:5 2:2 3:13,15
   116:14                     O 3:1                       operational 94:11               129:12 139:8,25              5:9 12:14 23:7 33:10
needs 22:12 37:15 80:2        oath 3:22,23 34:22 52:3     opinion 80:3                 patient's 47:3,14               41:1 53:25 58:9 59:11
   91:21 125:5                  56:18 57:4 58:3,5 59:7    opportunities 11:20          patients 27:24 28:4,5 29:7      63:24 67:5 84:20 86:7
never 57:2 80:11,12 93:20       59:15 61:7 114:18         opportunity 152:18              37:15 75:9,10 76:8,11        87:17 88:20 89:10 91:7
   97:13 108:13 128:10,11     Object 42:15 48:4 55:5      opposed 71:23                   76:18 79:18 101:19           106:7
   128:18                       74:14 107:18 133:13       opposite 26:11 71:12            102:15 104:15 105:8       Plaintiff's 155:1,11
new 9:17 60:8 76:6 154:21       147:21                    order 29:18,21,24               106:12 107:17,21 108:3    plan 108:7 128:19 146:6
News 25:5                     objections 40:9             ordered 152:16                  108:9,11 112:14 115:15       146:10,16
News-Talk 86:12               observation 126:9           orders 29:17,25 30:3            122:25 131:15 139:15      plant 94:10
next-of-kin 1:4 153:6         observations 119:20            128:7 132:19 148:4,6,10   patients' 144:9              play 115:6
nine 35:5,6 106:18,18,20        144:13                    organization 11:4 108:19     patrol 149:10                please 3:10,21 5:15 18:2
   106:21 136:1               obviously 31:9 124:23       oriented 125:20              Paul 2:15                    PLLC 1:12 3:3 4:9,14 8:18
nine-day 106:10 107:2           150:6                     origin 117:10                pay 9:11,18 13:2 14:4           9:7 154:13,15
Nobles 63:16 83:22            occasionally 11:25 32:19    original 2:18 13:5 50:17        73:21 97:24,25 116:17     plus 58:3
non 8:9                         139:24                       59:6 145:22 152:15        paying 13:7                  point 34:21 70:11 110:2




                                              Doby Professional Reporting, Inc.
                                                       952-943-1587
                                                           Todd Leonard
                                                            10/28/2019
                                                                                                                         Page 163
   129:14                      11:11 34:4 36:11 38:11    pursue 29:5                     63:20,23 80:8,10,21       remember 7:7 25:6 36:15
points 118:17,18,19,19         38:17 105:21 107:22       pursuing 34:15                  81:8,10 82:4,9,14,18,21      38:10 62:20,21 71:16,21
   119:5,6,7,7 143:3,4,5,5     108:17 114:14,17          push 120:24                     83:5,9,24 84:15 85:20        72:2 80:8,10,17,17,19
policies 42:6 45:5 46:3        116:19 121:19 123:6       pushback 70:21,22,25            87:2 88:2 89:6,7,21          82:12 83:5 89:9 90:14
   100:6,9 141:8,16            124:17 128:16             put 11:16 45:17,17 46:25        90:13 91:5 93:21,22,23       90:16,25 91:2 92:12
policy 42:10,14 43:14 94:9   professionals 33:7 35:11      49:5 74:13 75:2 123:5         96:10 98:16 99:2,6,17        96:1 99:4 115:18 117:9
   99:25 100:5 134:1           36:6 37:19,23,25 38:3       129:6 136:16 141:1            99:21 104:6,10 110:25        125:2,17 127:6 128:13
   149:16                      111:25 113:13,21 114:8    putting 122:23 126:9            111:11 112:3 115:23          129:16,22 140:4,22
political 87:15 97:17          131:14 139:6              pyramid 28:11                   116:1 117:10 124:14          142:21 147:4
politics 97:19               profit 5:24 14:7 69:22,22                                   125:14,15 130:1,3 138:7   remembered 56:17
pool 92:4                      154:15                                 Q                  140:5,10,19 142:5,7,14    remotely 74:20
population 67:3,19 68:9      program 5:22                qualifications 38:15            142:18 143:1 145:13,21    removed 49:19
   91:19                     promoter 10:24              qualified 34:4 35:11 37:25      146:20 148:5,14,15        renewable 73:1
portion 17:23 18:10,11,13    promotion 9:25                37:25 38:3 111:25          receive 116:21               renewals 73:4 149:2
   19:1                      promptly 121:18 124:18        113:21 114:8,14,17         received 94:6 128:5 140:3    rent 9:18,20 12:25 13:2,6
positions 109:25 150:15        128:6                     qualify 38:3 104:4           receives 113:1 141:3            13:7 14:2,4,15
possesses 46:15              proper 4:15                 qualitative 118:16           recess 33:24 85:6 92:18      rental 13:16,17 14:12,14
possibilities 8:10           properly 5:8 112:17         quantify 66:9                   148:21                    repeat 107:8
possible 8:7 46:10 139:14      122:20                    quantitative 118:16          recipient 17:22              report 5:21 39:5 68:15
   145:10                    Properties 9:19,23 12:6     quarter 78:9                 recognize 89:8                  82:2 83:6 93:24 94:2
Potential 125:7                12:19 13:5,7,12,21 15:7   question 18:2 20:7,8         recognized 107:16            reporter 1:22,22 3:21 25:8
potentially 7:24               15:14,16 154:17             37:10 49:18 50:15 51:12    recollection 63:8,15 72:23      152:4,23
power 119:17 131:1           property 12:8 15:20,24        51:22 52:5 54:12 56:20        80:13 84:1,3,5 85:17      REPORTER'S 152:2
practice 39:7 44:7,8 72:20     22:15                       57:13 61:10,15 68:8        recommend 69:18              reporters 25:4
   73:14                     proprietor 4:12               76:21 78:20 79:15 93:4     recommendations 94:9         reporting 1:23 68:15
practices 42:5               protocol 99:25 100:5,14       99:12 103:17 107:24        recommended 149:6            reports 83:12 94:8 127:9
practitioner 73:20           protocols 100:6,9 114:11      113:22 121:11 129:8        record 3:11 12:18 23:12         127:11
practitioners 73:24 74:1       141:8,16                    132:3,22 133:14 135:18        34:1 43:3 44:12 85:4,8    represent 67:15
   92:13                     provide 11:20 28:20 29:13   questionnaire 96:14,15          92:16,21 136:10 146:12    represented 39:10
prebooking 96:14               75:6 89:14 96:18 101:5      115:23 146:22 148:13          148:19,23 152:5 154:18    request 43:9 70:18 94:23
preceding 94:14 153:8          101:11 111:23 112:13        154:8                         154:20                       149:3 152:18
preference 32:14               113:4 133:12              questionnaires 115:20        records 39:1 49:1 62:10      requested 43:9
preliminary 134:12           provided 17:3 29:13 44:12   questions 33:13 46:8,18         136:4,7 144:15            require 32:9 42:7
prepared 5:18,19 67:16         45:3 46:2 48:1,3 87:8       49:3,8,12 102:6 117:11     redo 62:5                    required 29:14 47:11
   136:17,20                   95:2 138:13                 118:5,10,13 134:13         reduced 50:5,8 51:4 152:7    requires 112:16
prepares 71:5                provider 28:11 29:23,24       135:25 140:7,17 142:8      refer 24:17 35:18            requiring 149:4
presence 32:10 152:7           29:25 35:24 76:6 84:14      150:23,25                  reference 32:11              resources 21:23
present 2:16 10:4 51:1         85:15 86:20,22,24 87:3    QuickBooks 5:22              referencing 110:11           respect 114:22
   126:23 136:6 137:2,10       88:7,7,17 89:3 99:9       quickly 68:10                referral 128:15              respective 101:22
   137:12 138:12,14            104:17,24 113:4 116:19    quite 33:19 89:7 120:19      referred 82:23 121:18        response 46:9,23 60:7
presentation 31:12,18          128:6,7,11 132:12,15,16     142:15                        124:17                       61:4,17
presentations 79:10            132:21,22,24 133:7        quote 113:3                  referring 34:3               responses 121:21
presently 64:2                 144:17                    quoted 26:8,13               refresh 85:17                responsibilities 102:24
president 4:25 24:24         providers 11:24 22:9 28:8                                refusals 97:10               responsibility 29:7,8,10
   109:4                       28:12 35:19 38:1 102:23                                regard 7:10 93:19 125:18        29:11 94:21
press 53:12 54:19 58:4,21      103:4 105:10 109:23                    R                  140:12                    responsible 5:7 27:23
   60:17 155:5,7               148:10                    R 3:1 153:2,2                regarding 39:11 40:10           28:3,15,16,19,23,24
pretty 27:17 107:2           provides 154:22             R.N.s 73:25 74:3                46:23 49:13 50:4 100:1       30:8,10
prevent 112:13 113:6         providing 28:13 29:7        race 80:20                      100:2,14 109:25 119:14    rest 105:9
   131:17 133:12               98:23 100:17 115:14       Rapids 87:22                 regards 91:12 95:11          restocking 22:25
preventable 45:23            provision 138:10            rare 103:24 104:1 139:23     regional 65:3,18             restroom 33:22 84:23
prevention 100:10            psychiatric 35:24 36:7,9    rate 18:7,12,13 19:12        registered 1:22 4:14 5:7     result 87:12 95:21 117:2
previous 53:1 130:1            36:16 37:1,5 114:20          152:16                       23:15 152:4,23            results 47:4 116:10
previously 13:9 61:16          115:1                     rbennett@gaskinsbenn...      registration 4:16            return 21:3
   104:10 142:13             psychiatrist 35:13,14,17       2:3                       regular 100:16               REUVERS 2:9
price 68:25 69:15              114:24 141:22,24 142:2    read 50:9 83:3,5 95:4        regularly 14:21,21 15:1      revenue 7:18 77:14
pride 54:6                   psychiatrists 35:22            103:16 126:6 127:5           109:10                    review 38:22 39:3 42:23
primary 6:5                  psychological 48:11,17         133:22 137:9 151:1        reimbursed 22:13 23:2           43:4 44:14,16,23,25
print 150:3                    81:15                        153:3                     related 8:10 29:2,6 115:14      45:9,13,25 46:8,20,23
printer 14:16                psychologist 36:3,5 37:21   readers 127:3,4                 142:6                        47:1,5,19 48:14,22,23
prior 40:21 44:1 56:17         103:6,21,23 105:12,25     reading 27:9 133:3           relates 135:15                  57:21 71:11 81:11,13,20
   62:11 108:22                142:4                     real 107:1                   relations 109:9                 81:22 90:22 93:1,20
prisoner 112:15              psychologists 33:1,7        really 37:17 85:24 110:7     relative 152:10,10              94:1,4,5,12,24 95:7,12
probably 27:16 32:6 38:4       73:15                        143:21 144:19,20          release 53:13 54:19 58:21       95:15,15,16,19,21,22,23
   65:20 78:1 82:19          Public 152:4,23             realm 68:20                     60:17 155:5,7                95:25 97:5 100:15
problem 133:20               publications 111:2          reason 68:20 123:11          releases 58:4                   115:13,17 119:12
problems 121:6 135:13        published 146:25               153:11                    relevant 46:3 94:13             128:12 141:8 148:15
procedure 2:17 41:10,25      punish 120:23               reasonable 98:12 133:4       Relocation 21:11                149:16 152:18
procedures 42:5 45:5         punished 120:11                144:6                     rely 61:8                    reviewed 38:24 42:3 84:8
   46:3 94:6,11              punishment 82:13            reasoning 141:2              remain 74:6                     115:19 128:15 129:10
process 34:24 94:13          purported 135:21            recall 8:25 14:5,6 16:11     remark 33:14                    154:5,7,9,11,12
   112:18 115:7 133:18       purpose 45:4 70:10             17:18,21 23:23 24:16      remarks 5:9 12:14 23:7       reviewing 93:17 141:7
processed 96:24                134:15                       25:7,7,16 26:2 31:21,22      33:10 41:1 53:25 58:9     reviews 44:20 95:18
processes 81:25 93:13,17     purposes 9:5 17:2 70:15        32:1 36:10,13,20 38:14       59:11 63:24 67:5 84:20       149:16,17
   114:11 115:13               147:8                        38:15 49:8,12,21 50:2        86:7 87:17 88:20 89:10    revise 71:11 115:13
professional 1:23 7:19       pursuant 2:17 7:16             55:12,15,16 63:6,11,18       91:7 106:7                revised 132:7 147:1,6,7




                                             Doby Professional Reporting, Inc.
                                                      952-943-1587
                                                             Todd Leonard
                                                              10/28/2019
                                                                                                                           Page 164
   147:25                        140:3 146:3                  132:5 147:16 154:14       Sotto 5:9 12:14 23:7 33:10   stead 31:25
revolve 100:9                 scored 121:25 124:8,13       Sheets 154:6                    41:1 53:25 58:9 59:11     Stearns 87:5,22 88:3,6
right 13:23 16:5 19:6,15         124:16                    Sheila 86:14 98:20              63:24 67:5 84:20 86:7        97:12,13,22
   20:3,22 21:10,12 30:7      scores 116:14 142:22         Sherburne 2:7 3:17 26:16        87:17 88:20 89:10 91:7    stenographic 152:8
   34:15,17 36:7,23 39:2      scoring 116:12 121:22           34:15 38:6 42:18 43:4        106:7                     Stephanie 2:8 3:16 63:1,3
   42:1 44:23 53:13,21           131:7 140:13,14 143:6        44:16 49:17 71:20 78:10   sounds 87:24                    80:18,19 81:9 82:25
   54:9,17 55:7 57:7 58:18       144:7 145:7 147:1,15,18      79:11,17,25 95:8 103:24   source 117:11 142:14,14         104:12
   58:22 59:15 60:5 61:12     screen 122:20 123:17            105:14,21 106:11 107:7       142:16,17 145:21          stephanie@irc-law.com
   64:23 66:8 67:3 70:10         140:6 141:4 143:10           116:7 148:25 150:19       sources 11:9 118:24             2:9
   70:13 72:23 76:23 78:10    screened 122:2               sheriff 26:16,19 32:12          123:4 125:4 143:8         Steve 17:17,19
   78:17 85:25 86:1 91:16     screening 117:17 118:22         74:11 80:6                   144:14                    stick 54:20,21
   93:20 94:25 95:3 99:20        123:14 124:12 125:12      sheriff's 69:19 96:13        South 1:16 2:5,10 12:9       stipend 18:11,25 19:2,5
   102:13 103:19 109:12          125:19 126:16 127:22      sheriffs 30:15                  152:7                        66:12,13
   112:15 113:16 123:12          128:10 129:14 138:23      Sheriffs' 10:10,25 11:16     speak 67:24 73:11 98:1       Stopped 77:10
   123:17 124:8 125:21           144:6,25 145:16 154:5     short 38:18 148:17              114:19                    Story 53:19 54:16 55:8,21
   126:3,11 127:15 128:9      se 97:2                      show 39:13 41:14 133:24      speaking 25:7                   101:24 155:8
   128:11,23 130:25 131:2     SEAL 152:19                     134:19 136:10             specialty 72:7               straight 103:11
   132:2,19,24 135:2,15       second 27:9 41:20 52:16      showing 5:14 41:19 85:11     specific 4:13 7:6,9 22:2     Street 1:16 2:5,14 152:7
   137:3 138:18,19 143:25        54:5 67:12 89:4 95:18     shows 45:12 46:16               36:10 39:11 40:10 49:8    stretch 135:3
   148:7 149:25               Secretary 12:21 23:11        sic 126:1,5                     50:2 62:18 73:3 74:21     strictly 15:12
ring 86:2,4                   section 112:22               sickest 108:3                   91:18 92:6,7,9 96:1       Strike 54:12
risk 107:16 117:17 125:19     see 13:4 33:16 40:7 41:22    side 94:21 95:11,12 96:13       105:1,15 107:13 116:1     strip 13:13
   126:16 128:10 129:14          42:8 43:3 45:23,24        sign 30:25 31:2,5,7 40:4        148:14                    study 42:7
   131:7 138:22 140:14           46:13,14 61:7 75:9,10        55:24 151:1               specifically 14:5 31:21      stuff 109:3
   141:4,11 143:11 145:1         75:20 76:8 79:5 80:3,11   signature 133:21                46:19 61:2 72:17 95:20    subcontracted 18:17
   145:16,23 154:5               80:15 85:2 86:15 101:19   signed 39:18 56:7,8 57:15       117:13,22 125:4,14        subcontractor 17:15
road 149:9                       102:15 103:17 104:2,7        57:16,20 58:19 59:6,15       128:14 136:9 139:8           18:18,21 19:9
robbery 155:20                   104:15 105:3,8,9,12          59:17 60:1 65:14 155:13      142:19                    subject 40:9
Robert 2:3 3:12                  106:12 107:3 108:2        significance 116:5           specifics 74:16 82:14 89:9   subjective 139:15
Robertson 49:5 104:2,5           111:25 120:6 128:17       significant 11:2,3 14:17        115:18 117:9 125:3        submit 118:3 119:11
   105:13 106:11 107:15          129:12                       96:18 145:14                 129:16,22 140:19          submitted 57:4
   107:20 108:8 129:5         seeing 76:11,18 107:15,21    signify 144:21                  143:18 148:5              substance 49:3
Rochester 86:11                  108:9,10,13 128:19        signing 65:14 109:16         speculate 98:17              substantial 74:8 152:13
Rock 55:25 56:1,2 57:10       seek 48:25 146:18            signs 31:6                   spend 76:11                  substantive 39:4 42:24
   61:25 64:7                 seen 40:2 49:6 57:2 79:8     similar 11:4 72:18           spent 21:13                     45:15 46:21,24 47:10,24
Rockford 55:24                   80:14 104:9 105:14        simple 129:3                 spoke 47:9                      47:25 48:7 81:25 93:13
roof.' 127:11                 sees 78:8,13,17              simply 19:22 47:9            sponsor 10:15,16,18,20          97:10 148:16
rotating 92:5                 select 6:6 12:1              sir 37:8 41:15 57:23 58:7       11:2                      substantively 96:6
rounding 102:1                self-assessment 114:9           116:1 133:7               sponsors 10:19               sued 137:5
roundtable 110:15             self-disclosure 121:16       sit 34:21 36:14 93:25        spotlight 155:22             suffering 127:7
Rule 2:17                        122:22                    site 91:20 92:8              St 2:15 16:3 23:16 65:15     suicidal 41:7
Ruled 155:19                  sell 10:5                    sits 104:23                     84:14 85:15 97:20 98:25   suicidality 135:12 141:19
run 5:2                       selling 70:11                situation 99:22                 154:23 155:17                146:4
runs 10:3                     sense 123:8                  six 13:23 14:1 118:18        staff 11:21,25 31:10 32:21   suicide 38:25 40:24 48:19
                              sentence 40:12,16,16            119:6 137:9 139:2 143:3      47:6 48:15 67:1 91:20        50:1,1 62:11,11,13,15
             S                separate 48:22 51:7 65:2     size 91:15,19,21                92:14 94:7 96:18 114:10      62:16,24 63:8,12 80:22
S 1:7 3:1 153:2,6                65:3 132:24               Skurr 17:17,20 18:1 28:6        116:2,3,4,6 117:21           83:23 84:2 85:18,20
S-K-U-R-R 17:20               serve 54:6,24 62:2 101:3        28:18 29:19 65:23 72:6       118:3 121:18 122:3           86:13 89:20,23 91:4
sad 115:25 120:1              served 27:6 55:21,22            75:4 100:23                  126:7 133:1 140:18           97:4 98:11,18 99:10,14
safer 49:25                      133:25 136:5              Skurr's 65:25                   144:14                       100:1,3,8,10,13 107:6,9
salary 20:16                  service 18:12 138:11         sleep 121:1                  staffed 66:22                   107:17 117:17 124:4,4
sales 30:8,11,12 109:9        services 7:20 15:4 18:10     slightly 147:8,25            staffing 67:1 68:2,6            125:19 126:16 127:22
Sartell 12:4                     34:5 41:12 48:15 56:5     small 8:2 19:23              stand 78:2                      128:10 129:14 131:7
satisfied 97:18                  69:2,9,10,17,17 70:1,18   snap 115:25 120:2            standard 39:8 41:20 43:18       138:22 140:14 141:4,12
Sauk 87:22                       75:7,7,8 77:23 87:1,3,4   snapshot 61:11,13 90:17         43:22 44:1,21 45:21,22       143:2 145:15,23 154:5
saw 80:12 104:5 113:20           87:8,16 94:8,11 97:18        90:18 91:1                   73:6,10,13 149:19            155:17,19 156:3
   113:24 114:2,6,6,11           97:21 98:8 101:5,11       snapshots 68:12              standards 34:5 41:12 44:4    suicide/self-harm 125:8
   128:11,18                     102:5 104:11 105:22       social 36:7,9,16 37:1           155:3                     suicides 38:22 49:16
saying 8:7 24:18 26:8            112:13 138:14 155:3       soft 139:16                  Stang 1:7 153:7                 62:24 63:6 80:6 88:5,24
   58:12 90:12 95:2 99:6      Serving 155:5,8              software 5:23                start 13:7 84:13                89:24 91:6 92:23 155:23
says 14:8 15:9 22:4 26:14     set 13:5 19:1 115:8 130:1    sole 4:12,25 10:18 12:11     started 13:6 26:11,14        suit 87:13 138:3 142:20
   27:5,6 41:24 42:2,3 45:7      155:11                       12:22                        88:19                     Suite 2:6,14 152:7
   45:21,22,25 46:6,7 47:1    sets 41:24                   solely 103:24                state 3:10 12:21 17:8        sum 112:10
   51:14,22 53:23 54:5,10     setting 73:16 96:17          somebody 15:4 39:21             23:11 73:3 145:22 152:5   summer 62:24
   54:24 62:12 85:22 95:3     settle 137:25                   115:3 116:17 119:13       state's 27:14                Sunday 103:18
   111:13 112:4 113:1         settlement 98:4                 126:4 147:10              stated 20:19 26:18 37:19     supervise 28:14 30:12
   132:13,15,17 133:4         seven 13:23 37:22 66:4       Soon 84:25                      43:25 62:10 81:17 82:7    supervised 44:17
   146:10                        124:24                    sorry 16:18 19:7 22:3        statement 5:25 14:7 40:18    supervision 28:24
Schedule 136:5,11,18          Seventh 1:16 2:5,14 152:7       27:20 50:15 52:11 59:8       40:20 69:23               supervisory 12:1
schooled 137:8                severe 123:23                   76:22 90:23 95:22 99:11   states 1:1 40:7 52:16        supplement 50:9,13 51:1
science 139:16                shape 98:8                      107:8 113:22 119:4           53:24 103:22                 52:10 53:1,2 60:22
scope 91:21 116:9             share 146:15                    123:25 124:14 125:11      statistical 41:5                61:17
score 116:4,5,21,24           shareholder 6:23 7:3 8:20       127:16 129:4 130:14       stats 90:22                  supplemental 60:7 61:4
   119:11,15 121:14 122:4        8:20,25                      131:24 132:2 138:25       status 123:12 156:3             67:13 83:23 85:18 155:1
   122:20 123:22 126:4        shares 102:23                sort 20:21 66:11 74:9        statute 44:21                support 111:4
   132:9,10,10,18 140:1,2     sheet 5:17 6:2 131:22           82:12                     stays 22:13                  supporter 10:24




                                               Doby Professional Reporting, Inc.
                                                        952-943-1587
                                                             Todd Leonard
                                                              10/28/2019
                                                                                                                            Page 165
supposed 41:11 105:17            114:18,19 152:5           tool 118:22 122:5 141:19         30:10                        98:18 103:10 127:15
  118:6 119:2 132:11,20      Thank 3:20                       144:25                     uncomfortable 140:7             134:8,8 137:1 146:15
  134:25 137:8               Therapy 106:3                 tools 115:7,14 116:10,10      uncommon 139:22                 149:9 150:10
sure 7:5,14 30:12 31:20      they'd 17:6 67:20 98:5           121:20 125:16 133:18       unconcerned 48:2             wanted 52:1 134:4 135:3
  33:23 44:10 49:18 51:2     thing 66:11 74:9 96:12           143:11                     understand 25:24 49:18          136:15
  65:9 68:14,17 104:20           97:7                      top 23:23 28:10 44:8             50:14 68:20 95:17 99:11   wares 10:5
  107:25 108:8 109:5         things 29:12 69:4 73:20          58:24 66:16 71:18 72:3        110:4 116:4,9,12,13,15    warrant 91:19
  110:1,10 115:19 127:15         93:5 94:22 95:11 108:19      109:13 125:8                  117:19 122:3 133:2        warranted 42:6
  145:24 149:18,19               109:12,20 111:1 120:4     topic 74:10 135:4 136:8          138:4 144:1               wasn't 47:17 57:15 63:12
  150:10                         122:4 131:12,16 139:19       136:17,20,22,25 137:2,9    understood 52:7                 77:11 86:17 104:20
surprising 107:14                140:24 141:14 143:12         138:9                      undertake 95:7               watch 49:25 89:2 99:10,14
surrounding 46:4                 144:8,10,18               topics 135:21 137:7           unit 47:2,5,14                  99:19,20 107:6,10,10
Sweeney 82:20                think 33:15 49:10 67:20       total 17:9 24:3 38:4 50:21    UNITED 1:1                   watches 99:24 107:7
sworn 4:3 152:6                  67:22 70:9 90:17 94:15       50:21 54:18 75:19 77:14    unpackage 138:24             Watonwan 61:25 64:5
system 45:5 97:20 111:24         94:16 105:5 107:24        town 87:15                    unsigned 39:15               way 39:20 46:11,21 51:12
  133:21 135:8 136:4,7,10        116:25 121:6 129:1,17     toxic 97:12,12,13             unusual 7:1,4                   76:15,17 98:8 111:9
  145:8                          134:6,23,23 135:6,17,17   Toyota 6:3                    unwrap 113:22                   112:10 115:5 118:10
systems 81:25 93:13              135:20,23,24 136:1,12     tracking 40:21,23             upper 111:14                    119:11 127:25 130:9,14
  115:14 133:18 135:8            136:13 142:25 143:8       train 138:21                  usage 65:22                     139:10 143:19 145:9
                                 149:23                    trained 28:12 117:22          use 6:13,15 33:12,20,21      ways 103:18 122:25
              T              thinking 90:10,20 99:4,6         118:12 139:5                  58:14,20 60:13 66:21      WDIO 85:13
T 1:22 152:4,22 153:2,2      third 124:2                   training 24:21 76:6,12           84:22 118:22 122:6        we'll 58:14 69:20 85:2
table 125:2,13 129:18        this' 59:8                       94:6,10 100:10 139:3,9        132:8 133:18 135:9           91:20 100:15
   130:2 141:7 142:10        Thompson 113:25 114:1            140:12 141:5,22 142:1,3       136:13 139:19 143:12      we're 10:18 11:1 34:15
   143:22 144:4 145:18           114:2 117:16 123:16          142:6                         144:18,24 147:6              38:21 85:8 92:20 93:16
Tacoma 14:8                  thought 16:19 39:6,6          trainings 139:9               useful 123:3 141:14             135:10 137:2 141:13,15
take 20:16 34:24 35:2 37:4       51:13 98:9 120:15         transcript 2:18 103:17           147:13,25                    148:23
   43:12 49:15 57:18 68:12   thoughts 127:13                  152:18 153:4               uses 129:19                  we've 15:4 38:24 64:18,20
   74:7 97:20 107:5 145:9    three 32:3 36:2 44:20 46:8    transfer 112:17               utilities 22:14,15              91:4 99:8 123:23 128:24
   148:17                        53:24 72:2 85:7 90:3,13   travel 21:25 22:1,4,7,9,10    utmost 112:18                   129:7 141:2
taken 17:1 33:24 85:6            95:18 101:2,6 111:14         22:11,12                                                website 12:21 110:21
   92:18 110:20 145:1            117:17 125:19,21          traveling 22:5                             V                  111:2,3,7 150:2 156:1
   148:21 152:6 153:5            135:21 148:12 149:15      treated 114:22                varies 19:17,18              week 19:15,18,20,24 20:2
takes 121:24                 time 3:9 6:14 15:17 19:17     treatment 47:3,15 94:14       variety 11:9,19                 38:12,20 39:21,21 66:4
talk 30:15 49:11,11 115:7        19:23,25 25:9 26:9,20        114:23,23                  various 7:17 131:12             75:20 76:1,20 77:4
   131:17 134:17 135:4           27:6,12 28:7 29:5 33:13   trends 70:16                  vary 111:3                      105:18,19,20
talked 25:4 33:19                33:19,22 34:21 35:15      Tribune 25:5 154:21           varying 14:22 38:19          weekdays 92:6
talking 5:3 26:4,5 34:21         38:5,19,24 43:19 46:9     tried 60:16 129:19 145:8         105:22                    weekends 106:19
   55:13 75:14 78:12             49:22 61:12,13 62:12         147:9,10,12                vast 8:12 19:25,25 150:5     weekly 101:24,25 102:1
   102:25 116:6 130:16           66:10 68:6 71:2 75:4      trouble 143:14                vehicle 6:13,15              went 13:21 76:4,24 92:25
talks 95:14                      76:11,14 79:5,17 80:25    true 22:19 27:10 28:6         vendor 109:9                    96:12 124:2
target 10:6                      81:9 82:1,8,16 84:19         36:15 56:18 123:20         verbally 118:3               weren't 57:10 86:21 107:5
task 81:18                       86:20 90:17 91:11,13         125:23,24 152:5 153:8      verbiage 110:20                 107:9
tasks 29:2,6                     94:16 98:24 99:14,15      Trustee 1:4 153:5             verifies 45:12               whatsoever 49:13
tax 17:2,7,8 20:20,22 21:1       100:19,20 101:15          try 10:5 39:9 44:11 122:6     versed 47:19                 WI 155:5
taxes 17:1,3,9                   102:21 104:6,7 115:25        123:3 139:6 143:10         version 35:10,22 148:12      wide 11:10,19
team 4:20 5:2 6:7,15 28:8        120:1,10,18,20 126:10        144:25                     versus 36:12,13 41:7         Wildhirt 89:1,8
   28:14,15,17,22,25 29:4        126:13,14,17,18 137:21    trying 25:23 48:21 60:3,10       76:12 92:2 127:25         willing 118:3,4
   29:12,13 30:9 32:17           142:15 145:14 152:8          68:12 90:12,16,25 95:8     veto 131:1                   Wing 63:22 71:20 89:19
   36:5 37:18,20,21 45:14    timely 113:5 131:17              103:12 106:24 110:2        video 2:16 85:4 92:16           89:23 91:4
   45:20 48:24 77:10         times 19:3 30:17 78:3,7,9        118:11 122:21 141:13          148:19 151:2              Wisconsin 54:7,13,25
   102:23 109:10 110:13          78:17,22 79:9 103:9          142:20                     VIDEOGRAPHER 3:5,20             55:3 64:16 65:15 76:2
   111:4 114:20 115:3,5,11       125:20 137:5,12           Tundra 6:3 14:10                 33:25 85:4,7 92:16,20        90:23 101:17
   125:16 130:20             timing 107:21 108:10          tune 93:6                        148:19,22 151:2           Wisconsin-based 11:6
technically 6:20 23:1 56:8   tiny 7:23,25                  Tunrda 14:9                   videotaped 1:10 3:2          wish 71:11,13
   72:9                      tired 121:2                   tweak 93:6 147:1,12           view 110:2                   wishes 71:9 77:11
tell 5:1 36:11 43:13,15      title 24:23,25 25:2           tweaks 143:1                  vigilance 112:16             withdrawal 122:8,15
   53:8 59:9 71:16 72:22     TL 9:18,23 12:5,6,19 13:5     two 14:16 32:3 33:25          virtue 37:13,23 38:2            132:5 146:21 147:17
   73:12 78:5 112:21             13:7,21 15:6,12,14,16        38:12 49:16 53:8 58:3      visits 144:16,17                148:13 154:6,8
   117:21 118:15 128:3           154:17                       62:21 78:7 80:6 88:10      voce 5:9 12:14 23:7 33:10    witness 3:19,24 4:3 7:24
   135:24 139:1 140:21       tnovak@larsonking.com            88:24 90:7,13 105:20          41:1 53:25 58:9 59:11        54:22 60:16 84:22,25
   144:19,24                     2:13                         118:17 119:5 121:25           63:24 67:5 84:20 86:7        108:22,24 126:19
telling 60:21 62:6 124:7     today 24:2 34:22 36:14,20        132:17 139:2 148:12           87:17 88:20 89:10 91:7       133:15 134:4 136:6
ten 139:2 143:4,5                36:23 62:3,5,5 65:6       two-point 145:3                  106:7                        138:15 140:10 152:18
tenants 15:19                    77:18 78:2 93:25 109:5    typewritten 153:4             voluntary 150:14                152:19
tendency 152:13                  137:16                    typical 104:16,23             vs 1:6 153:6                 word 13:13 27:18 97:15
term 47:17 66:21 87:15       Today's 3:8                   typically 7:1,4 43:10 55:19                                   115:1,3 135:2 136:13
terminate 87:10              Todd 1:13 3:3 4:2 7:2 9:3        55:20 71:7 74:4 90:17                                   words 88:8 96:15 112:8
                                 9:14 16:21 17:4,13           111:1,8                                W                   112:24 113:10,11 147:4
terms 4:13,23 35:10 51:15                                                                W 1:4 2:2 153:5
   61:11 67:12 68:9 96:5         19:19,22 20:11 21:7                                                                  work 4:14 5:1 7:24 8:1
                                 23:12 24:25 151:4 152:5               U                 wait 20:8 106:17 121:11         11:9 14:20 19:16,19,20
   97:9                                                                                  Waite 13:14 89:3
test 115:16                      153:3,24 154:19           Uh-huh 30:18 47:7 71:19                                       20:14,15 21:19 28:9
                             told 39:2 47:9 58:25 78:16                                  wake 120:25                     39:9 65:7 73:2 74:20
testified 4:4 78:8 109:3                                      72:11 78:18 83:1 86:16     want 6:22 32:20 33:12,20
testify 44:6 136:7,17,20         87:14 97:16                  140:15                                                     76:18 97:9 103:4,21
                             tone 112:6,23 113:12                                          34:10 39:8,13 57:24           104:25 105:2 108:18
   136:21                                                  Uh-uh 110:14                    60:20 65:6,9 70:8 71:16
testimony 3:6 48:5 49:10     Tony 3:18                     ultimately 18:21 21:4 30:8                                    109:2 110:4,5,7 116:8,9




                                              Doby Professional Reporting, Inc.
                                                       952-943-1587
                                                            Todd Leonard
                                                             10/28/2019
                                                                                                                   Page 166
  130:19 149:13              10.9 78:1                    2017's 7:22                  62   59:13 155:11
worked 19:11,14 38:19        10/14/19 155:15              2018 56:6,9 89:25 90:15      63   67:7,10 155:13
  103:24 105:21              10:23 33:24                     93:1                      64   67:7,11 155:15
worker 36:16 37:1            10:29 33:24                  2019 1:14 3:8 91:3 93:1      65   85:9,12 86:5 155:17
workers 36:8,9               10:30 34:1                      152:6,20 153:7            66   86:9,11 155:14,16,19
working 17:13 18:4 19:25     100 18:13 19:12 63:14        22 87:22 132:1 154:6         67   87:19,21 155:20
  38:8,11 57:10,12,13           84:4                      23 146:22 154:8,20           68   88:22 89:12 155:22
  76:1,4 81:9 82:7 103:23    101,799.70 13:25             23rd 53:16 55:3              69   110:17,19 156:1
  105:14 106:20 117:23       109 156:2                    24/7 102:2
  125:15 131:13              11/23/2016 155:5,7           25 154:23                                 7
workload 38:20               11/5 127:1                   2500 19:2                    7,007 19:11
works 18:6,19,20 84:25       11:49 85:5,6                 26 126:21 154:10             7/17 154:9
  101:9,10                   11:56 85:6,8                 27 62:14 154:12              7/6/17 154:7
worried 121:5                110 65:17                    28 1:14 123:8 152:6 153:7    70 2:20 124:19,21 125:7
worry 54:21                  116,121,123,129 154:5        2800 2:14                       156:3
worth 143:3,4                118 154:12                   28th 3:8                     72 106:22
wouldn't 8:6 26:24 43:17     12 19:3 32:7 56:16 124:2     29th 152:19                  77 19:11
  66:9 72:17 75:18 76:13        154:18
  107:3 108:2,2 122:8        12:15 92:17,18                            3
  139:22,23                  12:47 92:18,21                                                         8
                                                          3 50:13 52:9 57:4 155:13     8 32:7 59:16
Wright 77:5                  123 156:3                    3-150 154:2
write 47:22 53:16 55:19      125 154:11                                                8,550 13:3,23
                                                          30 2:14                      8,953,643.98 69:24
  112:22                     129 16:10                    30(b)(6) 1:10 3:2,5 25:22
writes 55:11 83:12 111:1     129,000 16:4                                              80 27:6
                                                             133:25                    84 155:18
writing 47:20 93:20,22       13 40:8                      30,000 19:6
  152:7                      130,146 154:7                                             85 155:19
                                                          30.06 2:18                   850,000 97:25 137:25
written 44:13 46:23 52:6     14 14:23 62:13               3000 2:6 152:7
  81:22 93:24 94:2 100:5     145 154:9                                                 8500 22:17
                                                          31 50:6,22 51:5 52:9         86 155:21
  121:17 149:17              15 103:9,18                     154:14
wrong 50:25 61:15 93:3       15-minute 49:24 99:20                                     87 155:23
                                                          31st 5:17
  93:10 94:17 97:6 99:5         107:6,10                  33 27:6 50:21,24
wrote 55:15 110:24           150,000 72:21                333 1:16 2:5 152:7                        9
  113:17 115:3 123:21        16 38:5 123:18               35 51:4 52:9 55:3 60:13,14   9 70:2 77:15 107:11
                             16,000 15:10                 36 119:12 129:13,15,24       9:35 3:4,9
            X                16th 49:7                       130:1,4,17 139:21         90 25:10,11 26:10 70:7
                             18-2301 1:3                     142:16,19 146:16             71:22
                             180 24:4,5                   37 54:6,24 55:8 155:5        90-day 73:5
             Y               180-person 108:19            37,775 19:6                  9321 2:10
Yeah 5:16,23 8:23 13:18      1908 12:9                                                 95 70:7
  19:7 21:3,5 32:1 34:10                                  37th 54:16 55:9
                             1st 27:5 56:6 77:25          39,50,61 155:2               952.943.1587 1:24
  35:1 36:25 40:20 43:17
  52:15 55:14 57:23 61:20                 2
  65:8,11 68:17 69:9 72:4                                              4
  73:9 75:4,13,15,23 81:5    2 15:10                      40 65:21 116:16,22,24
  82:17 85:20,24 95:1,6      2/11/19 155:13                  123:22,23
  99:16,21 103:2 106:13      2:12 148:20,21               41,93 155:4
  106:16 107:12 112:7,25     2:20 148:21,23               421,837.40 16:23 20:3
  113:8,11 114:6,25          2:26 151:3,5                 43 126:4
  124:10 128:25 129:9        20 117:3 123:10 131:6
  131:8 133:16 134:18           146:19 154:5
                             200,000 17:10                             5
  141:25 142:11,12                                        5 38:9 154:14
  143:13 144:24 145:17       2006 26:15 100:21
                             2007 63:2 88:19              5,7,14,69 154:16
  149:11                                                  50 71:23,25 106:12 107:3
year 7:8 9:16 11:1 13:15     2008 88:19
                             2010 87:8                       107:5,9
  13:17,19,20 19:12 30:18                                 52 2:20 5:11,14 6:2 154:13
  30:19 57:17 73:1 75:11     2013 84:16
                             2014 34:5 41:12 87:21        53 5:11,24 7:10 154:15
  75:12 78:6,9 84:15,18                                      155:6,8
  87:2,3,4 91:6 141:9,17        89:23 137:10,12,21
                                138:5,12,14 155:3         54 12:16,18 154:17
  148:15 149:1                                            55 23:9 154:19
years 35:5,6 73:1,4,12       2015 63:22 85:13 86:12,13
                                98:21 99:1                55-year-old 86:14
  124:24 140:18 141:5                                     55101 2:15
yep 19:10 27:11 51:21        2016 6:3 13:6 25:5,11 27:5
                                53:16 55:3 58:21 86:23    55402 1:17 2:6
  106:25 123:19 125:9                                     55438 2:10
you-all 4:14 85:1            2017 5:17,25 13:4,8,15
                                16:24 17:9 18:4 24:12     56 25:25 27:22 154:21
                                32:22 33:2,4 34:17           155:10
            Z                   35:11,23 36:3,8,16,19     57 39:23,25 40:2 50:5 61:5
                                36:24 37:22 38:7 40:21       62:8 155:1
            0                   40:23 42:11,13,14,19      58 41:17,19 95:4 155:3
                                43:14 46:17 54:12 56:3    59 53:10,12 54:4 55:13,14
                                56:7,9,13,13 57:7,15         57:5 155:5,12
             1
                                58:1 59:25 61:14,18
1 107:11                        62:6,12,14,17 75:14                   6
1.5 38:7                        77:14 78:4 80:7 87:9
10 25:9,12 26:9 71:23                                     60 54:2 55:17 57:5 155:7
                                89:23 92:10 103:24        600,000 97:24
   75:24 76:16,17 78:23,25      105:13 117:6 148:16
   79:1,2 132:10,18                                       61 56:10,12 155:9
                                154:14,16 155:15



                                              Doby Professional Reporting, Inc.
                                                       952-943-1587
